[secondamendedandrestated001.jpg]
EXHIBIT 10.1 SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of August 7,
2018 among PHYSICIANS REALTY L.P., as Borrower, PHYSICIANS REALTY TRUST, as
Guarantor THE LENDERS PARTY HERETO, KEYBANK NATIONAL ASSOCIATION, as
Administrative Agent _____________________________________________________
KEYBANC CAPITAL MARKETS, INC., BMO CAPITAL MARKETS, and CITIZENS BANK, N.A. as
Lead Arrangers and Co-Book Runners BMO CAPITAL MARKETS AND CITIZENS BANK, N.A.,
as Co-Syndication Agents



--------------------------------------------------------------------------------



 
[secondamendedandrestated002.jpg]
TABLE OF CONTENTS Page Section 1 DEFINITIONS AND INTERPRETATION
.................................................................... 1 Section
1.1 Definitions.
........................................................................................................
1 Section 1.2 Accounting
Terms............................................................................................
38 Section 1.3 Rules of
Interpretation......................................................................................
38 Section 2 LOANS AND LETTERS OF CREDIT
......................................................................... 40
Section 2.1 Revolving Loans and the Term Loan.
............................................................... 40 Section 2.2
Swingline Loans.
.............................................................................................
41 Section 2.3 Issuances of Letters of Credit and Purchase of Participations
Therein. .............. 43 Section 2.4 Pro Rata Shares; Availability of Funds.
............................................................ 46 Section 2.5
Evidence of Debt; Register; Lenders’ Books and Records; Notes.
.................... 48 Section 2.6 Scheduled Principal Payments.
......................................................................... 48
Section 2.7 Interest on
Loans..............................................................................................
48 Section 2.8 Conversion/Continuation.
................................................................................
50 Section 2.9 Default Rate of Interest.
...................................................................................
51 Section 2.10 Fees.
................................................................................................................
51 Section 2.11 Prepayments/Commitment Reductions.
............................................................ 53 Section 2.12
Application of Prepayments.
............................................................................ 54
Section 2.13 General Provisions Regarding Payments.
......................................................... 55 Section 2.14
Sharing of Payments by Lenders.
..................................................................... 56 Section
2.15 Cash Collateral.
...............................................................................................
57 Section 2.16 Defaulting
Lenders...........................................................................................
57 Section 2.17 Removal or Replacement of Lenders.
............................................................... 60 Section 2.18
Extension of Revolving Maturity Date.
............................................................ 61 Section 2.19
Increase in Commitments.
................................................................................
62 Section 3 YIELD PROTECTION
................................................................................................
64 Section 3.1 Making or Maintaining LIBOR Loans.
............................................................. 64 Section 3.2
Increased Costs.
...............................................................................................
66 Section 3.3 Taxes.
..............................................................................................................
67 Section 3.4 Mitigation Obligations; Designation of a Different Lending
Office. .................. 71 Section 4 GUARANTY
...............................................................................................................
72 Section 4.1 The Guaranty.
..................................................................................................
72 Section 4.2 Obligations Unconditional.
..............................................................................
73 Section 4.3 Reinstatement.
.................................................................................................
74 Section 4.4 Certain Additional Waivers.
............................................................................. 74
Section 4.5 Remedies.
........................................................................................................
74 Section 4.6 Rights of
Contribution......................................................................................
74 Section 4.7 Guarantee of Payment; Continuing Guarantee.
................................................. 74 Section 4.8 Keepwell.
........................................................................................................
75 Section 5 CONDITIONS PRECEDENT
......................................................................................
75 Section 5.1 Conditions Precedent to Effective Date.
........................................................... 75 Section 5.2
Conditions to Term Loan and Each Credit Extension.
....................................... 77 Section 6 REPRESENTATIONS AND
WARRANTIES .............................................................. 78
Section 6.1 Organization; Requisite Power and Authority;
Qualification............................. 78 i



--------------------------------------------------------------------------------



 
[secondamendedandrestated003.jpg]
Section 6.2 Capital Stock and Ownership.
.......................................................................... 78
Section 6.3 Due
Authorization............................................................................................
79 Section 6.4 No Conflict.
.....................................................................................................
79 Section 6.5 Governmental Consents.
..................................................................................
79 Section 6.6 Binding Obligation.
.........................................................................................
79 Section 6.7 Financial Statements.
.......................................................................................
79 Section 6.8 No Material Adverse Effect; No Default.
......................................................... 80 Section 6.9 Tax
Matters......................................................................................................
80 Section 6.10 Properties.
........................................................................................................
80 Section 6.11 Environmental Matters.
....................................................................................
81 Section 6.12 No
Defaults......................................................................................................
81 Section 6.13 No Litigation or other Adverse Proceedings.
.................................................... 81 Section 6.14 Information
Regarding the Borrower and its Subsidiaries. ................................ 81
Section 6.15 Governmental
Regulation.................................................................................
82 Section 6.16 Employee Matters.
...........................................................................................
83 Section 6.17 Pension Plans.
..................................................................................................
83 Section 6.18 Solvency.
.........................................................................................................
83 Section 6.19 Compliance with Laws.
....................................................................................
83 Section 6.20 Disclosure.
.......................................................................................................
84 Section 6.21 Insurance; No Casualty or Condemnation.
........................................................ 84 Section 6.22
Healthcare Facility Representations and Warranties.
........................................ 84 Section 6.23 REIT Status.
....................................................................................................
85 Section 6.24 Unencumbered Pool Properties.
....................................................................... 85
Section 7 AFFIRMATIVE COVENANTS
...................................................................................
86 Section 7.1 Financial Statements and Other Reports.
.......................................................... 86 Section 7.2
Existence.
........................................................................................................
89 Section 7.3 Payment of Taxes and Claims.
......................................................................... 89
Section 7.4 Maintenance of Properties.
...............................................................................
89 Section 7.5 Insurance.
........................................................................................................
89 Section 7.6 Inspections.
......................................................................................................
90 Section 7.7 Lenders Meetings.
............................................................................................
90 Section 7.8 Compliance with Laws and Material Contracts.
................................................ 90 Section 7.9 Use of Proceeds.
..............................................................................................
90 Section 7.10 Environmental Matters.
....................................................................................
90 Section 7.11 Books and Records.
.........................................................................................
91 Section 7.12 Additional Subsidiaries.
...................................................................................
91 Section 7.13 Unencumbered Pool Properties Subject to Eligible Ground Leases.
.................. 92 Section 7.14 RESERVED.
...................................................................................................
95 Section 7.15 REIT Status.
....................................................................................................
95 Section 7.16 Leasing Matters Regarding Unencumbered Pool Properties.
............................. 95 Section 8 NEGATIVE COVENANTS
.........................................................................................
96 Section 8.1 Indebtedness.
...................................................................................................
96 Section 8.2 Liens.
...............................................................................................................
97 Section 8.3 No Further Negative Pledges.
........................................................................... 99
Section 8.4 Restricted Payments.
........................................................................................
99 Section 8.5 Burdensome Agreements.
................................................................................
99 Section 8.6 Investments.
...................................................................................................
100 Section 8.7 Use of Proceeds.
............................................................................................
101 Section 8.8 Financial Covenants.
......................................................................................
101 ii



--------------------------------------------------------------------------------



 
[secondamendedandrestated004.jpg]
Section 8.9 Capital Expenditures.
.....................................................................................
102 Section 8.10 Fundamental Changes; Disposition of Assets; Acquisitions.
........................... 102 Section 8.11 Disposal of Subsidiary Interests.
.................................................................... 103 Section
8.12 Transactions with Affiliates and Insiders.
....................................................... 103 Section 8.13
Prepayment of Other Funded Debt.
................................................................ 103 Section
8.14 Conduct of Business.
.....................................................................................
104 Section 8.15 Fiscal Year.
....................................................................................................
104 Section 8.16 Amendments to Organizational Agreements/Material Agreements.
................ 104 Section 8.17 Addition/Removal of Unencumbered Pool
Properties. .................................... 104 Section 8.18 Property
Management Agreements Regarding Unencumbered Pool Properties.
......................................................................................................
105 Section 9 EVENTS OF DEFAULT; REMEDIES; APPLICATION OF FUNDS.
....................... 105 Section 9.1 Events of Default.
..........................................................................................
105 Section 9.2 Remedies.
......................................................................................................
108 Section 9.3 Application of Funds.
.....................................................................................
108 Section 10 AGENCY
...................................................................................................................
109 Section 10.1 Appointment and Authority.
........................................................................... 109
Section 10.2 Rights as a
Lender..........................................................................................
110 Section 10.3 Exculpatory Provisions.
.................................................................................
110 Section 10.4 Reliance by Administrative Agent.
................................................................. 111 Section
10.5 Delegation of Duties.
.....................................................................................
111 Section 10.6 Resignation of Administrative
Agent.............................................................. 112 Section
10.7 Non-Reliance on Administrative Agent and Other
Lenders............................. 113 Section 10.8 No Other Duties, etc.
.....................................................................................
113 Section 10.9 Administrative Agent May File Proofs of Claim.
............................................ 113 Section 10.10 Security Matters.
............................................................................................
113 Section 11 MISCELLANEOUS
...................................................................................................
114 Section 11.1 Notices; Effectiveness; Electronic Communications.
...................................... 114 Section 11.2 Expenses; Indemnity;
Damage Waiver. .......................................................... 115
Section 11.3 Set-Off.
..........................................................................................................
117 Section 11.4 Amendments and
Waivers..............................................................................
117 Section 11.5 Successors and Assigns.
.................................................................................
120 Section 11.6 Independence of Covenants.
........................................................................... 124
Section 11.7 Survival of Representations, Warranties and Agreements.
.............................. 124 Section 11.8 No Waiver; Remedies Cumulative.
................................................................ 124 Section
11.9 Marshalling; Payments Set Aside.
.................................................................. 124 Section
11.10 Severability.
...................................................................................................
125 Section 11.11 Obligations Several; Independent Nature of Lenders’ Rights.
......................... 125 Section 11.12 Headings.
.......................................................................................................
125 Section 11.13 Applicable Laws.
...........................................................................................
125 Section 11.14 WAIVER OF JURY TRIAL.
......................................................................... 125
Section 11.15 Confidentiality.
..............................................................................................
126 Section 11.16 Usury Savings Clause.
...................................................................................
126 Section 11.17 Counterparts; Integration; Effectiveness.
........................................................ 127 Section 11.18 No
Advisory of Fiduciary Relationship.
......................................................... 127 Section 11.19
Electronic Execution of Assignments and Other Documents.
.......................... 128 Section 11.20 USA PATRIOT Act.
......................................................................................
128 Section 11.21 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. ....... 128 iii



--------------------------------------------------------------------------------



 
[secondamendedandrestated005.jpg]
Section 11.22 Existing Agreement.
......................................................................................
128 iv



--------------------------------------------------------------------------------



 
[secondamendedandrestated006.jpg]
Appendices Appendix A Lenders, Commitments and Revolving Commitment Percentages
Appendix B Notice Information Schedules Schedule 1.1A Approved Managers Schedule
6.1 Organization; Requisite Power and Authority; Qualification Schedule 6.2
Capital Stock and Ownership Schedule 6.10(b) Real Estate Assets Schedule 6.14
Name, Jurisdiction and Tax Identification Numbers of Borrower and its
Subsidiaries Schedule 6.24 Unencumbered Pool Properties Schedule 8.1 Existing
Indebtedness Schedule 8.2 Existing Liens Schedule 8.6 Existing Investments
Exhibits Exhibit 2.1 Form of Funding Notice Exhibit 2.3 Form of Issuance Notice
Exhibit 2.5-1 Form of Revolving Loan Note Exhibit 2.5-2 Form of Swingline Note
Exhibit 2.5-3 Form of Term Note Exhibit 2.8 Form of Conversion/Continuation
Notice Exhibit 3.3 Forms of U.S. Tax Compliance Certificates (Forms 1 – 4)
Exhibit 7.1(c)-1 Form of Compliance Certificate Exhibit 7.1(c)-2 Form of
Borrowing Base Certificate Exhibit 7.12 Form of Guarantor Joinder Agreement
Exhibit 11.5 Form of Assignment Agreement v



--------------------------------------------------------------------------------



 
[secondamendedandrestated007.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT This SECOND AMENDED AND RESTATED
CREDIT AGREEMENT, dated as of August 7, 2018 (as amended, restated, increased,
extended, supplemented or otherwise modified from time to time, this
“Agreement”), is entered into by and among PHYSICIANS REALTY L.P., a Delaware
limited partnership (the “Borrower”), PHYSICIANS REALTY TRUST, a Maryland real
estate investment trust (the “Parent”), as Guarantor, the Lenders from time to
time party hereto, and KEYBANK NATIONAL ASSOCIATION, as administrative agent (in
such capacity, “Administrative Agent”). RECITALS: WHEREAS, certain lenders have
made available to the Borrower a revolving credit facility pursuant to the terms
of that certain Amended and Restated Credit Agreement dated as of June 10, 2016
(as amended and in effect on the date hereof, the “Existing Agreement”); and
WHEREAS, the Borrower has requested, and the Administrative Agent and the
Lenders have agreed, to amend and restate, in full, the Existing Agreement and
provide a term loan facility in accordance with the terms and conditions
contained herein. NOW, THEREFORE, in consideration of these premises and the
mutual covenants and agreements contained herein, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto covenant and agree that the
Existing Agreement is hereby amended and restated to read as follows: Section 1
DEFINITIONS AND INTERPRETATION Section 1.1 Definitions. The following terms used
herein, including in the introductory paragraph, recitals, exhibits and
schedules hereto, shall have the following meanings: “Acquisition”, by any
Person, means the acquisition by such Person, in a single transaction or in a
series of related transactions, of all or any substantial portion of the assets
of another Person or at least a majority of the Capital Stock of another Person,
in each case whether or not involving a merger or consolidation with such other
Person and whether for cash, property, services, assumption of Indebtedness,
securities or otherwise. “Adjusted EBITDA” means, for any period, the sum of (a)
EBITDA of the Consolidated Parties for the immediately preceding calendar
quarter plus (b) non-recurring charges not otherwise added back in the
calculation of EBITDA of the Consolidated Parties for the purposes hereof under
the definition of “EBITDA”, including acquisition expenses less (c) the Capital
Reserves for such period. “Adjusted LIBOR Rate” means, for any Interest Rate
Determination Date with respect to an Interest Period for an Adjusted LIBOR Rate
Loan, the rate per annum obtained by dividing (i) (a) the rate per annum
(rounded upward to the next whole multiple of one one-hundredth of one percent
(1/100 of 1%)) equal to the rate determined by the Administrative Agent to be
the offered rate which appears on the Reuters Screen LIBOR01 Page or any
successor thereto approved by the Administrative Agent if such page no longer
reports such rate, for deposits (for delivery on the first day of such period)
with a term equivalent to such period in Dollars, determined as of approximately
11:00 a.m. (London, England time) on such Interest Rate Determination Date, or
(b) in the event the rate referenced in the preceding clause (a) does not appear
on such page or service or if such page or service shall cease to be available,
the rate per annum (rounded upward to the next whole multiple of one
one-hundredth of one percent (1/100 of 1%)) equal to the rate determined by the
Administrative Agent to be the offered rate on such other page or other service
which displays an average rate for deposits (for delivery on the first day of
such period) with a term equivalent to



--------------------------------------------------------------------------------



 
[secondamendedandrestated008.jpg]
such period in Dollars, determined as of approximately 11:00 a.m. (London,
England time) on such Interest Rate Determination Date, or (c) in the event the
rates referenced in the preceding clauses (a) and (b) are not available, the
rate per annum (rounded upward to the next whole multiple of one one-hundredth
of one percent (1/100 of 1%)) equal to quotation rate (or the arithmetic mean of
rates) offered to first class banks in the London interbank market for deposits
(for delivery on the first day of the relevant period) in Dollars of amounts in
same day funds comparable to the principal amount of the applicable Loan of
KeyBank or any other Lender selected by the Administrative Agent, for which the
Adjusted LIBOR Rate is then being determined with maturities comparable to such
period as of approximately 11:00 a.m. (London, England time) on such Interest
Rate Determination Date, by (ii) an amount equal to (a) one, minus (b) the
Applicable Reserve Requirement; provided that if the foregoing rate shall be
less than zero percent, the Adjusted LIBOR Rate shall be deemed to be zero
percent for the purposes of this Agreement. “Adjusted LIBOR Rate Loan” means
Loans bearing interest based on the Adjusted LIBOR Rate. “Adjusted NOI” means,
for any period with respect to any Unencumbered Pool Property, (a) NOI for such
period, less (b) Capital Reserves for such period. “Administrative Agent” means
as defined in the introductory paragraph hereto, together with its successors
and permitted assigns. “Administrative Questionnaire” means an administrative
questionnaire provided by the Lenders in a form supplied by the Administrative
Agent. “Adverse Proceeding” means any action, suit, proceeding (whether
administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of any Credit Party or any of
its Subsidiaries) at law or in equity, or before or by any Governmental
Authority, whether pending, threatened in writing against any Credit Party or
any of its Subsidiaries or any material property of any Credit Party or any of
its Subsidiaries. “Affected Lender” means as defined in Section 3.1(b).
“Affected Loans” means as defined in Section 3.1(b). “Affiliate” means, with
respect to any Person, another Person that directly, or indirectly through one
or more intermediaries, Controls or is Controlled by or is under common Control
with the Person specified. “Agent” means the Administrative Agent. “Agreement”
means as defined in the introductory paragraph hereto. “Aggregate Revolving
Commitments” means the Revolving Commitments of all the Lenders. The aggregate
principal amount of the Aggregate Revolving Commitments in effect on the
Effective Date is EIGHT HUNDRED FIFTY MILLION DOLLARS ($850,000,000.00).
“Aggregate Unencumbered Pool Property Value Amount” means, with respect to any
pool of Unencumbered Pool Properties as of any date of determination, the
aggregate sum of the respective Unencumbered Pool Property Value amounts of each
of the Unencumbered Pool Properties in such pool. “Alternative Interest Rate
Election Event” means as defined in Section 3.1(b)(ii). 2



--------------------------------------------------------------------------------



 
[secondamendedandrestated009.jpg]
“Applicable Laws” means, as to any Person, all laws, including all applicable
provisions of constitutions, statutes, rules, ordinances, regulations and orders
of all Governmental Authorities and all orders, rulings, writs and decrees of
all courts, tribunals and arbitrators, in each case, applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject. “Applicable Margin” means the percentage per annum
determined, at any time, based on the range into which the Borrower’s Credit
Rating then falls, in accordance with the levels in the table set forth below
(the “Investment Grade Pricing Grid”). During any period for which the Borrower
has received three Investment Grade Ratings which are not equivalent, such
Applicable Margin will be determined by (a) the highest Investment Grade Rating
if they differ by only one Level and (b) the average of the two highest
Investment Grade Ratings if they differ by two or more Levels (unless the
average is not a recognized Level, in which case the Applicable Margin will be
based on the Level corresponding to the second highest Investment Grade Rating).
During any period for which the Borrower has received only two Investment Grade
Ratings and such Investment Grade Ratings are not equivalent, the Applicable
Margin will be determined by (i) the highest Investment Grade Rating if they
differ by only one Level and (ii) the median of the two Investment Grade Ratings
if they differ by two or more Levels (unless the median is not a recognized
Level, in which case the Applicable Margin will be based on the Investment Grade
Rating one Level below the Level corresponding to the higher Investment Grade
Rating). All of the foregoing shall be determined solely but reasonably by
Administrative Agent from time to time. During any period for which the Borrower
has received an Investment Grade Rating from only one Rating Agency, the
Applicable Margin shall be determined based on such Investment Grade Rating so
long as such Credit Rating is from either S&P or Moody’s. If the Borrower ceases
to maintain Investment Grade Rating from either S&P or Moody’s, then from and
after such time the Applicable Margin shall be determined with reference to
Level V below, with any increase or decrease in the Applicable Margin resulting
from such change becoming effective on the date one (1) Business Day immediately
following the date on which Borrower ceases to maintain such Investment Grade
Rating. Investment Grade Pricing Grid Pricing Credit Applicable Facility
Applicable Applicable Applicable Level Rating Margin for Fee Rate Margin for
Margin for Margin for Revolving Revolving Term Loans Term Loans Loans that Loans
that are that are Base that are are Base Adjusted Rate Loans Adjusted Rate Loans
LIBOR Rate LIBOR Rate Loans and Loans Letter of Credit Fee I At Least 0.00%
0.125% 0.775% 0.00% 0.85% A-or A3 II At Least 0.00% 0.15% 0.825% 0.00% 0.90%
BBB+ or BAA1 III At Least 0.00% 0.20% 0.90% 0.00% 1.00% BBB or BAA2 IV At Least
0.10% 0.25% 1.10% 0.25% 1.25% BBB-or BAA3 V Below 0.45% 0.30% 1.45% 0.65% 1.65%
BBB-and BAA3 3



--------------------------------------------------------------------------------



 
[secondamendedandrestated010.jpg]
“Applicable Reserve Requirement” means, at any time, for any Adjusted LIBOR Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic marginal, special, supplemental, emergency or other reserves) are required
to be maintained with respect thereto against “Eurocurrency liabilities” (as
such term is defined in Regulation D of the FRB, as in effect from time to time)
under regulations issued from time to time by the FRB or other applicable
banking regulator. Without limiting the effect of the foregoing, the Applicable
Reserve Requirement shall reflect any other reserves required to be maintained
by such member banks with respect to (i) any category of liabilities which
includes deposits by reference to which the applicable Adjusted LIBOR Rate or
any other interest rate of a Loan is to be determined, or (ii) any category of
extensions of credit or other assets which include Adjusted LIBOR Rate Loans. An
Adjusted LIBOR Rate Loan shall be deemed to constitute Eurocurrency liabilities
and as such shall be deemed subject to reserve requirements. The rate of
interest on Adjusted LIBOR Rate Loans shall be adjusted automatically on and as
of the effective date of any change in the Applicable Reserve Requirement.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender. “Approved Manager” means (a) any Person listed
on Schedule 1.1A (as such schedule may be amended from time to time by the
Borrower with the approval of the Administrative Agent) or (b) any other
property manager reasonably acceptable to the Administrative Agent with
experience managing properties which are substantially similar to the applicable
Unencumbered Pool Property, and which is engaged to manage one or more
Unencumbered Pool Properties pursuant to a management agreement between such
Person or property manager and the applicable Unencumbered Property Owner that
owns (or ground leases) such Unencumbered Pool Property. “Asset Sale” means a
sale, lease, sale and leaseback, assignment, conveyance, exclusive license (as
licensor), transfer or other disposition to, or any exchange of property with,
any Person, in one transaction or a series of transactions, of all or any part
of any Credit Party or any of its Subsidiaries’ businesses, assets or properties
of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, created, leased or
licensed, including the Capital Stock of any Subsidiary of the Borrower, other
than (a) dispositions of surplus, obsolete or worn out property or property no
longer used or useful in the business of the Borrower and its Subsidiaries,
whether now owned or hereafter acquired, in the ordinary course of business; (b)
dispositions of inventory sold, and Intellectual Property licensed or
sublicensed, in the ordinary course of business; (c) dispositions of accounts or
payment intangibles (each as defined in the UCC) resulting from the compromise
or settlement thereof in the ordinary course of business for less than the full
amount thereof; (d) dispositions of Cash Equivalents in the ordinary course of
business; (e) licenses, sublicenses, leases or subleases granted to any third
parties in arm’s-length commercial transactions in the ordinary course of
business that do not interfere in any material respect with the business of the
Borrower or any of its Subsidiaries; (f) dispositions of property or assets to
the extent that (i) such property or assets are exchanged for credit against the
purchase price of similar replacement property or (ii) the proceeds of such
dispositions of property or assets are promptly applied to the purchase price of
such replacement property; (g) dispositions in the ordinary course of business
consisting of the abandonment or cancellation of any Intellectual Property
which, in the reasonable good faith determination of the Borrower is not
material to the conduct of the business of the Borrower and its Subsidiaries,
taken as a whole; and (h) transfers of property or assets subject to casualty,
condemnation or similar event upon receipt of the insurance or condemnation
proceeds thereof. “Assignment Agreement” means an assignment agreement entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 11.5(b)) and accepted by the 4



--------------------------------------------------------------------------------



 
[secondamendedandrestated011.jpg]
Administrative Agent, in substantially the form of Exhibit 11.5 or any other
form approved by the Administrative Agent. “Attributable Indebtedness” means, on
any date, (a) in respect of any Capital Lease of any Person, the capitalized
amount thereof that would appear on a balance sheet of such Person prepared as
of such date in accordance with GAAP, (b) in respect of any Off-Balance Sheet
Obligation, the capitalized amount of the remaining lease or similar payments
under the relevant lease or agreement that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
agreement were accounted for as a Capital Lease, (c) in the case of
Securitization Transactions, the outstanding principal amount of such financing,
after taking into account reserve amounts and making appropriate adjustments,
determined by the Administrative Agent in its reasonable judgment and (d) in the
case of Sale and Leaseback Transactions, the present value (discounted in
accordance with GAAP at the debt rate implied in the applicable lease) of the
obligations of the lessee for rental payments during the term of such lease.
“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof), chief
financial officer, treasurer or assistant treasurer of such Person or its
Controlling or parent entity and, solely for purposes of making the
certifications required under Section 5.1(b)(ii) and (v), any secretary or
assistant secretary. “Available Commitment” shall mean, as to any Lender at any
time, an amount equal to the excess, if any, of (a) the amount of such Lender’s
Revolving Commitment over (b) the aggregate outstanding principal amount of all
Revolving Credit Exposure of such Lender as of such date. “Bail-In Action” means
the exercise of any Write-Down and Conversion Powers by the applicable EEA
Resolution Authority in respect of any liability of an EEA Financial
Institution. “Bail-In Legislation” means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule. “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy.” “Bankruptcy Event” means, with respect to any Person, the
occurrence of any of the following: (a) the entry of a decree or order for
relief by a court or governmental agency in an involuntary case under any
applicable Debtor Relief Law or any other bankruptcy, insolvency or other
similar law now or hereafter in effect, or the appointment by a court or
governmental agency of a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of such Person or for any substantial part of
its Property or the ordering of the winding up or liquidation of its affairs by
a court or governmental agency and such decree, order or appointment is not
vacated or discharged within sixty (60) days of its filing; or (b) the
commencement against such Person of an involuntary case under any applicable
Debtor Relief Law or any other bankruptcy, insolvency or other similar law now
or hereafter in effect, or of any case, proceeding or other action for the
appointment of a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of such Person or for any substantial part of
its property or for the winding up or liquidation of its affairs, and such
involuntary case or other case, proceeding or other action shall remain
undismissed for a period of sixty (60) consecutive days, or the repossession or
seizure by a creditor of such Person of a substantial part of its property; or
(c) such Person shall commence a voluntary case under any applicable Debtor
Relief Law or any other bankruptcy, insolvency or other similar law now or
hereafter in effect, or consent to the entry of an order for relief in an
involuntary case under any such law, or consent to the 5



--------------------------------------------------------------------------------



 
[secondamendedandrestated012.jpg]
appointment of or the taking possession by a receiver, liquidator, assignee,
creditor in possession, custodian, trustee, sequestrator (or similar official)
of such Person or for any substantial part of its property or make any general
assignment for the benefit of creditors; or (d) the filing of a petition by such
Person seeking to take advantage of any Debtor Relief Law or any other
applicable Law, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up, or composition or adjustment of debts, or (e) such
Person shall fail to contest in a timely and appropriate manner (and if not
dismissed within sixty (60) days) or shall consent to any petition filed against
it in an involuntary case under such bankruptcy laws or other applicable Law or
consent to any proceeding or action relating to any bankruptcy, insolvency,
reorganization, winding up, or composition or adjustment of debts with respect
to its assets or existence, or (f) such Person shall admit in writing an
inability to pay its debts generally as they become due. “Base Rate” means, for
any day, a rate per annum equal to the greatest of (i) the Prime Rate in effect
on such day, (ii) the Federal Funds Effective Rate in effect on such day plus ½
of one percent (0.50%) and (iii) the LIBOR Index Rate in effect on such day plus
one percent (1.0%). Any change in the Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the LIBOR Index Rate shall be
effective on the effective day of such change in the Prime Rate, the Federal
Funds Effective Rate or the LIBOR Index Rate, respectively. “Base Rate Loan”
means a Loan bearing interest at a rate determined by reference to the Base
Rate. “Beneficial Ownership Certification” means a certification regarding
beneficial ownership required by the Beneficial Ownership Regulation, which
certification shall be substantially similar in form and substance to the form
of Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association. “Beneficial Ownership
Regulation”. means 31 C.F.R. §1010.230. “Borrower” means as provided in the
introductory paragraph to this Agreement. “Borrowing” means (a) a borrowing
consisting of simultaneous Loans of the same Type of Loan and, in the case of
Adjusted LIBOR Rate Loans, having the same Interest Period, or (b) a borrowing
of Swingline Loans, as appropriate. “Borrowing Base” means, as of any date of
determination, that amount which is the lesser of: (a) that amount which would
result in a Consolidated Unsecured Leverage Ratio of 0.60 to 1.00 (provided
that, if the Borrower shall have consummated a Material Acquisition, then such
amount shall, at the Borrower’s election, be the amount which would result in a
Consolidated Unsecured Leverage Ratio of 0.65 to 1.00 for a maximum of four
consecutive Fiscal Quarters following such Material Acquisition), and (b) that
amount which would result in an Unencumbered Debt Service Coverage Ratio of 1.75
to 1.00; provided, however, at no time shall: (I) the percentage of the
Borrowing Base attributable to Unencumbered Pool Properties that are Healthcare
Facilities other than Medical Office Properties exceed fifty percent (50.0%);
and (II) the percentage of the Borrowing Base attributable to Unencumbered Pool
Properties (A) that are subject to Eligible Ground Leases and (B) which are
so-called off-campus properties (greater than ½ mile of a hospital campus)
exceed fifteen percent (15.0%) (but for the avoidance of doubt, any such Real
Estate Assets subject to Eligible Ground Leases which are so- 6



--------------------------------------------------------------------------------



 
[secondamendedandrestated013.jpg]
called on-campus properties (located within ½ mile of a hospital campus) shall
not be subject to the percentage limitation set forth in this clause (II));
(III) the percentage of the Borrowing Base attributable to any single
Unencumbered Pool Property exceed twenty percent (20.0%); and (IV) the
percentage of the Borrowing Base attributable to Unencumbered Pool Properties
held by Joint Venture Entities shall not exceed twenty percent (20.0%), with the
Total Asset Value and Adjusted NOI from Unencumbered Pool Properties being
determined based on the Borrower’s ownership percentage in the respective Joint
Venture Entity. To the extent any of the limitations in the forgoing proviso are
exceeded, any such excess shall be excluded from the calculation of the
Borrowing Base hereunder. All of the foregoing shall be as calculated by
Borrower and supported by financial information which has been delivered to the
Administrative Agent pursuant to the terms of this Agreement (subject to any
restatement of or other adjustment to the financial statements of the Borrower
or for any other reason), as approved by Administrative Agent from time to time
in its sole but reasonable discretion. “Borrowing Base Certificate” shall mean a
certificate substantially in the form of Exhibit 7.1(c)-2 hereto delivered to
the Administrative Agent pursuant hereto and (a) setting forth each Real Estate
Asset of the Credit Parties and their Subsidiaries, identifying which such Real
Estate Assets are Unencumbered Pool Properties and certifying (subject to the
qualifications set forth in clause (b) herein) (1) the Aggregate Unencumbered
Pool Property Value Amount, detailing the calculation of the Unencumbered Pool
Property Value with respect to each Unencumbered Pool Property, (2) the then
applicable Consolidated Unsecured Leverage Ratio, (3) the then applicable
Unencumbered Debt Service Coverage Ratio, and (4) the respective percentages of
the Borrowing Base attributable to: Unencumbered Pool Properties that are
Healthcare Facilities (x) other than Medical Office Properties, (y) (A) subject
to Eligible Ground Leases and (B) which are so-called off-campus properties
(greater than ½ mile of a hospital campus), and (z) comprising the single
largest Unencumbered Pool Property (based on the percentage of the Borrowing
Base attributable to such Unencumbered Pool Property); (b) certifying (in the
Borrower’s good faith and based upon its own information and the information
made available to any Credit Party or Unencumbered Property Owner by the
applicable Tenants respecting the Unencumbered Pool Properties, which
information the Credit Parties believe in good faith to be true and correct in
all material respects) (x) as to the calculation of the Borrowing Base as of the
date of such certificate and (y) that each Real Estate Asset included in the
calculation of the Borrowing Base meets each of the criteria for qualification
as (1) an Unencumbered Pool Property and (2) set forth in the definition of
Borrowing Base; and (c) providing such other information with respect to the
Unencumbered Pool Properties as the Administrative Agent may reasonably require.
“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close, and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted LIBOR Rate
or any Adjusted LIBOR Rate Loans (and in the case of determinations, the LIBOR
Index Rate), the term “Business Day” means any day which is a Business Day
described in clause (i) and which is also a day for trading by and between banks
in Dollar deposits in the London interbank market. “Calculation Period” means
the trailing twelve (12) month calculation period ending on any date of
determination. “Capitalization Rate” means, the rate indicated below with
respect to each type of Real Estate Asset: 7



--------------------------------------------------------------------------------



 
[secondamendedandrestated014.jpg]
(a) Medical Office Properties: 6.00% (b) life science facilities: 6.00% (c) long
term acute care facilities: 9.25% (d) rehabilitation facilities: 9.25% (e)
skilled nursing facilities: 10.00% (f) independent living facilities: 7.75% (g)
assisted living facilities: 7.75% “Capital Lease” means, as applied to any
Person, any lease of any property (whether real, personal or mixed) by that
Person as lessee that, in conformity with GAAP, is or should be accounted for as
a capital lease on the balance sheet of that Person. “Capital Reserves” means a
capital reserve per annum calculated as the sum of $0.50 per square foot times
the gross leasable area for each Real Estate Asset owned by a Consolidated Party
or an Unconsolidated Affiliate. “Capital Stock” means (a) in the case of a
corporation, capital stock, (b) in the case of an association or business
entity, any and all shares, interests, participations, rights or other
equivalents (however designated) of capital stock, (c) in the case of a
partnership, partnership interests (whether general or limited), (d) in the case
of a limited liability company, membership interests and (e) any other interest
or participation that confers on a Person the right to receive a share of the
profits and losses of, or distributions of assets of, the issuing Person.
“Capitalized Lease Obligation” means an obligation under a lease of any property
(whether real, personal or mixed) that is required to be capitalized for
financial reporting purposes in accordance with GAAP. The amount of a
Capitalized Lease Obligation is the capitalized amount of such obligation as
would be required to be reflected on a balance sheet prepared in accordance with
GAAP as of the applicable date. “Cash Collateralize” means, to pledge and
deposit with or deliver to the Administrative Agent, the Issuing Bank or the
Swingline Lender, as applicable, as collateral for the Letter of Credit
Obligations or Swingline Loans, as applicable, or obligations of Lenders to fund
participations in respect thereof, cash or deposit account balances or, if the
Administrative Agent, the Issuing Bank or Swingline Lender, as applicable, may
agree in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent, the Issuing Bank and/or Swingline Lender, as applicable.
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support. “Cash
Equivalents” means, as at any date of determination, any of the following: (a)
marketable securities (i) issued or directly and unconditionally guaranteed as
to interest and principal by the United States government, or (ii) issued by any
agency of the United States the obligations of which are backed by the full
faith and credit of the United States, in each case maturing within one (1) year
after such date; (b) marketable direct obligations issued by any state of the
United States or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one (1) year after such
date and having, at the time of the acquisition thereof, a rating of at least
A-1 from S&P or at least P-1 from Moody’s; (c) commercial paper maturing no more
than one (1) year from the date of creation thereof and 8



--------------------------------------------------------------------------------



 
[secondamendedandrestated015.jpg]
having, at the time of the acquisition thereof, a rating of at least A-1 from
S&P or at least P-1 from Moody’s; (d) certificates of deposit or bankers’
acceptances maturing within one (1) year after such date and issued or accepted
by any Lender or by any commercial bank organized under the laws of the United
States or any state thereof or the District of Columbia that (i) is at least
“adequately capitalized” (as defined in the regulations of its primary federal
banking regulator), and (ii) has Tier 1 capital (as defined in such regulations)
of not less than $100,000,000; and (e) shares of any money market mutual fund
that (i) has substantially all of its assets invested continuously in the types
of investments referred to in clauses (a) and (b) above, (ii) has net assets of
not less than $500,000,000, and (iii) has the highest rating obtainable from
either S&P or Moody’s. “Change in Law” means the occurrence, after the date of
this Agreement, of any of the following: (a) the adoption or taking effect of
any law, rule, regulation or treaty, (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law,” regardless of the
date enacted, adopted or issued. “Change of Control” means an event or series of
events by which: (a) any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act of 1934), directly or indirectly, of thirty-five percent (35)% or
more of the Capital Stock of the Parent entitled to vote for members of the
board of directors or equivalent governing body of the Parent on a fully diluted
basis; or (b) during any period of twenty-four (24) consecutive months, a
majority of the members of the board of directors or other equivalent governing
body of the Parent cease to be composed of individuals (i) who were members of
that board or equivalent governing body on the first day of such period, (ii)
whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (iii) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses (i)
and (ii) above constituting at the time of such election or nomination at least
a majority of that board or equivalent governing body; or (c) the Parent ceases
to own, directly or indirectly, sixty percent (60.0%) of the limited partnership
interests in the Borrower. “CMS” means the Centers for Medicare & Medicaid
Services, the federal agency responsible for administering the Medicare,
Medicaid, SCHIP (State Children’s Health Insurance), HIPAA (Health Insurance
Portability and Accountability Act), CLIA (Clinical Laboratory Improvement
Amendments), and several other federal health-related programs. 9



--------------------------------------------------------------------------------



 
[secondamendedandrestated016.jpg]
“Co-Syndication Agents” means, singly and collectively, (i) BMO Capital Markets
and (ii) Citizens Bank, N.A. “Commitments” means the Revolving Commitments or
the Term Commitments or any combination thereof, as the context may require.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.).
“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit 7.1(c)-1. “Connection Income Taxes” means Other Connection Taxes
that are imposed on or measured by net income (however denominated) or that are
franchise Taxes or branch profits Taxes. “Consolidated Fixed Charge Coverage
Ratio” means, as of any date of determination, the ratio of (a) Adjusted EBITDA
for the four-Fiscal Quarter period most recently ended, to (b) Fixed Charges for
such four-Fiscal Quarter period. “Consolidated Interest Charges” means, for any
period, for the Consolidated Parties on a consolidated basis, an amount equal to
the sum of (i) all interest, premium payments, debt discount, fees, charges and
related expenses in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, plus (ii) the
portion of rent expense with respect to such period under Capital Leases that is
treated as interest in accordance with GAAP plus (iii) the implied interest
component of Synthetic Leases with respect to such period. “Consolidated
Leverage Ratio” means, as of any date of determination, the ratio of (a)
Consolidated Total Indebtedness on such date to (b) Total Asset Value on such
date. “Consolidated Net Income” means, for any period, without duplication, for
the Consolidated Parties on a consolidated basis, the net income of the Parent
and its Subsidiaries, excluding extraordinary gains and losses for such period,
as determined in accordance with GAAP (for the avoidance of doubt, gains and
losses from the sale of Real Estate Assets shall not be considered extraordinary
gains and losses). “Consolidated Parties” means a collective reference to the
Parent and the Subsidiaries of the Parent, and “Consolidated Party” means any
one of them. “Consolidated Secured Indebtedness Leverage Ratio” means, as of any
date of determination, the quotient (expressed as a percentage) of (a) Secured
Indebtedness, divided by (b) Total Asset Value. “Consolidated Taxes” means, for
any period, for the Consolidated Parties on a consolidated basis, the aggregate
of all taxes, as determined in accordance with GAAP. “Consolidated Total
Indebtedness” means, as of any date of determination, without duplication, the
aggregate amount of Indebtedness of the Consolidated Parties, on a consolidated
basis. “Consolidated Total Unsecured Indebtedness” means, as of any date of
determination, without duplication, the aggregate amount of Unsecured
Indebtedness of the Consolidated Parties, on a consolidated basis. 10



--------------------------------------------------------------------------------



 
[secondamendedandrestated017.jpg]
“Consolidated Unsecured Interest Charges” means, for any period, for the
Consolidated Parties on a consolidated basis, an amount equal to the
Consolidated Interest Charges determined solely with respect to Consolidated
Total Unsecured Indebtedness. “Consolidated Unsecured Leverage Ratio” means, as
of any date of determination, the ratio of (a) Consolidated Total Unsecured
Indebtedness on such date to (b) the Aggregate Unencumbered Pool Property Value
Amount on such date. “Construction-In-Process” means any Real Estate Asset which
does not have buildings or other improvements located thereon, but which is
under development for the construction of buildings or improvements which will
qualify as or will constitute Healthcare Facilities upon completion (or, to the
extent any buildings or improvements are located thereon, such buildings or
other improvements are under construction and are non-operational, and no
certificate(s) of occupancy have been issued with respect thereto), and/or the
budgeted costs associated with the acquisition and construction of such Real
Estate Asset, including, but not limited to, the cost of acquiring such Real
Estate Asset as reasonably determined by Borrower in good faith, as the context
may require. “Contractual Obligation” means, as applied to any Person, any
provision of any Security issued by that Person or of any indenture, mortgage,
deed of trust, contract, undertaking, agreement or other instrument to which
that Person is a party or by which it or any of its properties is bound or to
which it or any of its properties is subject. “Control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ability to exercise
voting power, by contract or otherwise. “Controlling” and “Controlled” have
meanings correlative thereto. “Conversion/Continuation Date” means the effective
date of a continuation or conversion, as the case may be, as set forth in the
applicable Conversion/Continuation Notice. “Conversion/Continuation Notice”
means a Conversion/Continuation Notice substantially in the form of Exhibit 2.8.
“Credit Date” means the date of a Credit Extension. “Credit Document” means any
of this Agreement, the Notes, any Guaranty, any Guarantor Joinder Agreement, the
Fee Letter, any document executed and delivered by the Borrower and/or any other
Credit Party and/or any Lender pursuant to which any Aggregate Revolving
Commitments or the Term Loans are increased pursuant to Section 2.19, any
documents or certificates executed by any Credit Party in favor of the Issuing
Bank relating to Letters of Credit, and, to the extent evidencing or securing
the Obligations, all other documents, instruments or agreements executed and
delivered by any Credit Party for the benefit of the Administrative Agent, the
Issuing Bank or any Lender in connection herewith or therewith, and including
for the avoidance of doubt, any Guarantor Joinder Agreement (but specifically
excluding secured Swap Contracts and secured Treasury Management Agreements).
“Credit Extension” means the making of a Revolving Loan, Term Loan or the
issuing of a Letter of Credit. “Credit Parties” means, collectively, the
Borrower and each Guarantor. “Credit Rating” means the rating assigned by a
Rating Agency to the senior unsecured long term Indebtedness of a Person. 11



--------------------------------------------------------------------------------



 
[secondamendedandrestated018.jpg]
“Customary Recourse Exceptions” means, with respect to any Indebtedness,
personal recourse that is limited to fraud, misrepresentation, misapplication of
cash, waste, environmental claims and liabilities, prohibited transfers, and
violations of single purpose entity covenants. “Debtor Relief Laws” means the
Bankruptcy Code, and all other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief laws of the
United States or other applicable jurisdictions from time to time in effect.
“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default. “Default Rate” means an interest
rate equal to the Base Rate plus the Applicable Margin applicable to Base Rate
Loans plus two percent (2%) per annum. “Defaulting Lender” means, subject to
Section 2.16(b), any Lender that (a) has failed to (i) fund all or any portion
of its Loans within two (2) Business Days of the date such Loans were required
to be funded hereunder unless such Lender notifies the Administrative Agent and
the Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, the Issuing Bank, the Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
(2) Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent or the Issuing Bank or Swingline Lender in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or (e)
has become the subject of a Bail-In Action; provided that a Lender shall not be
a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (e) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.16(b)) upon delivery of written
notice of such determination to the Borrower, the Issuing Bank, the Swingline
Lender and each Lender. “Dollars” and the sign “$” mean the lawful money of the
United States. 12



--------------------------------------------------------------------------------



 
[secondamendedandrestated019.jpg]
“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States, any state thereof or the District of Columbia. “EBITDA” means,
with respect to a Person for any period, the sum of: (a) net income (or loss) of
such Person for such period determined on a consolidated basis (excluding any
income or losses from minority interests in the case of the Parent), in
accordance with GAAP excluding acquisition related costs, and, exclusive of the
following (but only to the extent included in determination of such net income
(loss)): (i) depreciation and amortization expense; (ii) interest expense; (iii)
income tax expense; (iv) extraordinary or non-recurring gains and losses; plus
(b) such Person’s pro rata share of EBITDA of its Unconsolidated Affiliates.
EBITDA shall be adjusted to remove any impact from straight line rent leveling
adjustments required under GAAP and amortization of deferred market rent into
income pursuant to Statement of Financial Accounting Standards number 141. “ECP
Rules” means as defined in Section 4.1. “EEA Financial Institution” means (a)
any credit institution or investment firm established in any EEA Member Country
which is subject to the supervision of an EEA Resolution Authority, (b) any
entity established in an EEA Member Country which is a parent of an institution
described in clause (a) of this definition, or (c) any financial institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent. “EEA Member Country” means any of the
member states of the European Union, Iceland, Liechtenstein, and Norway. “EEA
Resolution Authority” means any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution. “Effective Date” means August 7, 2018. “Eligible
Assignee” means any Person that meets the requirements to be an assignee under
Section 11.5(b), subject to any consents and representations, if any as may be
required therein. “Eligible Ground Lease” means, at any time, a ground lease (a)
under which an Unencumbered Property Owner is the lessee and is the fee owner of
the structural improvements located thereon, (b) that has a remaining term of
not less than thirty (30) years (including the initial term and any additional
extension options that are solely at the option of such Unencumbered Property
Owner), (c) where no party to such lease is subject to a then continuing
Bankruptcy Event, (d) such ground lease (or a related document executed by the
applicable ground lessor) contains customary provisions protective of a first
mortgage lender to the ground lessee thereunder, (e) where such Unencumbered
Property Owner’s interest in the underlying Real Estate Asset or the ground
lease is not subordinate to any Lien other than any fee mortgage (so long as the
mortgagee under such fee mortgage has agreed not to disturb the rights and
interests of such Unencumbered Property Owner pursuant to a non-disturbance
agreement reasonable satisfactory to the Administrative Agent), any Permitted
Liens and such other encumbrances that are reasonably acceptable to the
Administrative Agent, and (f) which is otherwise reasonably acceptable to the
Administrative Agent. “Environmental Claim” means any known investigation,
written notice, written notice of violation, written claim, action, suit,
proceeding, written demand, abatement order or other written order or directive
(conditional or otherwise), by any Person arising (i) pursuant to or in
connection with any actual or alleged violation of any Environmental Law; (ii)
in connection with any Hazardous Material or any actual or alleged 13



--------------------------------------------------------------------------------



 
[secondamendedandrestated020.jpg]
Hazardous Materials Activity; or (iii) in connection with any actual or alleged
damage, injury, threat or harm to human health, safety, natural resources or the
environment. “Environmental Laws” means any and all current or future federal or
state (or any subdivision of either of them), statutes, ordinances, orders,
rules, regulations, judgments, Governmental Authorizations, or any other written
requirements of Governmental Authorities relating to (i) any Hazardous Materials
Activity; (ii) the generation, use, storage, transportation or disposal of
Hazardous Materials; or (iii) protection of the environment from pollution, in
any manner applicable to any Credit Party or any of its Subsidiaries or their
respective Facilities. “Environmental Liability” means any liability, contingent
or otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of the Borrower, Parent, any
Unencumbered Property Owner or any of their respective Subsidiaries directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which Borrower or any Subsidiary assumed liability with respect to
any of the foregoing. “Equity Interests” means, with respect to any Person, all
of the shares of Capital Stock of (or other ownership or profit interests in)
such Person, all of the warrants, options or other rights for the purchase or
acquisition from such Person of shares of Capital Stock of (or other ownership
or profit interests in) such Person, all of the securities convertible into or
exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person or warrants, rights or options for the purchase or
acquisition from such Person of such shares (or such other interests), and all
of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination. “Equity Issuance” means, with respect
to the Parent or any of its Subsidiaries, any issuance or sale by the Parent or
such Subsidiary of shares of its Equity Interests, other than an issuance (a) to
the Parent or any of its wholly-owned Subsidiaries, (b) in connection with a
conversion of debt securities to equity, (c) in connection with the exercise by
a present or former employee, officer or director under a stock incentive plan,
stock option plan or other equity-based compensation plan or arrangement, (d)
which occurred prior to the Effective Date, or (e) in connection with any
Acquisition or capital expenditures permitted under this Agreement. “ERISA”
means the Employee Retirement Income Security Act of 1974, and the regulations
thereunder. “ERISA Affiliate” means, as applied to any Person, (i) any
corporation which is a member of a controlled group of corporations within the
meaning of Section 414(b) of the Internal Revenue Code of which that Person is a
member; (ii) any trade or business (whether or not incorporated) which is a
member of a group of trades or businesses under common control within the
meaning of Section 414(c) of the Internal Revenue Code of which that Person is a
member; and (iii) any member of an affiliated service group within the meaning
of Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member. “ERISA Event” means (i) a “reportable event”
within the meaning of Section 4043 of ERISA and the regulations issued
thereunder with respect to any Pension Plan (excluding those for which notice to
the PBGC has been waived by regulation); (ii) the failure to meet the minimum
funding standard of Section 14



--------------------------------------------------------------------------------



 
[secondamendedandrestated021.jpg]
412 of the Internal Revenue Code with respect to any Pension Plan (whether or
not waived in accordance with Section 412(c) of the Internal Revenue Code), the
failure to make by its due date any minimum required contribution or any
required installment under Section 430(j) of the Internal Revenue Code with
respect to any Pension Plan or the failure to make by its due date any required
contribution to a Multiemployer Plan; (iii) the provision by the administrator
of any Pension Plan pursuant to Section 4041(a)(2) of ERISA of a notice of
intent to terminate such plan in a distress termination described in Section
4041(c) of ERISA; (iv) the withdrawal from any Pension Plan with two (2) or more
contributing sponsors or the termination of any such Pension Plan, in either
case resulting in material liability pursuant to Section 4063 or 4064 of ERISA;
(v) the institution by the PBGC of proceedings to terminate any Pension Plan, or
the occurrence of any event or condition reasonably likely to constitute grounds
under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (vi) the imposition of liability pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of Section
4212(c) of ERISA, each case reasonably likely to result in material liability;
(vii) the withdrawal of any Credit Party, any of its Subsidiaries or any of
their respective ERISA Affiliates in a complete or partial withdrawal (within
the meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if
such withdrawal is reasonably likely to result in material liability, or the
receipt by any Credit Party, any of its Subsidiaries or any of their respective
ERISA Affiliates of notice from any Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, or that
it is in “critical” or “endangered” status within the meaning of Section
103(f)(2)(G) or ERISA, or that it intends to terminate or has terminated under
Section 4041A or 4042 of ERISA, if such reorganization, insolvency or
termination is reasonably likely to result in material liability; (viii) the
imposition of fines, penalties, taxes or related charges under Chapter 43 of the
Internal Revenue Code or under Section 409, Section 502(c), (i) or (l), or
Section 4071 of ERISA in respect of any Pension Plan if such fines, penalties,
taxes or related charges are reasonably likely to result in material liability;
(ix) the assertion of a material claim (other than routine claims for benefits
and funding obligations in the ordinary course) against any Pension Plan other
than a Multiemployer Plan or the assets thereof, or against any Person in
connection with any Pension Plan such Person sponsors or maintains reasonably
likely to result in material liability; (x) receipt from the Internal Revenue
Service of a final written determination of the failure of any Pension Plan
intended to be qualified under Section 401(a) of the Internal Revenue Code to
qualify under Section 401(a) of the Internal Revenue Code, or the failure of any
trust forming part of any such plan to qualify for exemption from taxation under
Section 501(a) of the Internal Revenue Code; or (xi) the imposition of a lien
pursuant to Section 430(k) of the Internal Revenue Code or pursuant to Section
303(k) or 4068 of ERISA. “EU Bail-In Legislation Schedule” means the EU Bail-In
Legislation Schedule published by the Loan Market Association (or any successor
Person), as in effect from time to time. “Event of Default” means each of the
conditions or events set forth in Section 9.1. “Exchange Act” means the
Securities Exchange Act of 1934, as amended from time to time, and any successor
statute. “Excluded Subsidiary” means (a) any Subsidiary of the Borrower or the
Parent (i) holding title to assets which are or are to become collateral for any
Secured Indebtedness of such Subsidiary; (ii) which is prohibited from
guarantying the Indebtedness of any other Person pursuant to (A) any document,
instrument or agreement evidencing such Secured Indebtedness or (B) a provision
of such Subsidiary’s organizational documents which provision was included in
such Subsidiary’s organizational documents as a condition to the extension of
such Secured Indebtedness; and (iii) the liabilities for which none of the
Guarantors (other than the Parent), any of their respective Subsidiaries (other
than another Excluded Subsidiary) has any contingent liability or is otherwise
liable with respect to any of the Indebtedness of such Subsidiary, except for
customary exceptions for fraud, misapplication of funds, environmental
indemnities, violation of “special purpose entity” covenants, bankruptcy,
insolvency, receivership or other similar events and other 15



--------------------------------------------------------------------------------



 
[secondamendedandrestated022.jpg]
similar exceptions from non-recourse liability, or (b) any Subsidiary which is
not a Wholly-Owned Subsidiary and with respect to which the Parent or the
Borrower, as applicable, does not have sufficient voting power (and is unable,
after good faith efforts to do so, to cause any necessary non-affiliated equity
holders to agree) to cause such entity to become a “Guarantor” or,
notwithstanding such voting power, the interests of such non-affiliated holders
has material economic value in the reasonable judgment of the Borrower that
would be impaired by such Subsidiary becoming a “Guarantor.” “Excluded Swap
Obligation” means, with respect to any Guarantor, any Swap Obligation if, and to
the extent that, all or a portion of the Guaranty of such Guarantor of, or the
grant by such Guarantor of a Lien to secure, such Swap Obligation (or any
Guarantee thereof) is or becomes illegal under the Commodity Exchange Act (or
the application or official interpretation thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 4.8 and any other “keepwell,” support or other agreement for
the benefit of such Guarantor and any and all guarantees of such Guarantor’s
Swap Obligations by other Loan Parties) at the time the Guaranty of such
Guarantor, or grant by such Guarantor of a Lien, becomes effective with respect
to such Swap Obligation. If a Swap Obligation arises under a Master Agreement
governing more than one Swap Contract, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to Swap Contracts for which
such Guaranty or Lien becomes illegal. “Excluded Taxes” means any of the
following Taxes imposed on or with respect to a Recipient or required to be
withheld or deducted from a payment to a Recipient, (a) Taxes imposed on or
measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of such Recipient being
organized under the laws of, or having its principal office or, in the case of
any Lender, its applicable lending office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 2.17 or (ii) such Lender changes its lending office, except in each case
to the extent that, pursuant to Section 3.3, amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 3.3(f) and (d) any U.S. federal withholding Taxes imposed under
FATCA. “Existing Agreement” has the meaning given to such terms in the recitals
hereto. “Extension Effective Date” means as defined in Section 2.18(a).
“Extension Notice” means as defined in Section 2.18(a). “Facility” means any
real property including all buildings, fixtures or other improvements located on
such real property now, hereafter or heretofore owned, leased, operated or used
by the Borrower or any of its Subsidiaries or any of their respective
predecessors. “Facility Fee” means as defined in Section 2.10(b). “Facility Fee
Rate” as detailed in the Investment Grade Pricing Grid. “FASB ASC” means the
Accounting Standards Codification of the Financial Accounting Standards Board.
16



--------------------------------------------------------------------------------



 
[secondamendedandrestated023.jpg]
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b) of the Internal Revenue
Code. “Federal Funds Effective Rate” means for any day, the rate per annum
(expressed, as a decimal, rounded upwards, if necessary, to the next higher one
one-hundredth of one percent (1/100 of 1%)) equal to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided, (i) if such day is not a Business Day, the Federal Funds
Effective Rate for such day shall be such rate on such transactions on the next
preceding Business Day as so published on the next succeeding Business Day, and
(ii) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Effective Rate for such day shall be the average rate charged to
KeyBank or any other Lender selected by the Administrative Agent on such day on
such transactions as determined by the Administrative Agent. “Fee Letter” means
that certain letter agreement dated June 4, 2018 entered into by and among
KeyBank, KeyBanc Capital Markets, and the Borrower. “Financial Officer
Certification” means, with respect to the financial statements for which such
certification is required, the certification of the chief financial officer,
principal accounting officer, treasurer or controller of the Parent that such
financial statements fairly present, in all material respects, the financial
condition of the Parent and its Subsidiaries as at the dates indicated and the
results of their operations and their cash flows for the periods indicated,
subject to changes resulting from audit and normal year-end adjustments. “Fiscal
Quarter” means a fiscal quarter of any Fiscal Year. “Fiscal Year” means the
fiscal year of the Parent and its Subsidiaries ending on December 31 of each
calendar year. “Fitch” means Fitch Ratings Inc., together with its successors.
“Fixed Charges” means, for any period, the sum of (a) Consolidated Interest
Charges for such period, plus (b) all regularly scheduled principal payments
made with respect to Indebtedness of the Borrower, the Guarantors and their
respective Subsidiaries during such period, other than any balloon, bullet or
similar principal payment which repays such Indebtedness in full (provided that
any such regularly scheduled principal payments that are not payable monthly
shall, for purposes of this definition, be treated as if such payment were
payable in equal monthly installments commencing on such payment date to and
including the month immediately prior to the date of the next such scheduled
payment or, if there is no such next scheduled payment, the maturity date
therefor), plus (c) all Preferred Dividends paid during such period. Each
Consolidated Party’s Ownership Share of the Fixed Charges of its Unconsolidated
Affiliates shall be included in the determination of Fixed Charges. “Foreign
Lender” means (a) if the Borrower is a U.S. Person, a Lender that is not a U.S.
Person, and (b) if the Borrower is not a U.S. Person, a Lender that is resident
or organized under the laws of a jurisdiction other than that in which the
Borrower is resident for tax purposes. “Foreign Subsidiary” means any Subsidiary
that is not a Domestic Subsidiary. 17



--------------------------------------------------------------------------------



 
[secondamendedandrestated024.jpg]
“FRB” means the Board of Governors of the Federal Reserve System of the United
States. “Fronting Exposure” means, at any time there is a Defaulting Lender, (a)
with respect to the Issuing Bank, such Defaulting Lender’s Revolving Commitment
Percentage of the outstanding Letter of Credit Obligations with respect to
Letters of Credit issued by the Issuing Bank other than Letter of Credit
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Revolving Commitment Percentage of outstanding Swingline Loans made by
the Swingline Lender other than Swingline Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders. “Fund”
means any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities. “Funded
Debt” means, as to any Person at a particular time, without duplication, all of
the following, whether or not included as indebtedness or liabilities in
accordance with GAAP (except as provided in clauses (a)(ii) and (b) below): (a)
all obligations for borrowed money, whether current or long-term (including the
Obligations hereunder), all obligations evidenced by bonds, debentures, notes,
loan agreements or other similar instruments but specifically excluding (i)
trade payables incurred in the ordinary course of business and (ii) earn outs or
other similar deferred or contingent obligations incurred in connection with any
Acquisition until such time as such earn outs or obligations are recognized as a
liability on the balance sheet of the Parent and its Subsidiaries in accordance
with GAAP; (b) all obligations in respect of the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than sixty (60) days after
the date on which such trade account payable was created), including, without
limitation, any earn out obligations recognized as a liability on the balance
sheet of the Parent and its Subsidiaries in accordance with GAAP; (c) all
obligations under letters of credit (including standby and commercial), bankers’
acceptances and similar instruments (including bank guaranties); (d) the
Attributable Indebtedness of Capital Leases, Synthetic Leases and Securitization
Transactions; (e) all preferred stock and comparable equity interests providing
for mandatory redemption, sinking fund or other like payments; (f) Guarantees in
respect of Funded Debt of another Person; and (g) Funded Debt of any partnership
or joint venture or other similar entity in which such Person is a general
partner or joint venturer, and, as such, has personal liability for such
obligations, but only to the extent there is recourse to such Person for payment
thereof. For purposes hereof, the amount of Funded Debt shall be determined (i)
based on the outstanding principal amount in the case of borrowed money
indebtedness under clause (a) and purchase money indebtedness and the deferred
purchase obligations under clause (b), (ii) based on the maximum amount
available to be 18



--------------------------------------------------------------------------------



 
[secondamendedandrestated025.jpg]
drawn in the case of letter of credit obligations and the other obligations
under clause (c), and (iii) based on the amount of Funded Debt that is the
subject of the Guarantees in the case of Guarantees under clause (f). “Funding
Notice” means a notice substantially in the form of Exhibit 2.1. “GAAP” means,
subject to the limitations on the application thereof set forth in Section 1.2,
accounting principles generally accepted in the United States in effect as of
the date of determination thereof. “Governmental Acts” means any act or
omission, whether rightful or wrongful, of any present or future de jure or de
facto government or Governmental Authority. “Governmental Authority” means the
government of the United States or any other nation, or of any political
subdivision thereof, whether state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra- national bodies
such as the European Union or the European Central Bank and any group or body
charged with setting financial accounting or regulatory capital rules or
standards (including, without limitation, the Financial Accounting Standards
Board, the Bank for International Settlements or the Basel Committee on Banking
Supervision or any successor or similar authority to any of the foregoing)).
“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority. “Guarantee” means, as to any Person, any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part). The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning. “Guarantor Joinder Agreement” means a guarantor joinder
agreement substantially in the form of Exhibit 7.12 delivered by a Domestic
Subsidiary of the Borrower pursuant to Section 7.12. “Guarantors” means (a) the
Parent, (b) each other Person that joins as a Guarantor pursuant to Section
7.12, (c) with respect to (i) Obligations under any Swap Contract, (ii)
Obligations under any Treasury Management Agreement and (iii) any Swap
Obligation of a Specified Credit Party (determined before giving effect to
Sections 4.1 and 4.8) under the Guaranty, the Borrower, and (d) their successors
and permitted assigns. 19



--------------------------------------------------------------------------------



 
[secondamendedandrestated026.jpg]
“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent, the Lenders and the other holders of the Obligations
pursuant to Section 4. “Hazardous Materials” means any hazardous substances
defined by the Comprehensive Environmental Response Compensation and Liability
Act, 42 USCA 9601, et. seq., as amended (“CERCLA”), including any hazardous
waste as defined under 40 C.F.R. Parts 260-270, gasoline or petroleum (including
crude oil or any fraction thereof), asbestos or polychlorinated biphenyls.
“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing. “Healthcare Facility”
means any Medical Office Property, outpatient center, group medical practice
clinic, ASC (hospital-sponsored or seasoned group practice-sponsored), specialty
hospital (short-term stay surgery, IRH, oncology), general acute care hospitals,
selected post-acute/long-term care facilities and selected senior housing
facilities or other property typically owned by healthcare real estate
investment trusts and any ancillary businesses that are incidental to the
foregoing. “Healthcare Laws” means as defined in Section 6.22(a). “Highest
Lawful Rate” means the maximum lawful interest rate, if any, that at any time or
from time to time may be contracted for, charged, or received under Applicable
Laws relating to any Lender which are currently in effect or, to the extent
allowed under such Applicable Laws, which may hereafter be in effect and which
allow a higher maximum non-usurious interest rate than Applicable Laws now
allow. “HIPAA” means the Health Insurance Portability and Accountability Act of
1996 and the related regulations set forth at 45 CFR Parts 160 and 164. “HMO”
means any health maintenance organization, managed care organization, any Person
doing business as a health maintenance organization or managed care
organization, or any Person required to qualify or be licensed as a health
maintenance organization or managed care organization under applicable federal
or state law (including, without limitation, HMO regulations). “Impacted Loans”
means as defined in Section 3.1(a)(i). “Increase Effective Date” means as
defined in Section 2.19(d). “Indebtedness” means, with respect to a Person, at
the time of computation thereof, all of the following (without duplication): (a)
all obligations of such Person in respect of money borrowed or for the deferred
purchase price of property or services (excluding trade debt incurred in the
ordinary course of business); (b) all obligations of such Person, whether or not
for money borrowed (i) represented by notes payable, or drafts accepted, in each
case representing extensions of credit, (ii) evidenced by bonds, debentures,
notes or similar instruments, or (iii) constituting purchase money indebtedness,
conditional sales contracts, title retention debt instruments or other similar
instruments, upon which interest charges are customarily paid or that are issued
or assumed as full or partial payment for property or for services rendered; (c)
Capitalized Lease Obligations of such Person, excluding ground lease obligations
recognized as a result of changes in GAAP beginning January 1, 2019; (d) all
reimbursement obligations (contingent or otherwise) of such Person under or in
respect of any letters of credit or acceptances (whether or not the 20



--------------------------------------------------------------------------------



 
[secondamendedandrestated027.jpg]
same have been presented for payment); (e) all Off-Balance Sheet Obligations of
such Person; (f) all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Mandatorily Redeemable
Stock issued by such Person or any other Person, valued at the voluntary or
involuntary liquidation preference, whichever is greater, plus accrued and
unpaid dividends; (g) all obligations of such Person in respect of any purchase
obligation, repurchase obligation, takeout commitment or forward equity
commitment, in each case evidenced by a binding agreement (excluding any such
obligation to the extent the obligation can be satisfied by the issuance of
Capital Stock (other than Mandatorily Redeemable Stock)); (h) net obligations
under any Swap Contract (which shall be deemed to have an amount equal to the
Swap Termination Value thereof at such time but in no event shall be less than
zero); (i) all Indebtedness of other Persons which such Person has Guaranteed or
is otherwise recourse to such Person (except for guaranties of customary
exceptions for fraud, misapplication of funds, environmental indemnities,
voluntary bankruptcy, collusive involuntary bankruptcy and other similar
exceptions to non-recourse liability); (j) all Indebtedness of another Person
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property or assets owned
by such Person, even though such Person has not assumed or become liable for the
payment of such Indebtedness or other payment obligation; and (k) such Person’s
Ownership Share of the Indebtedness of any Unconsolidated Affiliate of such
Person. Indebtedness of any Person shall include Indebtedness of any partnership
or joint venture in which such Person is a general partner or joint venturer to
the extent of such Person’s Ownership Share of such partnership or joint venture
(except if such Indebtedness, or portion thereof, is recourse to such Person, in
which case the greater of such Person’s Ownership Share of such Indebtedness or
the amount of the recourse portion of the Indebtedness, shall be included as
Indebtedness of such Person). “Indemnified Taxes” means (a) Taxes, other than
Excluded Taxes, imposed on or with respect to any payment made by or on account
of any obligation of any Credit Party under any Credit Document and (b) to the
extent not otherwise described in (a), Other Taxes. “Indemnitee” means as
defined in Section 11.2(b). “Index Rate Determination Date” means the Effective
Date and the first Business Day of each calendar month thereafter; provided,
however, that, solely for purposes of the definition of Base Rate, Index Rate
Determination Date means the date of determination of the Base Rate. “Initial
Revolving Maturity Date” means as defined in the definition of “Revolving
Maturity Date” contained in this Section 1.1. “Intellectual Property” means all
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises related to intellectual property, licenses related to intellectual
property and other intellectual property rights. “Interest Payment Date” means
with respect to (a) any Base Rate Loan and any Adjusted LIBOR Rate Loan, the
last Business Day of each calendar month; and (b) any Swingline Loan, the date
on which repayment of such Swingline Loan was due. “Interest Period” means, in
connection with an Adjusted LIBOR Rate Loan, an interest period of one (1), two
(2), three (3) or six (6) months, as selected by the Borrower in the applicable
Funding Notice or Conversion/Continuation Notice, (i) initially, commencing on
the Credit Date (or, with respect to the Term Loan, the Effective Date) or
Conversion/Continuation Date thereof, as the case may be; and (ii) thereafter,
commencing on the day on which the immediately preceding Interest Period
expires; provided, (a) if an Interest Period would otherwise expire on a day
that is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day unless no further Business Day occurs in such month, in
21



--------------------------------------------------------------------------------



 
[secondamendedandrestated028.jpg]
which case such Interest Period shall expire on the immediately preceding
Business Day; (b) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; (c) no Interest Period with respect to any
portion of the Revolving Loans shall extend beyond the Revolving Commitment
Termination Date; and (d) no Interest Period with respect to the outstanding
portion of the Term Loan shall extend beyond the Term Maturity Date. “Interest
Rate Determination Date” means, with respect to any Interest Period, the date
that is two (2) Business Days prior to the first day of such Interest Period.
“Internal Revenue Code” means the Internal Revenue Code of 1986. “Investment”
means, as to any Person, any direct or indirect acquisition or investment by
such Person, whether by means of (a) the purchase or other acquisition of
Capital Stock of another Person, (b) a loan, advance or capital contribution to,
Guarantee or assumption of debt of, or purchase or other acquisition of any
other debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person and any arrangement
pursuant to which the investor Guarantees Indebtedness of such other Person, or
(c) an Acquisition. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested plus the cost of all additions
thereto, minus repayment of or returns on such Investment, without adjustment
for subsequent increases or decreases in the value of such Investment.
“Investment Grade Pricing Grid” means the “Investment Grade Pricing Grid” as
defined and otherwise detailed in the definition of Applicable Margin.
“Investment Grade Rating” means a Credit Rating of BBB-/Baa3/BBB- (or the
equivalent) or higher from a Rating Agency. “Involuntary Disposition” means the
receipt by the Borrower or any of its Subsidiaries of any cash insurance
proceeds or condemnation awards payable by reason of theft, loss, physical
destruction or damage, taking or similar event with respect to any of its
Property. “IRS” means the United States Internal Revenue Service. “ISP” means,
with respect to any Letter of Credit, the “International Standby Practices 1998”
published by the Institute of International Banking Law & Practice, Inc. (or
such later version thereof as may be in effect at the time of issuance of such
Letter of Credit). “Issuance Notice” means an Issuance Notice substantially in
the form of Exhibit 2.3. “Issuing Bank” means KeyBank, in its capacity as issuer
of Letters of Credit hereunder, together with its successors and permitted
assigns. “Joint Venture Entity” shall mean a Subsidiary of the Borrower which is
not a Wholly Owned Subsidiary but which is consolidated with the Borrower and as
to which the full financial, sale and other major decision making powers are
controlled by the Borrower. “KeyBank” means KeyBank National Association,
together with any successor in interest thereto. “Lead Arrangers” means, singly
and collectively, (i) KeyBanc Capital Markets, Inc., (ii) BMO Capital Markets,
and (iii) Citizens Bank, N.A. 22



--------------------------------------------------------------------------------



 
[secondamendedandrestated029.jpg]
“Lender” means each Revolving Lender and each Term Lender. The Lenders as of the
Effective Date are identified on the signature pages hereto and are set forth on
Appendix A. “Letter of Credit” means any letter of credit issued hereunder.
“Letter of Credit Fees” means as defined in Section 2.10(c)(i). “Letter of
Credit Borrowing” means any Credit Extension resulting from a drawing under any
Letter of Credit that has not been reimbursed or refinanced as a Borrowing of
Revolving Loans. “Letter of Credit Obligations” means, at any time, the sum of
(a) the maximum amount available to be drawn under Letters of Credit then
outstanding, assuming compliance with all requirements for drawings referenced
therein, plus (b) the aggregate amount of all drawings under Letters of Credit
that have not been reimbursed by the Borrower, including Letter of Credit
Borrowings. For all purposes of this Agreement, (i) amounts available to be
drawn under Letters of Credit will be calculated as provided in Section 1.3(i),
and (ii) if a Letter of Credit has expired by its terms but any amount may still
be drawn thereunder by reason of the operation of Rule 3.14 of the ISP, such
Letter of Credit shall be deemed to be “outstanding” in the amount so remaining
available to be drawn. “Letter of Credit Sublimit” means, as of any date of
determination, the lesser of (i) ten percent (10%) of the Aggregate Revolving
Commitments and (ii) the aggregate Available Commitments then in effect. “LIBOR
Index Rate” means, for any interest rate calculation with respect to a Base Rate
Loan on any date, (a) the rate per annum (rounded upward to the next whole
multiple of one one-hundredth of one percent (1/100 of 1%)) equal to the rate
determined by the Administrative Agent to be the offered rate which appears on
the page of Reuters Screen LIBOR01 Page or any successor thereto approved by the
Administrative Agent if such page no longer reports such rate for deposits (for
delivery on the first day of such period) with a term of one month commencing
that day in Dollars, determined two (2) Business Days prior to such date as of
approximately 11:00 a.m. (London, England time) on such day, or (b) in the event
the rate referenced in the preceding clause (a) does not appear on such page or
service or if such page or service shall cease to be available, the rate per
annum (rounded upward to the next whole multiple of one one-hundredth of one
percent (1/100 of 1%)) equal to the rate determined by the Administrative Agent
to be the offered rate on such other page or other service which displays an
average rate for deposits (for delivery on the first day of such period) with a
term of one month in Dollars, determined two (2) Business Days prior to such
date as of approximately 11:00 a.m. (London, England time) on such day, or (c)
in the event the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum (rounded upward to the next whole multiple of one
one-hundredth of one percent (1/100 of 1%)) equal to quotation rate (or the
arithmetic mean of rates) offered to first class banks in the London interbank
market for deposits (for delivery on the first day of the relevant period) in
Dollars of amounts in same day funds comparable to the principal amount of the
applicable Loan of KeyBank or any other Lender selected by the Administrative
Agent, for which the LIBOR Index Rate is then being determined with maturities
comparable to such period as of approximately 11:00 a.m. (London, England time);
provided that if the foregoing rate shall be less than zero percent, the LIBOR
Index Rate shall be deemed to be zero percent for the purposes of this
Agreement. “LIBOR Index Rate Loan” means any Loan bearing interest based on the
LIBOR Index Rate. “LIBOR Loan” means Adjusted LIBOR Rate Loans or LIBOR Index
Rate Loans, as applicable. 23



--------------------------------------------------------------------------------



 
[secondamendedandrestated030.jpg]
“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing,
and (ii) in the case of Securities, any purchase option, call or similar right
of a third party with respect to such Securities. “Loan” means any Revolving
Loan, Swingline Loan, or the Term Loan, in each case as the context may require,
and the Base Rate Loans and LIBOR Loans comprising such Loans. “Mandatorily
Redeemable Stock” means, with respect to any Person, any Capital Stock of such
Person which by the terms of such Capital Stock (or by the terms of any security
into which it is convertible or for which it is exchangeable or exercisable),
upon the happening of any event or otherwise (a) matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise (other than
Capital Stock which is redeemable solely in exchange for common stock or other
equivalent common Capital Stock), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof (other than in connection with
customary provisions related to redemptions upon a change of control or asset
sale), in whole or in part (other than Capital Stock which is redeemable solely
in exchange for common stock or other equivalent common Capital Stock); in each
case, on or prior to the date on which all of the Obligations are scheduled to
be due and payable in full. “Margin Stock” means as defined in Regulation U of
the FRB as in effect from time to time. “Master Agreement” means as defined in
the definition of “Swap Contract” contained in this Section 1.1. “Material
Acquisition” means (a) a single transaction for the purpose of or resulting,
directly or indirectly, in an Acquisition (including the acquisition of assets
of any Person whose equity interests are acquired) by one or more of the
Borrower and its Subsidiaries of properties or assets of a Person for a gross
purchase price equal to or in excess of ten (10%) of Total Asset Value (without
giving effect to such Acquisition) or (b) one or more transactions for the
purpose of or resulting, directly or indirectly, in an Acquisition (including
the acquisition of assets of any Person whose equity interests are acquired) by
one or more of the Borrower and its Subsidiaries of properties or assets of a
Person in any two consecutive fiscal quarters for an aggregate gross purchase
price equal to or in excess of ten (10%) of Total Asset Value (without giving
effect to such Acquisitions). “Material Adverse Effect” means any effect, event,
condition, action, omission, change or state of facts that, individually or in
the aggregate, has resulted in, or could reasonably be expected to result in, a
material adverse effect with respect to (i) the business, operations,
properties, assets, or financial condition of the Parent, the Borrower and their
Subsidiaries taken as a whole; (ii) the ability of the Credit Parties, taken as
a whole, to fully and timely perform the Obligations; (iii) the legality,
validity, binding effect, or enforceability against a Credit Party of any Credit
Document to which it is a party; or (iv) the rights, remedies and benefits
available to, or conferred upon, the Administrative Agent and any Lender or any
holder of Obligations under any Credit Document. “Material Contract” means any
Contractual Obligation to which the Parent, the Borrower or any of their
Subsidiaries, or any of their respective assets, are bound (other than those
evidenced by the Credit Documents) for which breach, nonperformance,
cancellation or failure to renew could reasonably be expected to have a Material
Adverse Effect. 24



--------------------------------------------------------------------------------



 
[secondamendedandrestated031.jpg]
“Material Lease” means any Tenant Lease which, individually or when aggregated
with all other leases at such Unencumbered Pool Property with the same Tenant or
any Affiliate of such Tenant, demises 50% or more of such Unencumbered Pool
Property’s gross leasable area. For purposes of determining whether a Tenant
Lease which is a “pad” or “ground lease” is a Material Lease under the foregoing
sentence, the gross leasable area of any building to be used by the tenant shall
be considered and not the surface land area to be leased pursuant to such Tenant
Lease. “Material Subsidiaries” means (i) all Subsidiaries of the Borrower that
own a direct or indirect interest in the Unencumbered Pool Properties included
in the definition of Aggregate Unencumbered Pool Property Value Amount, (ii) all
Subsidiaries of the Borrower that guarantee any other Unsecured Indebtedness of
the Borrower or the Parent, and (iii) all Subsidiaries that own assets that
account for greater than five percent (5%) of Total Asset Value. “Medicaid”
means the medical assistance programs administered by state agencies and
approved by CMS pursuant to the terms of Title XIX of the Social Security Act,
codified at 42 U.S.C. §§1396 et seq. and related regulations. “Medical Office
Properties” means each Property which is fully developed and operational for use
primarily as a medical office building or an office building used for ancillary
or support services for another Healthcare Facility. “Medical Services” means
medical and health care services provided to a Person, including, but not
limited to, medical and health care services provided to a Person which are
covered by a policy of insurance, and includes, without limitation, physician
services, nurse and therapist services, dental services, hospital services,
skilled nursing facility services, comprehensive outpatient rehabilitation
services, home health care services, residential and out-patient behavioral
healthcare services, and medicine or health care equipment provided to a Person
for a necessary or specifically requested valid and proper medical or health
purpose. “Medicare” means the program of health benefits for the aged and
disabled administered by CMS pursuant to the terms of Title XVIII of the Social
Security Act, codified at 42 U.S.C. §§1395 et seq. and related regulations.
“Moody’s” means Moody’s Investor Services, Inc., together with its successors.
“Mortgage Receivables” means any loan receivables or similar contracts or
arrangements for the payment of money, whether senior or subordinated (in right
of payment or otherwise), the obligations under which are secured or backed by
commercial real estate, which loan receivables may include commercial mortgage
pass-through certificates and commercial mortgage-backed bonds or similar
securities and the commercial mortgage loans and properties underlying or
backing them, or whole loans, whether senior or subordinated (in right of
payment or otherwise), secured by commercial real estate. “Multiemployer Plan”
means any “multiemployer plan” as defined in Section 3(37) of ERISA which is
sponsored, maintained or contributed to by, or required to be contributed to by,
any Credit Party or any of its ERISA Affiliates or with respect to which any
Credit Party or any of its ERISA Affiliates previously sponsored, maintained or
contributed to or was required to contributed to, and still has liability.
“Negative Pledge” means any agreement (other than this Agreement or any other
Credit Document) that in whole or in part prohibits the creation of any Lien on
any assets of a Person; provided, however, that an agreement that establishes a
maximum ratio of unsecured debt to unencumbered assets, or of secured debt to
total assets, or that otherwise conditions a Person’s ability to encumber its
assets upon the 25



--------------------------------------------------------------------------------



 
[secondamendedandrestated032.jpg]
maintenance of one or more specified ratios that limit such Person’s ability to
encumber its assets but that do not generally prohibit the encumbrance of its
assets, or the encumbrance of specific assets, shall not constitute a “Negative
Pledge” for purposes of this Agreement. “Net Cash Proceeds” means the aggregate
proceeds paid in cash or Cash Equivalents received by any Consolidated Party in
connection with any Equity Issuance, net of (a) direct costs incurred in
connection therewith (including legal, accounting and investment banking fees
and expenses, sales commissions and underwriting discounts), and (b) estimated
taxes paid or payable (including sales, use or other transactional taxes and any
net marginal increase in income taxes) as a result thereof. For purposes hereof,
“Net Cash Proceeds” includes any cash or Cash Equivalents received upon the
disposition of any non-cash consideration received by any Consolidated Party in
connection with any Equity Issuance from and after the date of such disposition
of such non-cash consideration. “Net Operating Income” or “NOI” means, for any
Real Estate Asset and for a given period, an amount equal to the sum of (a) the
gross revenues for such Real Estate Asset for such fiscal period received in the
ordinary course of business (excluding pre-paid rents and revenues and security
deposits except to the extent applied in satisfaction of Tenants’ obligations
for rent), minus (b) all operating expenses incurred with respect to such Real
Estate Asset for such fiscal period (including an appropriate accrual for
property taxes, insurance and other expenses not paid quarterly, but excluding
debt service charges, income taxes, depreciation, amortization and other
non-cash expenses), including, other than with respect to Real Estate Assets
that are subject to absolute net leases, a management fee equal to the greater
of four percent (4.0%) or actual, minus, without duplication of the foregoing,
applicable rental payments made by the applicable Unencumbered Property Owner,
including with respect to any Eligible Ground Lease relating to such Real Estate
Asset. “Non-Consenting Lender” means any Lender that does not approve any
consent, waiver or amendment that (i) requires the approval of all Lenders or
all affected Lenders in accordance with the terms of Sections 11.4(b) or (c) and
(ii) has been approved by the Required Lenders (or all other Lenders, in the
case of any such consent, waiver or amendment that requires the approval of all
Lenders) (other than, in each case, any Defaulting Lender). “Non-Defaulting
Lender” means, at any time, each Lender that is not a Defaulting Lender at such
time. “Non-Recourse Indebtedness” means, for any Person, any Indebtedness of
such Person for the repayment of which such Person has no personal liability
(other than for Customary Recourse Exceptions) and/or with respect to which
recourse of the applicable holder of such Indebtedness for non-payment is
limited to such holder’s Liens on a particular asset or group of assets (other
than for Customary Recourse Exceptions). “Note” means a Revolving Loan Note,
Term Note or a Swingline Note. “Notice” means a Funding Notice, an Issuance
Notice or a Conversion/Continuation Notice. “Obligations” means, with respect to
each Credit Party, all advances to, and debts, liabilities, obligations,
covenants and duties of, any Credit Party arising under any Credit Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Credit Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. The foregoing shall also include 26



--------------------------------------------------------------------------------



 
[secondamendedandrestated033.jpg]
(a) all obligations under any Swap Contract between any Credit Party and any
Swap Bank that is permitted to be incurred pursuant to Section 8.1(f) and (b)
all obligations under any Treasury Management Agreement between any Credit Party
and any Treasury Management Bank; provided, however, that the “Obligations” of a
Credit Party shall exclude any Excluded Swap Obligations with respect to such
Credit Party. “OFAC” means the U.S. Department of the Treasury’s Office of
Foreign Assets Control. “Off-Balance Sheet Obligation” means the monetary
obligation of a Person under (a) a Synthetic Lease or similar off-balance sheet
or tax retention lease, or (b) an agreement for the use or possession of
property creating obligations that do not appear on the balance sheet of such
Person but which, upon the insolvency or bankruptcy of such Person, would be
characterized as the indebtedness of such Person (without regard to accounting
treatment). “Organizational Documents” means (a) with respect to any
corporation, its certificate or articles of incorporation or organization, as
amended, and its by-laws, as amended, (b) with respect to any limited
partnership, its certificate of limited partnership, as amended, and its
partnership agreement, as amended, (c) with respect to any general partnership,
its partnership agreement, as amended, and (d) with respect to any limited
liability company, its articles of organization, certificate of formation or
comparable documents, as amended, and its operating agreement, as amended. In
the event any term or condition of this Agreement or any other Credit Document
requires any Organizational Document to be certified by a secretary of state or
similar governmental official, the reference to any such “Organizational
Document” shall only be to a document of a type customarily certified by such
governmental official. “Other Connection Taxes” means, with respect to any
Recipient, Taxes imposed as a result of a present or former connection between
such Recipient and the jurisdiction imposing such Tax (other than connections
arising from such Recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Credit Document, or sold or assigned an interest in any Loan or
Credit Document). “Other Taxes” means all present or future stamp, court or
documentary, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Credit Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 2.17). “Outstanding Amount” means (a) with
respect to Revolving Loans and Swingline Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any Borrowings and
prepayments or repayments of Revolving Loans and Swingline Loans, as the case
may be, occurring on such date; and (b) with respect to any Letter of Credit
Obligations on any date, the aggregate outstanding amount of such Letter of
Credit Obligations on such date after giving effect to any Credit Extension of a
Letter of Credit occurring on such date and any other changes in the amount of
the Letter of Credit Obligations as of such date, including as a result of any
reimbursements by the Borrower of any drawing under any Letter of Credit.
“Ownership Share” means the percentage of the Capital Stock owned by a
Consolidated Party in an Unconsolidated Affiliate accounted for pursuant to the
equity method of accounting under GAAP. “Parent” means as provided in the
introductory paragraph to this Agreement. “Participant” means as defined in
Section 11.5(d). 27



--------------------------------------------------------------------------------



 
[secondamendedandrestated034.jpg]
“Participant Register” means as defined in Section 11.5(d). “Patriot Act” means
as defined in Section 6.15(f). “PBGC” means the Pension Benefit Guaranty
Corporation or any successor thereto. “Pension Plan” means any “employee pension
benefit plan” as defined in Section 3(2) of ERISA other than a Multiemployer
Plan, which is subject to Section 412 of the Internal Revenue Code or Section
302 of ERISA and which is sponsored, maintained or contributed to by, or
required to be contributed to by, any Credit Party or any of its ERISA
Affiliates or with respect to which any Credit Party or any of its ERISA
Affiliates previously sponsored, maintained or contributed to, or was required
to contribute to, and still has liability. “Permitted Liens” means each of the
Liens permitted pursuant to Section 8.2. “Permitted Refinancing” means any
extension, renewal or replacement of any existing Indebtedness so long as any
such renewal, refinancing and extension of such Indebtedness (a) has market
terms and conditions, (b) has an average life to maturity that is greater than
that of the Indebtedness being extended, renewed or refinanced, (c) does not
include an obligor that was not an obligor with respect to the Indebtedness
being extended, renewed or refinanced, (d) remains subordinated, if the
Indebtedness being refinanced or extended was subordinated to the prior payment
of the Obligations, such extended, renewed or refinanced Indebtedness, (e) does
not exceed in a principal amount the Indebtedness being renewed, extended or
refinanced plus reasonable fees and expenses incurred in connection therewith,
and (f) is not incurred, created or assumed, if any Default or Event of Default
has occurred and continues to exist or would result therefrom. “Person” means
any natural person, corporation, limited liability company, trust, joint
venture, association, company, partnership, Governmental Authority or other
entity. “Preferred Dividends” means, for any given period and without
duplication, all Restricted Payments accrued or paid (and in the case of
Restricted Payments paid, which were not accrued during a prior period) during
such period on Preferred Stock issued by a Credit Party or a Subsidiary.
Preferred Dividends shall not include dividends or distributions paid or payable
(a) solely in Capital Stock (other than Mandatorily Redeemable Stock) payable to
holders of such class of Capital Stock; (b) to the Borrower or a Subsidiary; or
(c) constituting or resulting in the redemption of Preferred Stock, other than
scheduled redemptions not constituting balloon, bullet or similar redemptions in
full. “Preferred Stock” means, with respect to any Person, Capital Stock in such
Person which are entitled to preference or priority over any other Capital Stock
in such Person in respect of the payment of dividends or distribution of assets
upon liquidation or both. “Prime Rate” means the per annum rate which the
Administrative Agent publicly announces from time to time to be its prime
lending rate, as in effect from time to time. The Administrative Agent’s prime
lending rate is a reference rate and does not necessarily represent the lowest
or best rate charged to customers. “Principal Office” means, for the
Administrative Agent, the Swingline Lender and the Issuing Bank, such Person’s
“Principal Office” as set forth on Appendix B, or such other office as it may
from time to time designate in writing to the Borrower and each Lender. 28



--------------------------------------------------------------------------------



 
[secondamendedandrestated035.jpg]
“Property” means an interest of any kind in any property or asset, whether real,
personal or mixed, and whether tangible or intangible. “Qualified ECP Guarantor”
means, at any time, each Credit Party with total assets exceeding $10,000,000 or
that qualifies at such time as an “eligible contract participant” under the
Commodity Exchange Act and can cause another Person to qualify as an “eligible
contract participant” at such time under Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act. “Rating Agency” means S&P, Moody’s, or Fitch. “Real
Estate Asset” means, a parcel of real property, together with all improvements
(if any) thereon (including all tangible personal property owned by the person
with a fee or leasehold interest in such real property and used in connection
with such fee or leasehold interest in such real property, excluding any right
of use value according to GAAP beginning January 1, 2019), owned in fee simple
or leased pursuant to a ground lease by any Person; “Real Estate Assets” means a
collective reference to each Real Estate Asset. “Recipient” means (a) the
Administrative Agent, (b) any Lender and (c) the Issuing Bank, as applicable.
“Recourse Indebtedness” means Indebtedness that is not Non-Recourse
Indebtedness; provided that personal recourse for Customary Recourse Exceptions
shall not, by itself, cause such Indebtedness to be characterized as Recourse
Indebtedness. “Refunded Swingline Loans” as defined in Section 2.2(b)(iii).
“Register” means as defined in Section 11.5(c). “Reimbursement Date” means as
defined in Section 2.3(d). “REIT” means a real estate investment trust as
defined in Sections 856 through 860 of the Internal Revenue Code. “Related
Parties” means, with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, trustees, administrators,
managers, advisors and representatives of such Person and of such Person’s
Affiliates. “Release” means any release, spill, emission, leaking, pumping,
pouring, injection, escaping, deposit, disposal, discharge, dispersal, dumping,
leaching or migration of any Hazardous Material into the indoor or outdoor
environment (including the abandonment or disposal of any barrels, containers or
other closed receptacles containing any Hazardous Material), including the
movement of any Hazardous Material through the air, soil, surface water or
groundwater. “Removal Effective Date” means as defined in Section 10.6(b). “Rent
Coverage Ratio” means, as of any date of determination with respect any Real
Estate Asset to be included as an Unencumbered Pool Property, for the applicable
Calculation Period, the ratio, as calculated by Borrower and approved by
Administrative Agent in its sole but reasonable discretion, of (a) the aggregate
sum of Adjusted NOI for such Real Estate Asset to (b) the actual rental payments
received by the Borrower or applicable Unencumbered Property Owner which owns
such Real Estate Asset in fee 29



--------------------------------------------------------------------------------



 
[secondamendedandrestated036.jpg]
simple (or leases such Real Estate Asset under an Eligible Ground Lease) with
respect to all applicable Tenant Leases during such applicable Calculation
Period. “Required Lenders” means, as of any date of determination, Lenders
having greater than fifty percent (50%) of the aggregate amount of the unfunded
Commitments, the outstanding Loans and the Letter of Credit Obligations, or, if
the Commitments have been terminated, Lenders holding in the aggregate greater
than fifty percent (50%) of the outstanding Loans and Letter of Credit
Obligations (including, in each case, the aggregate amount of each Lender’s risk
participation and funded participation in Letter of Credit Obligations and
Swingline Loans); provided that the Commitments of, and the portion of the Loans
and Letter of Credit Obligations held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.
“Required Revolving Lenders” means, as of any date of determination, Revolving
Lenders having greater than fifty percent (50%) of the aggregate amount of the
unfunded Revolving Commitments, the outstanding Revolving Loans and the Letter
of Credit Obligations, or, if the Revolving Commitments have been terminated,
Revolving Lenders holding in the aggregate greater than fifty percent (50%) of
the outstanding Revolving Loans and Letter of Credit Obligations (including, in
each case, the aggregate amount of each Revolving Lender’s risk participation
and funded participation in Letter of Credit Obligations and Swingline Loans);
provided that the Revolving Commitments of, and the portion of the Revolving
Loans and Letter of Credit Obligations held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Revolving Lenders. “Required Term Lenders” means, as of any date of
determination, Term Lenders having greater than fifty percent (50%) of the
aggregate amount of the outstanding Term Loan; provided that the portion of the
Term Loan held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Term Lenders. “Resignation
Effective Date” means as defined in Section 10.6(a). “Restricted Payment” means
any dividend or other distribution (whether in cash, securities or other
property) with respect to any Capital Stock of the Parent, the Borrower or any
Subsidiary, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Capital Stock or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent Person thereof), or any
setting apart of funds or property for any of the foregoing. “Revolving
Commitment” means the commitment of a Revolving Lender to make or otherwise fund
any Revolving Loan and to acquire participations in Letters of Credit and
Swingline Loans hereunder and “Revolving Commitments” means such commitments of
all Revolving Lenders in the aggregate. The amount of each Revolving Lender’s
Revolving Commitment, if any, is set forth on Appendix A or in the applicable
Assignment Agreement, subject to any increase, adjustment or reduction pursuant
to the terms and conditions hereof. The aggregate amount of the Revolving
Commitments as of the Effective Date is EIGHT HUNDRED FIFTY MILLION DOLLARS
($850,000,000.00). The Revolving Commitment shall be subject to adjustment as
provided in Sections 2.16 and 2.19. “Revolving Commitment Percentage” means, for
each Revolving Lender, a fraction (expressed as a percentage carried to the
twelfth decimal place), the numerator of which is such Revolving Lender’s
Revolving Commitment and the denominator of which is the Aggregate Revolving
Commitments; provided that if the commitment of each Revolving Lender to make
Revolving Loans and the obligation of the Issuing Bank to issue Letters of
Credit have been terminated pursuant to Section 9.2 or if the Aggregate
Revolving Commitments have expired, then the Revolving Commitment Percentage of
each Revolving Lender shall 30



--------------------------------------------------------------------------------



 
[secondamendedandrestated037.jpg]
be determined based on the Revolving Commitment Percentage of such Revolving
Lender most recently in effect, giving effect to any subsequent assignments. The
Revolving Commitment Percentages as of the Effective Date are set forth on
Appendix A. The Revolving Commitment Percentages shall be subject to adjustment
as provided in Section 2.16. “Revolving Commitment Period” means the period from
and including the Effective Date to the earlier of (a)(i) in the case of
Revolving Loans and Swingline Loans, the Revolving Commitment Termination Date
or (ii) in the case of the Letters of Credit, the expiration date thereof, or
(b) in each case, the date on which the Revolving Commitments shall have been
terminated as provided herein. “Revolving Commitment Termination Date” means the
earliest to occur of (a) the Revolving Maturity Date; (b) the date the Revolving
Commitments are permanently reduced to zero pursuant to Section 2.11(b); and (c)
the date of the termination of the Revolving Commitments pursuant to Section
9.2. “Revolving Credit Exposure” means, as to any Revolving Lender at any time,
the aggregate principal amount at such time of its outstanding Revolving Loans
and such Revolving Lender’s participation in Letter of Credit Obligations and
Swingline Loans at such time. “Revolving Lender” means each financial
institution with a Revolving Commitment, or if the Revolving Commitments have
been terminated hereunder, each financial institution holding any Revolving
Credit Exposure, together in each instance with its successors and permitted
assigns. “Revolving Loan” means a Loan made by a Lender to the Borrower pursuant
to Section 2.1(a). “Revolving Loan Note” means a promissory note in the form of
Exhibit 2.5-1, as it may be amended, supplemented or otherwise modified from
time to time. “Revolving Maturity Date” means (a) September 18, 2022 (the
“Initial Revolving Maturity Date”), or (b) if the Initial Revolving Maturity
Date set forth in the preceding clause (a) is extended pursuant to Section 2.18,
such extended maturity date as determined pursuant to such Section; provided,
however, that, in either case, if such date is not a Business Day, the Revolving
Maturity Date shall be the next preceding Business Day. “Revolving Obligations”
means the Revolving Loans, the Letter of Credit Obligations and the Swingline
Loans. “Sale and Leaseback Transaction” means, with respect to the Borrower or
any Subsidiary, any arrangement, directly or indirectly, with any Person (other
than a Credit Party or an Unencumbered Property Owner) whereby the Borrower or
such Subsidiary shall sell or transfer any property, real or personal, used or
useful in its business, whether now owned or hereafter acquired, and thereafter
rent or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold or
transferred. “Sanctioned Entity” means (a) a country or a government of a
country, (b) an agency of the government of a country, (c) an organization
directly or indirectly controlled by a country or its government, or (d) a
person or entity resident in or determined to be resident in a country, that is
subject to a country sanctions program administered and enforced by OFAC, the
United Nations Security Council, the European Union or Her Majesty’s Treasury
(including, without limitation, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC. 31



--------------------------------------------------------------------------------



 
[secondamendedandrestated038.jpg]
“SEC” means the United States Securities and Exchange Commission. “S&P” means
Standard & Poor’s Ratings Services, a Standard & Poor’s Financial Services LLC
business, and any successor thereto. “Secured Indebtedness” means, as of any
date of determination, that portion of Consolidated Total Indebtedness which is
secured by a Lien on any real property owned or leased by the Parent, the
Borrower or any Subsidiary or Unconsolidated Affiliate, as applicable. “Secured
Recourse Indebtedness” means any Secured Indebtedness that is also Recourse
Indebtedness. “Securities” means any stock, shares, partnership interests,
limited liability company interests, voting trust certificates, certificates of
interest or participation in any profit-sharing agreement or arrangement (e.g.,
stock appreciation rights), options, warrants, bonds, debentures, notes, or
other evidences of indebtedness, secured or unsecured, convertible, subordinated
or otherwise, or in general any instruments commonly known as “securities” or
any certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing. “Securitization Transaction” means
any financing or factoring or similar transaction (or series of such
transactions) entered by the Borrower or any of its Subsidiaries pursuant to
which the Borrower or such Subsidiary may sell, convey or otherwise transfer, or
grant a security interest in, accounts, payments, receivables, rights to future
lease payments or residuals or similar rights to payment (the “Securitization
Receivables”) to a special purpose subsidiary or affiliate (a “Securitization
Subsidiary”) or any other Person. “Shareholder Equity” means, as of any date of
determination, consolidated shareholders’ equity of the Parent and its
Subsidiaries as of that date determined in accordance with GAAP. “Solvent” or
“Solvency” means, with respect to any Person as of a particular date, that on
such date (a) such Person is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the ordinary
course of business, (b) such Person does not intend to, and does not believe
that it will, incur debts or liabilities beyond such Person’s ability to pay as
such debts and liabilities mature in their ordinary course, (c) such Person is
not engaged in a business or a transaction, and is not about to engage in a
business or a transaction, for which such Person’s property would constitute
unreasonably small capital after giving due consideration to the prevailing
practice in the industry in which such Person is engaged or is to engage, (d)
the fair value of the property of such Person is greater than the total amount
of liabilities, including, without limitation, contingent liabilities, of such
Person and (e) the present fair salable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured. In computing the
amount of contingent liabilities at any time, it is intended that such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability. “Specified CMBS
Indebtedness” means (x) the Indebtedness of (i) Ziegler-Georgia 7, LLC, (ii)
Ziegler-Michigan 12, LLC, (iii) Ziegler-Tennessee 14, LLC, (iv)
Ziegler-Wisconsin 16, LLC, (v) DOC- Greymark HQ OKC MOB, LLC, and (vi)
DOC-Baylor Mansfield ASC, LLC, as such Indebtedness is more particularly
identified on Schedule 8.1, and (y) the Indebtedness in existence as of the
Effective Date of the following Affiliates: (i) Sandwich Development Partners,
LLC (an Affiliate of Ziegler-Illinois 12, LLC), (ii) Bath Road Associates, LLC
(an Affiliate of Ziegler-Maine 15, LLC), (iii) Remington Development 32



--------------------------------------------------------------------------------



 
[secondamendedandrestated039.jpg]
Partners, LLC (an Affiliate of Ziegler-Illinois 18, LLC), or (iv) Crescent City
Surgical Centre Facility, L.L.C. (an Affiliate of DOC-CCSC Crescent City
Surgical Centre, LLC) in each case to the extent the applicable Affiliate
becomes a Wholly-Owned Subsidiary of the Borrower or any other Credit Party.
“Specified Credit Party” means any Credit Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 10.11). “Subordinated Debt” means any Indebtedness of
the Borrower or any of its Subsidiaries that by its terms is expressly
subordinated in right of payment to the prior payment of the Obligations under
this Agreement on terms and conditions, and evidenced by documentation,
reasonably satisfactory to the Administrative Agent. “Subsidiary” means, with
respect to any Person, any corporation, partnership, limited liability company,
association, joint venture or other business entity of which more than fifty
percent (50%) of the total voting power of Capital Stock entitled (without
regard to the occurrence of any contingency) to vote in the election of the
Person or Persons (whether directors, managers, trustees or other Persons
performing similar functions) having the power to direct or cause the direction
of the management and policies thereof is at the time owned or controlled,
directly or indirectly, by that Person; provided, in determining the percentage
of ownership interests of any Person controlled by another Person, no ownership
interest in the nature of a “qualifying share” of the former Person shall be
deemed to be outstanding. Unless otherwise provided, “Subsidiary” shall refer to
a Subsidiary of the Borrower. “Swap Bank” means (a) any Person that is a Lender
or an Affiliate of a Lender at the time that it becomes a party to a Swap
Contract with any Credit Party and (b) any Lender on the Effective Date or
Affiliate of such Lender that is party to a Swap Contract with any Credit Party
in existence on the Effective Date, in each case to the extent permitted by
Section 8.1(f). “Swap Contract” means (a) any and all rate swap transactions,
basis swaps, credit derivative transactions, forward rate transactions,
commodity swaps, commodity options, forward commodity contracts, equity or
equity index swaps or options, bond or bond price or bond index swaps or options
or forward bond or forward bond price or forward bond index transactions,
interest rate options, forward foreign exchange transactions, cap transactions,
floor transactions, collar transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, spot contracts, or any
other similar transactions or any combination of any of the foregoing (including
any options to enter into any of the foregoing), whether or not any such
transaction is governed by or subject to any master agreement, and (b) any and
all transactions of any kind, and the related confirmations, which are subject
to the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement. “Swap Obligations” means with respect to any Guarantor any obligation
to pay or perform under any agreement, contract or transaction that constitutes
a “swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based 33



--------------------------------------------------------------------------------



 
[secondamendedandrestated040.jpg]
upon one or more mid-market or other readily available quotations provided by
any recognized dealer in such Swap Contracts (which may include a Lender or any
Affiliate of a Lender). “Swingline Lender” means KeyBank in its capacity as
Swingline Lender hereunder, together with its successors and permitted assigns
in such capacity. “Swingline Loan” means a Loan made by the Swingline Lender to
the Borrower pursuant to Section 2.2. “Swingline Note” means a promissory note
in the form of Exhibit 2.5-2, as it may be amended, supplemented or otherwise
modified from time to time. “Swingline Rate” means the Base Rate plus the
Applicable Margin applicable to Base Rate Loans. “Swingline Sublimit” means, at
any time of determination, the lesser of (i) ten percent (10%) of the Aggregate
Revolving Commitments and (ii) the aggregate Available Commitments then in
effect. “Synthetic Lease” means a lease transaction under which the parties
intend that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Statement of Financial Accounting Standards No. 13, as amended and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property. “Tangible Net
Worth” means, as of a given date, (a) the Shareholder Equity of the Parent and
its Subsidiaries determined on a consolidated basis plus (b) accumulated
depreciation and amortization expense minus (c) the following (to the extent
reflected in determining Shareholder Equity of the Parent and its Subsidiaries):
(i) the amount of any write-up in the book value of any assets contained in any
balance sheet resulting from revaluation thereof or any write-up in excess of
the cost of such assets acquired, and (ii) all amounts appearing on the assets
side of any such balance sheet for assets which would be classified as
“goodwill” under GAAP, all determined on a consolidated basis. “Taxes” means all
present or future taxes, levies, imposts, duties, deductions, withholdings
(including backup withholding), assessments, fees or other similar charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto. “Tenant” means any Person who is a lessee with
respect to any Tenant Lease held by an Unencumbered Property Owner as lessor or
as an assignee of the lessor thereunder. “Tenant Lease” means any lease,
letting, license, concession or other agreement (whether written or oral)
pursuant to which any Person (other than a Credit Party or an Unencumbered
Property Owner) is granted a possessory interest in, or right to use or occupy
all or any portion of, any Unencumbered Pool Property (provided, the term
“Tenant Lease” shall not include any lease, sublease, sub-sublease, letting,
license, concession or other agreement with respect to any residential unit in a
multi-family residential Real Estate Asset), and every modification, amendment
or other agreement relating to such lease, sublease, sub- sublease, or other
agreement entered into in connection with such lease, sublease, sub-sublease, or
other agreement, and every guarantee of the performance and observance of the
covenants, conditions and agreements to be performed and observed by such Person
under any such lease, sublease, sub-sublease, letting, license, concession or
other agreement. “Termination Date” means as defined in the lead-in to Section
7. 34



--------------------------------------------------------------------------------



 
[secondamendedandrestated041.jpg]
“Term Commitment” means, with respect to each Term Lender, the commitment of
such Term Lender to make its portion of the Term Loan to the Borrower on the
Effective Date in an aggregate principal amount not exceeding the amount set
forth with respect to such Term Lender on Appendix A. The aggregate amount of
the Term Commitments as of the Effective Date is TWO HUNDRED FIFTY MILLION
DOLLARS ($250,000,000.00). The Term Commitment shall be subject to adjustment as
provided in Section 2.19. “Term Lender” means each financial institution holding
any portion of the Term Loan, together with its successors and permitted
assigns. “Term Loan” has the meaning set forth in Section 2.1(c) hereof. “Term
Maturity Date” means June 10, 2023. “Term Note” means a promissory note in the
form of Exhibit 2.5-3, as it may be amended, supplemented or otherwise modified
from time to time. “Total Asset Value” means, as of any date of determination,
the sum of the following, without duplication, of the Consolidated Parties for
the Fiscal Quarter then most recently ended: (a) the real estate property values
of all Real Estate Assets as determined by acquisition cost, excluding any right
of use assets recognized as a result of changes in GAAP beginning January 1,
2019, plus (b) unrestricted cash and Cash Equivalents as of the last day of such
Fiscal Quarter, plus (c) the GAAP book value of land holdings as of the last day
of such Fiscal Quarter, plus (d) the GAAP book value of the actual funded
portion of Construction-in-Progress as of the last day of such Fiscal Quarter,
plus (e) the GAAP book value of Unencumbered Mortgage Receivables as of the last
day of such Fiscal Quarter, plus (f) the Ownership Share of any Consolidated
Party of items (a) through (e) above attributable to Unconsolidated Affiliates
as of the last day of such Fiscal Quarter; subject at all times, however, to the
provisions of Section 8.6(j). “Treasury Management Agreement” means any
agreement governing the provision of treasury or cash management services,
including deposit accounts, funds transfer, automated clearinghouse, commercial
credit cards, purchasing cards, cardless e-payable services, debit cards, stored
value cards, zero balance accounts, returned check concentration, controlled
disbursement, lockbox, account reconciliation and reporting and trade finance
services. “Treasury Management Bank” means (a) any Person that is a Lender or an
Affiliate of a Lender at the time that it becomes a party to a Treasury
Management Agreement with any Credit Party and (b) any Lender on the Effective
Date or Affiliate of such Lender that is a party to a Treasury Management
Agreement with any Credit Party in existence on the Effective Date. “Type of
Loan” means a Base Rate Loan or a LIBOR Loan. “UCC” means the Uniform Commercial
Code (or any similar or equivalent legislation) as in effect in the State of New
York (or any other applicable jurisdiction, as the context may require).
“Unconsolidated Affiliate” means any corporation, partnership, association,
joint venture or other entity in each case which is not a Consolidated Party and
in which a Consolidated Party owns, directly or indirectly, any Capital Stock.
“Unencumbered Debt Service Coverage Ratio” means, as of any date of
determination, for the applicable Calculation Period, the ratio, as calculated
by Borrower and approved by Administrative Agent in its sole but reasonable
discretion, of (a) the aggregate sum of Adjusted NOI for the Unencumbered Pool
35



--------------------------------------------------------------------------------



 
[secondamendedandrestated042.jpg]
Properties to (b) the actual Consolidated Unsecured Interest Charges payable
under the Consolidated Total Unsecured Indebtedness during such applicable
Calculation Period. “Unencumbered Mortgage Receivables” means, with respect to
any Person, Mortgage Receivables owned or held by such Person that are not
pledged as collateral for, or otherwise subject to a Lien as security for, any
Indebtedness. “Unencumbered Pool Property” means a Real Estate Asset which, as
of any date of determination, is included as an “Unencumbered Pool Property” on
the most recent Borrowing Base Certificate and satisfies all of the following
requirements: (a) such Real Estate Asset (a) is one hundred percent (100%) (i)
owned in fee simple or (ii) leased pursuant to an Eligible Ground Lease by (x)
the Borrower or (y) an Unencumbered Property Owner that is (1) a Domestic
Subsidiary and (2) a Wholly-Owned Subsidiary or Joint Venture Entity of the
Borrower and (b) is located in a state in the United States or the District of
Columbia; (b) such Real Estate Asset is not subject to any Lien (other than a
Permitted Lien (with the exception of a Permitted Lien described in Section
8.2(l))) or any Negative Pledge (other than pursuant to an Eligible Ground
Lease); (c) such Real Estate Asset is free of all material mechanical and
structural defects, or other adverse matters except for defects, conditions or
matters individually or collectively which are not material to the profitable
operation of such Real Estate Asset; (d) such Real Estate Asset is a Healthcare
Facility that has been fully developed, is operational and is well located
within a primary or secondary market and is maintaining a stable current income;
(e) to the extent managed by a third-party property manager, the applicable
property manager with respect to such Real Estate Asset is an Approved Manager,
and such Real Estate Asset is being managed pursuant to a management agreement
with such Approved Manager in form and substance reasonably acceptable to the
Administrative Agent; (f) no principal or interest payment, payments of real
property taxes (except taxes which are being contested in good faith and for
which adequate reserves have been established in accordance with GAAP) or
payments of premiums on insurance policies payable to the applicable
Unencumbered Property Owner with respect to such Real Estate Asset is past due
beyond the applicable grace period with respect thereto, if any; (g) no required
rental payment from any tenant under a Material Lease with respect to such Real
Estate Asset is past due more than sixty (60) days beyond the applicable grace
period with respect thereto, if any; (h) no Tenant under any Material Lease with
respect to such Real Estate Asset is then subject to a Bankruptcy Event; (i) no
material event of default (after the expiration of any applicable notice and/or
cure period) has occurred and is then continuing under any Material Lease
applicable to such Real Estate Asset; (j) no condemnation or condemnation
proceeding shall have been instituted (and remain undismissed for a period of
ninety (90) consecutive days), in each case, with respect to a material portion
36



--------------------------------------------------------------------------------



 
[secondamendedandrestated043.jpg]
of the Real Estate Asset which would impair in any material manner the continued
operations of such Real Estate Asset; (k) no material casualty event shall have
occurred with respect to the improvements located on such Real Estate Asset
which is not able to be fully remediated with available insurance proceeds
and/or funds the Borrower or the applicable Unencumbered Property Owner has put
into escrow; (l) no Hazardous Materials are located on or under such Real Estate
Asset and no other environmental conditions exist in connection with such Real
Estate Asset which constitute a material violation of any Environmental Law; (m)
such Real Estate Asset, as of such date of determination, shall satisfy the
Unencumbered Pool Property Specified Tenant Lease Requirements; and (n) Borrower
has proposed such Real Estate Asset to the Administrative Agent and Lenders in
writing and has provided the Administrative Agent a new Unencumbered Pool Report
showing, on a pro forma basis, the effect on the Unencumbered Pool of the
addition of such Real Estate Asset to the Unencumbered Pool and such other
documentation as may be reasonably required by this Agreement. “Unencumbered
Pool Property Specified Tenant Lease Requirements” means, as of any date of
determination, with respect to each Unencumbered Pool Property (or any Real
Estate Asset proposed by Borrower to be added as an Unencumbered Pool Property
hereunder), which is either (i) a long term acute care hospital facility or (ii)
a rehabilitation facility, at the time such Real Estate Asset is being added as
an Unencumbered Pool Property (whether on the Effective Date or under Section
8.17 hereof), the Rent Coverage Ratio shall be greater than or equal to 1.50 to
1.00. “Unencumbered Pool Property Value” means, as of any date of determination
with respect to any Unencumbered Pool Property, the value of the subject Real
Estate Asset based upon a valuation determined, for the applicable Calculation
Period, (a) for the first eighteen (18) months following the acquisition by the
Borrower or any Subsidiary of such Real Estate Asset, such value based upon a
valuation which is determined by using the un-depreciated book value cost in
accordance with GAAP, and (b) thereafter by dividing (x) Adjusted NOI by (y) the
applicable Capitalization Rate based on the type of Real Estate Asset during
such applicable Calculation Period, as determined by Borrower (subject to any
restatement of or other adjustment to the financial statements of the Borrower
or for any other reason) and approved by Administrative Agent from time to time
in its sole but reasonable discretion. “Unencumbered Property Owner” means each
Person that owns a Real Estate Asset which is or is proposed to be an
Unencumbered Pool Property and which is (1) a Domestic Subsidiary and (2) a
Wholly- Owned Subsidiary of the Borrower. “Unimproved Land” means any Real
Estate Asset consisting solely of unimproved land on which no construction or
general development activity has commenced, but which is zoned for its intended
use and is otherwise suitable for future development as a Healthcare Facility;
provided, the term “Unimproved Land” shall not include any pad, out-parcel or
similar separate parcel included in or adjacent to and part of a larger
development of real property comprising any other Real Estate Asset (unless such
other Real Estate Asset is Unimproved Land). “United States” or “U.S.” means the
United States of America. “Unsecured Indebtedness” means, for any Person, any
Indebtedness of such Person that is not secured by a Lien. 37



--------------------------------------------------------------------------------



 
[secondamendedandrestated044.jpg]
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code. “U.S. Tax Compliance
Certificate” means as defined in Section 3.3(f). “Wholly-Owned Subsidiary”
means, with respect to any direct or indirect Subsidiary of any Person, that one
hundred percent (100%) of the Equity Interests with ordinary voting power issued
by such Subsidiary (other than directors’ qualifying shares and investments by
foreign nationals mandated by Applicable Laws) is beneficially owned, directly
or indirectly, by such Person. “Withholding Agent” means any Credit Party and
the Administrative Agent. “Write-Down and Conversion Powers” means, with respect
to any EEA Resolution Authority, the write-down and conversion powers of such
EEA Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which writedown and conversion powers are
described in the EU Bail-In Legislation Schedule. Section 1.2 Accounting Terms.
(a) Except as otherwise expressly provided herein, all accounting terms not
otherwise defined herein shall have the meanings assigned to them in conformity
with GAAP. Financial statements and other information required to be delivered
by the Borrower to the Lenders pursuant to clauses (a), (b), (c) and (d) of
Section 7.1 shall be prepared in accordance with GAAP as in effect at the time
of such preparation. If at any time any change in GAAP or in the consistent
application thereof would affect the computation of any financial covenant or
requirement set forth in any Credit Document, and either the Borrower or the
Required Lenders shall object in writing to determining compliance based on such
change, then the Lenders and Borrower shall negotiate in good faith to amend
such financial covenant, requirement or applicable defined terms to preserve the
original intent thereof in light of such change to GAAP, provided that, until so
amended such computations shall continue to be made on a basis consistent with
the most recent financial statements delivered pursuant to clauses (a), (b), (c)
and (d) of Section 7.1 as to which no such objection has been made. Except as
expressly provided herein, and notwithstanding any accounting change after the
Effective Date that would require lease obligations that would be treated as
operating leases as of the Effective Date to be classified and accounted for as
Capital Leases or otherwise reflected on the consolidated balance sheet of the
Parent and its Subsidiaries, for the purposes of determining compliance with any
covenant contained herein, such obligations shall be treated in the same manner
as operating leases are treated as of the Effective Date. (b) FASB ASC 825 and
FASB ASC 470-20. Notwithstanding the above, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the Borrower and its Subsidiaries
shall be deemed to be carried at one hundred percent (100%) of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded. Section 1.3 Rules of Interpretation.
(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other 38



--------------------------------------------------------------------------------



 
[secondamendedandrestated045.jpg]
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Credit Document), (ii) any reference herein to
any Person shall be construed to include such Person’s successors and permitted
assigns, (iii) the words “herein,” “hereof” and “hereunder,” and words of
similar import when used in any Credit Document, shall be construed to refer to
such Credit Document in its entirety and not to any particular provision
thereof, (iv) all references in a Credit Document to Sections, Exhibits,
Appendices and Schedules shall be construed to refer to Sections of, and
Exhibits, Appendices and Schedules to, the Credit Document in which such
references appear, (v) any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. (b) The terms lease and license shall include
sub-lease and sub-license. (c) All terms not specifically defined herein or by
GAAP, which terms are defined in the UCC, shall have the meanings assigned to
them in the UCC of the relevant jurisdiction, with the term “instrument” being
that defined under Article 9 of the UCC of such jurisdiction. (d) Unless
otherwise expressly indicated, in the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including”, the words “to” and “until” each mean “to but excluding”, and the
word “through” means “to and including”. (e) To the extent that any of the
representations and warranties contained in Section 6 under this Agreement or in
any of the other Credit Documents is qualified by “Material Adverse Effect”, the
qualifier “in all material respects” contained in Section 5.2(c) and the
qualifier “in any material respect” contained in Section 9.1(d) shall not apply.
(f) Whenever the phrase “to the knowledge of” or words of similar import
relating to the knowledge of a Person are used herein or in any other Credit
Document, such phrase shall mean and refer to the actual knowledge of the
Authorized Officers of such Person. (g) This Agreement and the other Credit
Documents are the result of negotiation among, and have been reviewed by counsel
to, among others, the Administrative Agent and the Credit Parties, and are the
product of discussions and negotiations among all parties. Accordingly, this
Agreement and the other Credit Documents are not intended to be construed
against the Administrative Agent or any of the Lenders merely on account of the
Administrative Agent’s or any Lender’s involvement in the preparation of such
documents. (h) Unless otherwise indicated, all references to a specific time
shall be construed to Eastern Standard Time or Eastern Daylight Savings Time, as
the case may be. Unless otherwise expressly provided herein, all references to
dollar amounts and “$” shall mean Dollars. (i) Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time (after giving
effect to any permanent reduction in the stated amount of such Letter of Credit
pursuant to the terms of such Letter of Credit); provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any letter of
credit application or other issuer document related thereto, provides for one or
more automatic increases in the stated amount thereof, the amount of such 39



--------------------------------------------------------------------------------



 
[secondamendedandrestated046.jpg]
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time. Section 2 LOANS AND LETTERS OF CREDIT
Section 2.1 Revolving Loans and the Term Loan. (a) Revolving Loans. During the
Revolving Commitment Period, subject to the terms and conditions hereof, each
Revolving Lender severally agrees to make revolving loans denominated in U.S.
Dollars (each such loan, a “Revolving Loan”) to the Borrower in an aggregate
amount up to but not exceeding such Revolving Lender’s Revolving Commitment;
provided, that after giving effect to the making of any Revolving Loan, in no
event shall the Outstanding Amount of Revolving Obligations exceed the lesser of
(i) the Aggregate Revolving Commitments, and (ii) the Borrowing Base as of such
date. Amounts borrowed pursuant to this Section 2.1(a) may be repaid and
reborrowed without premium or penalty (subject to Section 3.1(c)) during the
Revolving Commitment Period. The Revolving Loans may consist of Base Rate Loans,
Adjusted LIBOR Rate Loans, or a combination thereof, as the Borrower may
request. Each Revolving Lender’s Revolving Commitment shall expire on the
Revolving Commitment Termination Date and all Revolving Loans and all other
amounts owed hereunder with respect to the Revolving Loans and the Revolving
Commitments shall be paid in full no later than such date. (b) Mechanics for
Revolving Loans. (i) Except pursuant to Section 2.2(b)(iii), all Revolving Loans
shall be made in an aggregate minimum amount of $500,000 and integral multiples
of $100,000 in excess of that amount. (ii) Whenever the Borrower desires that
the Revolving Lenders make a Revolving Loan, the Borrower shall deliver to the
Administrative Agent a fully executed and delivered Funding Notice no later than
(x) 1:00 p.m. at least three (3) Business Days in advance of the proposed Credit
Date in the case of an Adjusted LIBOR Rate Loan and (y) 1:00 p.m. at least one
(1) Business Day in advance of the proposed Credit Date in the case of a Loan
that is a Base Rate Loan. Except as otherwise provided herein, any Funding
Notice for any Loans that are Adjusted LIBOR Rate Loans shall be irrevocable on
and after the related Interest Rate Determination Date, and the Borrower shall
be bound to make a borrowing in accordance therewith. (iii) Notice of receipt of
each Funding Notice in respect of each Revolving Loan, together with the amount
of each Revolving Lender’s Revolving Commitment Percentage thereof,
respectively, if any, together with the applicable interest rate, shall be
provided by the Administrative Agent to each applicable Revolving Lender with
reasonable promptness, but (provided the Administrative Agent shall have
received such notice by 1:00 p.m.) not later than 4:00 p.m. on the same day as
the Administrative Agent’s receipt of such notice from the Borrower. (iv) Each
Revolving Lender shall make its Revolving Commitment Percentage of the requested
Revolving Loan available to the Administrative Agent not later than 11:00 a.m.
on the applicable Credit Date by wire transfer of same day funds in Dollars, at
the Administrative Agent’s Principal Office. Except as provided herein, upon
satisfaction or waiver of the applicable conditions precedent specified herein,
the Administrative Agent 40



--------------------------------------------------------------------------------



 
[secondamendedandrestated047.jpg]
shall make the proceeds of such Credit Extension available to the Borrower on
the applicable Credit Date by causing an amount of same day funds in Dollars
equal to the proceeds of all Loans received by the Administrative Agent in
connection with the Credit Extension from the Revolving Lenders to be credited
to the account of the Borrower at the Administrative Agent’s Principal Office or
such other account as may be designated in writing to the Administrative Agent
by the Borrower. (c) Term Loan. Subject to the terms and conditions set forth
herein, each Term Lender severally agrees to make a loan (collectively, the
“Term Loan”) in the amount of such Term Lender’s Term Commitment to the
Borrower, which Term Loan shall be made in a single drawing by the Borrower, on
the Effective Date. Principal amounts repaid on the Term Loan may not be
reborrowed. Section 2.2 Swingline Loans. (a) Swingline Loans Commitments. During
the Revolving Commitment Period and subject to the terms and conditions hereof,
the Swingline Lender may, in its sole discretion, make Swingline Loans to the
Borrower in the aggregate amount up to but not exceeding the Swingline Sublimit;
provided, that after giving effect to the making of any Swingline Loan, in no
event shall the Outstanding Amount of the Revolving Obligations exceed the
lesser of (i) the Revolving Commitments then in effect, and (ii) the Borrowing
Base as of such date. Amounts borrowed pursuant to this Section 2.2 may be
repaid and reborrowed during the Revolving Commitment Period. The Swingline
Lender’s Revolving Commitment shall expire on the Revolving Commitment
Termination Date, all Swingline Loans and all other amounts owed hereunder with
respect to the Swingline Loans and the Revolving Commitments shall be paid in
full no later than such date, and no Swingline Loan shall be outstanding for
more than ten (10) consecutive Business Days without the Swingline Lender’s
express written consent. (b) Borrowing Mechanics for Swingline Loans. (i)
Whenever the Borrower desires that the Swingline Lender make a Swingline Loan,
the Borrower shall deliver to the Administrative Agent a Funding Notice no later
than 11:00 a.m. on the proposed Credit Date. (ii) The Swingline Lender shall
make the amount of its Swingline Loan available to the Administrative Agent not
later than 3:00 p.m. on the applicable Credit Date by wire transfer of same day
funds in Dollars, at the Administrative Agent’s Principal Office. Except as
provided herein, upon satisfaction or waiver of the conditions precedent
specified herein, the Administrative Agent shall make the proceeds of such
Swingline Loans available to the Borrower on the applicable Credit Date by
causing an amount of same day funds in Dollars equal to the proceeds of all such
Swingline Loans received by the Administrative Agent from the Swingline Lender
to be credited to the account of the Borrower at the Administrative Agent’s
Principal Office, or to such other account as may be designated in writing to
the Administrative Agent by the Borrower. (iii) With respect to any Swingline
Loans which have not been voluntarily prepaid by the Borrower pursuant to
Section 2.11, the Swingline Lender may at any time in its sole and absolute
discretion, deliver to the Administrative Agent (with a copy to the Borrower),
no later than 11:00 a.m. on the day of the proposed Credit Date, a notice (which
shall be deemed to be a Funding Notice given by a Borrower) requesting that each
Lender holding a Revolving Commitment make Revolving Loans that are Base Rate
Loans to the 41



--------------------------------------------------------------------------------



 
[secondamendedandrestated048.jpg]
Borrower on such Credit Date in an amount equal to the amount of such Swingline
Loans (the “Refunded Swingline Loans”) outstanding on the date such notice is
given which the Swingline Lender requests Revolving Lenders to prepay. Anything
contained in this Agreement to the contrary notwithstanding, (1) the proceeds of
such Revolving Loans made by the Revolving Lenders other than the Swingline
Lender shall be immediately delivered by the Administrative Agent to the
Swingline Lender (and not to the Borrower) and applied to repay a corresponding
portion of the Refunded Swingline Loans and (2) on the day such Revolving Loans
are made, the Swingline Lender’s Revolving Commitment Percentage of the Refunded
Swingline Loans shall be deemed to be paid with the proceeds of a Revolving Loan
made by the Swingline Lender to the Borrower, and such portion of the Swingline
Loans deemed to be so paid shall no longer be outstanding as Swingline Loans and
shall no longer be due under the Swingline Note of the Swingline Lender but
shall instead constitute part of the Swingline Lender’s outstanding Revolving
Loans to the Borrower and shall be due under the Revolving Loan Note issued by
the Borrower to the Swingline Lender. The Borrower hereby authorizes the
Administrative Agent and the Swingline Lender to charge the Borrower’s accounts
with the Administrative Agent and the Swingline Lender (up to the amount
available in each such account) in order to immediately pay the Swingline Lender
the amount of the Refunded Swingline Loans to the extent of the proceeds of such
Revolving Loans made by the Revolving Lenders, including the Revolving Loans
deemed to be made by the Swingline Lender, are insufficient to repay in full the
Refunded Swingline Loans. If any portion of any such amount paid (or deemed to
be paid) to the Swingline Lender should be recovered by or on behalf of the
Borrower from the Swingline Lender in bankruptcy, by assignment for the benefit
of creditors or otherwise, the loss of the amount so recovered shall be ratably
shared among all Revolving Lenders in the manner contemplated by Section 2.14.
(iv) If for any reason Revolving Loans are not made pursuant to Section
2.2(b)(iii) in an amount sufficient to repay any amounts owed to the Swingline
Lender in respect of any outstanding Swingline Loans on or before the third
Business Day after demand for payment thereof by the Swingline Lender, each
Lender holding a Revolving Commitment shall be deemed to, and hereby agrees to,
have purchased a participation in such outstanding Swingline Loans, and in an
amount equal to its Revolving Commitment Percentage of the applicable unpaid
amount together with accrued interest thereon. On the Business Day that notice
is provided by the Swingline Lender (or by the 11:00 a.m. on the following
Business Day if such notice is provided after 2:00 p.m.), each Lender holding a
Revolving Commitment shall deliver to the Swingline Lender an amount equal to
its respective participation in the applicable unpaid amount in same day funds
at the Principal Office of the Swingline Lender. In order to evidence such
participation each Lender holding a Revolving Commitment agrees to enter into a
participation agreement at the request of the Swingline Lender in form and
substance reasonably satisfactory to the Swingline Lender. In the event any
Lender holding a Revolving Commitment fails to make available to the Swingline
Lender the amount of such Revolving Lender’s participation as provided in this
paragraph, the Swingline Lender shall be entitled to recover such amount on
demand from such Revolving Lender together with interest thereon for three (3)
Business Days at the rate customarily used by the Swingline Lender for the
correction of errors among banks and thereafter at the Base Rate, as applicable.
(v) Notwithstanding anything contained herein to the contrary, (1) each
Revolving Lender’s obligation to make Revolving Loans for the purpose of
repaying any Refunded Swingline Loans pursuant to clause (iii) above and each
Revolving Lender’s obligation to purchase a participation in any unpaid
Swingline Loans pursuant to the 42



--------------------------------------------------------------------------------



 
[secondamendedandrestated049.jpg]
immediately preceding paragraph shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any set-off, counterclaim,
recoupment, defense or other right which such Revolving Lender may have against
the Swingline Lender, any Credit Party or any other Person for any reason
whatsoever; (B) the occurrence or continuation of a Default or Event of Default;
(C) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Credit Party; (D) any
breach of this Agreement or any other Credit Document by any party thereto; or
(E) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing; provided that such obligations of each
Revolving Lender are subject to the condition that the Swingline Lender had not
received prior notice from the Borrower or the Required Lenders that any of the
conditions under Section 5.2 to the making of the applicable Refunded Swingline
Loans or other unpaid Swingline Loans were not satisfied at the time such
Refunded Swingline Loans or other unpaid Swingline Loans were made; and (2) the
Swingline Lender shall not be obligated to make any Swingline Loans (A) if it
has elected not to do so after the occurrence and during the continuation of a
Default or Event of Default, or (B) it does not in good faith believe that all
conditions under Section 5.2 to the making of such Swingline Loan have been
satisfied or waived by the Required Lenders. Section 2.3 Issuances of Letters of
Credit and Purchase of Participations Therein. (a) Letters of Credit. During the
Revolving Commitment Period, subject to the terms and conditions hereof, the
Issuing Bank agrees to issue Letters of Credit for the account of the Borrower
or any of its Subsidiaries in the aggregate amount up to but not exceeding the
Letter of Credit Sublimit; provided, (i) each Letter of Credit shall be
denominated in Dollars; (ii) the stated amount of each Letter of Credit shall
not be less than $50,000 or such lesser amount as is acceptable to the Issuing
Bank; (iii) after giving effect to such issuance, in no event shall the
Outstanding Amount of the Revolving Obligations exceed the lesser of (x) the
Revolving Commitments then in effect and (y) the Borrowing Base as of such date;
(iv) after giving effect to such issuance, in no event shall the Outstanding
Amount of the Letter of Credit Obligations exceed the Letter of Credit Sublimit
then in effect; and (v) in no event shall any standby Letter of Credit have an
expiration date later than the earlier of (1) seven (7) days prior to the
Revolving Commitment Termination Date, and (2) the date which is one (1) year
from the date of issuance of such standby Letter of Credit. Subject to the
foregoing (other than clause (v)), the Issuing Bank may agree that a standby
Letter of Credit will automatically be extended for one or more successive
periods not to exceed one (1) year each, unless the Issuing Bank elects not to
extend for any such additional period; provided, the Issuing Bank shall not
extend any such Letter of Credit if it has received written notice that an Event
of Default has occurred and is continuing at the time the Issuing Bank must
elect to allow such extension; provided, further, in the event that any
Revolving Lender is at such time a Defaulting Lender, unless the Issuing Bank
has entered into arrangements satisfactory to the Issuing Bank (in its sole
discretion) with the Borrower or such Defaulting Lender to eliminate the Issuing
Bank’s Fronting Exposure with respect to such Defaulting Lender (after giving
effect to Section 2.16(a)(iv) and any Cash Collateral provided by the Defaulting
Lender), including by Cash Collateralizing such Defaulting Lender’s Revolving
Commitment Percentage of the Outstanding Amount of the Letter of Credit
Obligations in a manner reasonably satisfactory to the Administrative Agent, the
Issuing Bank shall not be obligated to issue or extend any Letter of Credit
hereunder. The Issuing Bank may send a Letter of Credit or conduct any
communication to or from the beneficiary via the Society for Worldwide Interbank
Financial Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary. 43



--------------------------------------------------------------------------------



 
[secondamendedandrestated050.jpg]
(b) Notice of Issuance. Whenever the Borrower desires the issuance of a Letter
of Credit, the Borrower shall deliver to the Administrative Agent an Issuance
Notice no later than 1:00 p.m. at least three (3) Business Days or such shorter
period as may be agreed to by the Issuing Bank in any particular instance, in
advance of the proposed date of issuance. Upon satisfaction or waiver of the
conditions set forth in Section 5.2, an Issuing Bank shall issue the requested
Letter of Credit only in accordance with the Issuing Bank’s standard operating
procedures. Upon the issuance of any Letter of Credit or amendment or
modification to a Letter of Credit, the Issuing Bank shall promptly notify the
Administrative Agent and each Revolving Lender of such issuance, which notice
shall be accompanied by a copy of such Letter of Credit or amendment or
modification to a Letter of Credit and the amount of such Revolving Lender’s
respective participation in such Letter of Credit pursuant to Section 2.3(e).
(c) Responsibility of Issuing Bank With Respect to Requests for Drawings and
Payments. In determining whether to honor any drawing under any Letter of Credit
by the beneficiary thereof, the Issuing Bank shall be responsible only to
examine the documents delivered under such Letter of Credit with reasonable care
so as to ascertain whether they appear on their face to be in accordance with
the terms and conditions of such Letter of Credit. As between the Borrower and
the Issuing Bank, the Borrower assumes all risks of the acts and omissions of,
or misuse of the Letters of Credit issued by the Issuing Bank, by the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, the Issuing Bank shall not be responsible for: (i) the form,
validity or invalidity, sufficiency or insufficiency, accuracy or inaccuracy,
genuineness (including if fraudulent or forged) or legal effect of any document
submitted by any party in connection with the application for and issuance of
any such Letter of Credit; (ii) the validity or invalidity, effectiveness or
ineffectiveness or sufficiency or insufficiency of any instrument transferring
or assigning or purporting to transfer or assign any such Letter of Credit or
the rights or benefits thereunder or proceeds thereof, in whole or in part;
(iii) failure of the beneficiary of any such Letter of Credit to comply fully
with any conditions required in order to draw upon such Letter of Credit; (iv)
errors, omissions, interruptions or delays in transmission or delivery of any
messages, by mail, cable, telegraph, telex or otherwise, whether or not they be
in cipher; (v) errors in interpretation of technical terms; (vi) any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of the Issuing Bank, including any Governmental
Acts; none of the above shall affect or impair, or prevent the vesting of, the
Issuing Bank’s rights or powers hereunder. Without limiting the foregoing and in
furtherance thereof, any action taken or omitted by the Issuing Bank under or in
connection with the Letters of Credit or any documents and certificates
delivered thereunder, if taken or omitted in good faith, shall not give rise to
any liability on the part of the Issuing Bank to any Credit Party.
Notwithstanding anything to the contrary contained in this Section 2.3(c), the
Borrower shall retain any and all rights it may have against the Issuing Bank
for any liability arising solely out of the gross negligence or willful
misconduct of the Issuing Bank, as determined by a court of competent
jurisdiction in a final, non-appealable order. (d) Reimbursement by the Borrower
of Amounts Drawn or Paid Under Letters of Credit. In the event an Issuing Bank
has determined to honor a drawing under a Letter of Credit, it shall immediately
notify the Borrower and the Administrative Agent, and the Borrower shall
reimburse the Issuing Bank on or before the Business Day immediately following
the date on which such drawing is honored (the “Reimbursement Date”) in an
amount in Dollars and in same day funds equal to the amount of such honored
drawing; provided, anything contained herein to the contrary notwithstanding,
(i) unless the Borrower shall have notified the Administrative Agent and the
Issuing Bank prior to 11:00 a.m. on the date such drawing is honored that the
Borrower intends 44



--------------------------------------------------------------------------------



 
[secondamendedandrestated051.jpg]
to reimburse the Issuing Bank for the amount of such honored drawing with funds
other than the proceeds of Revolving Loans, the Borrower shall be deemed to have
given a timely Funding Notice to the Administrative Agent requesting the
Revolving Lenders to make Revolving Loans that are Base Rate Loans on the
Reimbursement Date in an amount in Dollars equal to the amount of such honored
drawing, and (ii) subject to satisfaction or waiver of the conditions specified
in Section 5.2, the Revolving Lenders shall, on the Reimbursement Date, make
Revolving Loans that are Base Rate Loans in the amount of such honored drawing,
the proceeds of which shall be applied directly by the Administrative Agent to
reimburse the Issuing Bank for the amount of such honored drawing; and provided
further, if for any reason proceeds of Revolving Loans are not received by the
Issuing Bank on the Reimbursement Date in an amount equal to the amount of such
honored drawing, the Borrower shall reimburse the Issuing Bank, on demand, in an
amount in same day funds equal to the excess of the amount of such honored
drawing over the aggregate amount of such Revolving Loans, if any, which are so
received. Nothing in this Section 2.3(d) shall be deemed to relieve any
Revolving Lender from its obligation to make Revolving Loans on the terms and
conditions set forth herein, and the Borrower shall retain any and all rights it
may have against any Revolving Lender resulting from the failure of such
Revolving Lender to make such Revolving Loans under this Section 2.3(d). (e)
Revolving Lenders’ Purchase of Participations in Letters of Credit. Immediately
upon the issuance of each Letter of Credit, each Lender having a Revolving
Commitment shall be deemed to have purchased, and hereby agrees to irrevocably
purchase, from the Issuing Bank a participation in such Letter of Credit and any
drawings honored thereunder in an amount equal to such Revolving Lender’s
Revolving Commitment Percentage (with respect to the Revolving Commitments) of
the maximum amount which is or at any time may become available to be drawn
thereunder. In the event that the Borrower shall fail for any reason to
reimburse an Issuing Bank as provided in Section 2.3(d), the Issuing Bank shall
promptly notify each Revolving Lender of the unreimbursed amount of such honored
drawing and of such Revolving Lender’s respective participation therein based on
such Revolving Lender’s Revolving Commitment Percentage. Each Revolving Lender
shall make available to the Issuing Bank an amount equal to its respective
participation, in Dollars and in same day funds, at the office of the Issuing
Bank specified in such notice, not later than 12:00 p.m. on the first Business
Day (under the laws of the jurisdiction in which such office of the Issuing Bank
is located) after the date notified by the Issuing Bank. In the event that any
Revolving Lender fails to make available to the Issuing Bank on such Business
Day the amount of such Revolving Lender’s participation in such Letter of Credit
as provided in this Section 2.3(e), the Issuing Bank shall be entitled to
recover such amount on demand from such Revolving Lender together with interest
thereon for three (3) Business Days at the rate customarily used by the Issuing
Bank for the correction of errors among banks and thereafter at the Base Rate.
Nothing in this Section 2.3(e) shall be deemed to prejudice the right of any
Revolving Lender to recover from the Issuing Bank any amounts made available by
such Revolving Lender to the Issuing Bank pursuant to this Section in the event
that it is determined that the payment with respect to a Letter of Credit in
respect of which payment was made by such Revolving Lender constituted gross
negligence or willful misconduct on the part of the Issuing Bank, as determined
by a court of competent jurisdiction in a final, non-appealable order. In the
event an Issuing Bank shall have been reimbursed by other Revolving Lenders
pursuant to this Section 2.3(e) for all or any portion of any drawing honored by
the Issuing Bank under a Letter of Credit, the Issuing Bank shall distribute to
each Revolving Lender which has paid all amounts payable by it under this
Section 2.3(e) with respect to such honored drawing such Revolving Lender’s
Revolving Commitment Percentage of all payments subsequently received by the
Issuing Bank from the Borrower in reimbursement of such honored drawing when
such payments are received. Any such distribution shall be made to a Revolving
Lender at its primary address set forth below its name on Appendix B or at such
other address as such Revolving Lender may request. 45



--------------------------------------------------------------------------------



 
[secondamendedandrestated052.jpg]
(f) Obligations Absolute. The obligation of the Borrower to reimburse the
Issuing Bank for drawings honored under the Letters of Credit issued by it and
to repay any Revolving Loans made by the Revolving Lenders pursuant to Section
2.3(d) and the obligations of the Revolving Lenders under Section 2.3(e) shall
be unconditional and irrevocable and shall be paid strictly in accordance with
the terms hereof under all circumstances including any of the following
circumstances: (i) any lack of validity or enforceability of any Letter of
Credit; (ii) the existence of any claim, set-off, defense (other than that such
drawing has been repaid) or other right which the Borrower or any Revolving
Lender may have at any time against a beneficiary or any transferee of any
Letter of Credit (or any Persons for whom any such transferee may be acting),
the Issuing Bank, a Revolving Lender or any other Person or, in the case of a
Revolving Lender, against the Borrower, whether in connection herewith, the
transactions contemplated herein or any unrelated transaction (including any
underlying transaction between the Borrower or any of its Subsidiaries and the
beneficiary for which any Letter of Credit was procured); (iii) any draft or
other document presented under any Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; (iv) payment by the Issuing Bank
under any Letter of Credit against presentation of a draft or other document
which does not substantially comply with the terms of such Letter of Credit; (v)
any adverse change in the business, operations, properties, assets, or financial
condition of the Borrower or any of its Subsidiaries; (vi) any breach hereof or
any other Credit Document by any party thereto; (vii) any other circumstance or
happening whatsoever, whether or not similar to any of the foregoing; or (viii)
the fact that an Event of Default or a Default shall have occurred and be
continuing; provided, in each case, that payment by the Issuing Bank under the
applicable Letter of Credit shall not have constituted gross negligence or
willful misconduct of the Issuing Bank under the circumstances in question, as
determined by a court of competent jurisdiction in a final, non-appealable
order. (g) Indemnification. Without duplication of any obligation of the Credit
Parties under Section 11.2, in addition to amounts payable as provided herein,
each of the Credit Parties hereby agrees, on a joint and several basis, to
protect, indemnify, pay and save harmless the Issuing Bank from and against any
and all claims, demands, liabilities, damages, losses, costs, charges and
expenses (including reasonable and documented out-of-pocket fees, expenses and
disbursements of counsel) which the Issuing Bank may incur or be subject to as a
consequence, direct or indirect, of (i) the issuance of any Letter of Credit by
the Issuing Bank, other than as a result of (1) the gross negligence or willful
misconduct of the Issuing Bank, as determined by a court of competent
jurisdiction in a final, non-appealable order, or (2) the wrongful dishonor by
the Issuing Bank of a proper demand for payment made under any Letter of Credit
issued by it, or (ii) the failure of the Issuing Bank to honor a drawing under
any such Letter of Credit as a result of any Governmental Act. (h) Applicability
of ISP. Unless otherwise expressly agreed by the Issuing Bank and the Borrower
when a Letter of Credit is issued, the rules of the ISP shall apply to such
Letter of Credit. (i) Letters of Credit Issued for Subsidiaries. Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary of the Borrower, the
Borrower shall be obligated to reimburse the Issuing Bank hereunder for any and
all drawings under such Letter of Credit. The Borrower hereby acknowledges that
the issuance of Letters of Credit for the account of the Subsidiaries inures to
the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such Subsidiaries. Section 2.4 Pro
Rata Shares; Availability of Funds. 46



--------------------------------------------------------------------------------



 
[secondamendedandrestated053.jpg]
(a) Pro Rata Shares. All Loans shall be made, and all participations purchased,
by the Lenders simultaneously and proportionately to their respective pro rata
shares of the Loans, it being understood that no Lender shall be responsible for
any default by any other Lender in such other Lender’s obligation to make a Loan
requested hereunder or purchase a participation required hereby nor shall any
Revolving Commitment, or the portion of the aggregate outstanding principal
amount of the Revolving Loans, of any Revolving Lender be increased or decreased
as a result of a default by any other Revolving Lender in such other Revolving
Lender’s obligation to make a Revolving Loan requested hereunder or purchase a
participation required hereby. (b) Availability of Funds. (i) Funding by
Lenders; Presumption by Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing (or, in the case of any Borrowing of Base Rate Loans, prior to 12:00
noon on the date of such Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.1(b) or, in the case of a Borrowing of
Base Rate Loans, that such Lender has made such share available in accordance
with and at the time required by Section 2.1(b) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans, plus, in either case, any administrative, processing or
similar fees customarily charged by the Administrative Agent in connection
therewith. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent. (ii)
Payments by the Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuing Bank hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or each applicable Issuing Bank, as the
case may be, the amount due. In such event, if the Borrower has not in fact made
such payment, then each of the Lenders or each applicable Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the Issuing Bank, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the 47



--------------------------------------------------------------------------------



 
[secondamendedandrestated054.jpg]
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation. Notices given by the Administrative Agent under
this subsection (b) shall be conclusive absent manifest error. Section 2.5
Evidence of Debt; Register; Lenders’ Books and Records; Notes. (a) Lenders’
Evidence of Debt. Each Lender shall maintain on its internal records an account
or accounts evidencing the Obligations of the Borrower and each other Credit
Party to such Lender, including the amounts of the Loans made by it and each
repayment and prepayment in respect thereof. Any such recordation shall be
conclusive and binding on the Borrower, absent manifest error; provided, that
the failure to make any such recordation, or any error in such recordation,
shall not affect any Lender’s Commitment or the Borrower’s obligations in
respect of any applicable Loans; and provided, further, in the event of any
inconsistency between the Register and any Lender’s records, the recordations in
the Register shall govern in the absence of demonstrable error therein. (b)
Notes. The Borrower shall execute and deliver to (i) each Lender on the
Effective Date, (ii) each Person who is a permitted assignee of such Lender
pursuant to Section 11.5, and (iii) each Person who becomes a Lender in
accordance with Section 2.19, in each case to the extent requested by such
Person, a Note or Notes to evidence such Person’s portion of the Revolving Loans
or Term Loan, as applicable. Section 2.6 Scheduled Principal Payments. (a)
Revolving Loans. The principal amount of Revolving Loans is due and payable in
full on the Revolving Maturity Date. (b) Swingline Loans. The principal amount
of the Swingline Loans is due and payable in full on the earlier to occur of (i)
the date of demand by the Swingline Lender and (ii) the Revolving Maturity Date.
(c) Term Loan. The principal amount of the Term Loan is due and payable in full
on the Term Maturity Date. Section 2.7 Interest on Loans. (a) Except as
otherwise set forth herein, each Loan shall bear interest on the unpaid
principal amount thereof from the date made through repayment (whether by
acceleration or otherwise) thereof as follows: (i) in the case of Revolving
Loans: (A) if a Base Rate Loan (including a Base Rate Loan referencing the LIBOR
Index Rate), the Base Rate plus the Applicable Margin for Revolving Loans that
are Base Rate Loans; or (B) if an Adjusted LIBOR Rate Loan, the Adjusted LIBOR
Rate plus the Applicable Margin for Revolving Loans that are Adjusted LIBOR Rate
Loans; 48



--------------------------------------------------------------------------------



 
[secondamendedandrestated055.jpg]
(ii) in the case of Swingline Loans, at the Swingline Rate; and (iii) in the
case of the Term Loan: (A) if the then outstanding portion of the Term Loan is a
Base Rate Loan (including a Base Rate Loan referencing the LIBOR Index Rate),
the Base Rate plus the Applicable Margin for Term Loans that are Base Rate
Loans; or (B) if the then outstanding portion of the Term Loan is an Adjusted
LIBOR Rate Loan, the Adjusted LIBOR Rate plus the Applicable Margin for Term
Loans that are Adjusted LIBOR Rate Loans. (b) The basis for determining the rate
of interest with respect to any Loan (except a Swingline Loan, which may only be
made and maintained at the Swingline Rate (unless and until converted into a
Revolving Loan pursuant to the terms and conditions hereof), and the Interest
Period with respect to any Adjusted LIBOR Rate Loan, shall be selected by the
Borrower and notified to the Administrative Agent and the Lenders pursuant to
the applicable Funding Notice or Conversion/Continuation Notice, as the case may
be. If on any day a Loan is outstanding with respect to which a Funding Notice
or Conversion/Continuation Notice has not been delivered to the Administrative
Agent in accordance with the terms hereof specifying the applicable basis for
determining the rate of interest, then for that day (i) if such Loan is an
Adjusted LIBOR Rate Loan, such Loan shall become a Base Rate Loan and (ii) if
such Loan is a Base Rate Loan, such Loan shall remain a Base Rate Loan. (c) In
connection with Adjusted LIBOR Rate Loans, there shall be no more than twelve
(12) Interest Periods outstanding at any time. In the event the Borrower fails
to specify between a Base Rate Loan or an Adjusted LIBOR Rate Loan in the
applicable Funding Notice or Conversion/Continuation Notice, such Loan (i) if
outstanding as an Adjusted LIBOR Rate Loan, shall be automatically converted
into a Base Rate Loan on the last day of the then-current Interest Period for
such Loan, and (ii) if outstanding as a Base Rate Loan will remain as, or (if
not then outstanding) will be made as, a Base Rate Loan. In the event the
Borrower fails to specify an Interest Period for any Adjusted LIBOR Rate Loan in
the applicable Funding Notice or Conversion/Continuation Notice, the Borrower
shall be deemed to have selected an Interest Period of one (1) month. As soon as
practicable after 10:00 a.m. on each Interest Rate Determination Date and each
Index Rate Determination Date, the Administrative Agent shall determine (which
determination shall, absent manifest error, be final, conclusive and binding
upon all parties) the interest rate that shall apply to each of the LIBOR Loans
for which an interest rate is then being determined (and for the applicable
Interest Period in the case of Adjusted LIBOR Rate Loans) and shall promptly
give notice thereof (in writing or by telephone confirmed in writing) to the
Borrower and each Lender. (d) Interest payable pursuant to this Section 2.7
shall be computed on the basis of (i) for interest at the Base Rate or the
Swingline Rate, a 365-day or 366-day year, as the case may be, and (ii) for all
other computations of fees and interest, a 360-day year, in each case, for the
actual number of days elapsed in the period during which it accrues. In
computing interest on any Loan, the date of the making of such Loan or the first
day of an Interest Period applicable to such Loan or, with respect to a Base
Rate Loan being converted from a LIBOR Loan, the date of conversion of such
LIBOR Loan to such Base Rate Loan, as the case may be, shall be included, and
the date of payment of such Loan or the expiration date of an Interest Period
applicable to such Loan or, with respect to a Base Rate Loan being converted to
a LIBOR Loan, the date of conversion of such 49



--------------------------------------------------------------------------------



 
[secondamendedandrestated056.jpg]
Base Rate Loan to such LIBOR Loan, as the case may be, shall be excluded;
provided, if a Loan is repaid on the same day on which it is made, one (1) day’s
interest shall be paid on that Loan. (e) [Reserved]. (f) Except as otherwise set
forth herein, interest on each Loan shall accrue on a daily basis and shall be
payable in arrears on and to (i) each Interest Payment Date applicable to that
Loan; (ii) upon any prepayment of that Loan (other than a voluntary prepayment
of a Revolving Loan which interest shall be payable in accordance with clause
(i) above), to the extent accrued on the amount being prepaid; and (iii) at
maturity, including final maturity. (g) The Borrower agrees to pay to the
Issuing Bank, with respect to drawings honored under any Letter of Credit issued
by the Issuing Bank, interest on the amount paid by the Issuing Bank in respect
of each such honored drawing from the date such drawing is honored to but
excluding the date such amount is reimbursed by or on behalf of the Borrower at
a rate equal to (i) for the period from the date such drawing is honored to but
excluding the applicable Reimbursement Date, the rate of interest otherwise
payable hereunder with respect to Revolving Loans that are Base Rate Loans, and
(ii) thereafter, a rate which is the lesser of (y) two percent (2%) per annum in
excess of the rate of interest otherwise payable hereunder with respect to
Revolving Loans that are Base Rate Loans, and (z) the Highest Lawful Rate. (h)
Interest payable pursuant to Section 2.7(g) shall be computed on the basis of a
365- day or 366-day year, as the case may be, for the actual number of days
elapsed in the period during which it accrues, and shall be payable on demand
or, if no demand is made, on the date on which the related drawing under a
Letter of Credit is reimbursed in full. Promptly upon receipt by the Issuing
Bank of any payment of interest pursuant to Section 2.7(g), the Issuing Bank
shall distribute to each Revolving Lender, out of the interest received by the
Issuing Bank in respect of the period from the date such drawing is honored to
but excluding the date on which the Issuing Bank is reimbursed for the amount of
such drawing (including any such reimbursement out of the proceeds of any
Revolving Loans), the amount that such Revolving Lender would have been entitled
to receive in respect of the letter of credit fee that would have been payable
in respect of such Letter of Credit for such period if no drawing had been
honored under such Letter of Credit. In the event the Issuing Bank shall have
been reimbursed by the Revolving Lenders for all or any portion of such honored
drawing, the Issuing Bank shall distribute to each Revolving Lender which has
paid all amounts payable by it under Section 2.3(e) with respect to such honored
drawing such Revolving Lender’s Revolving Commitment Percentage of any interest
received by the Issuing Bank in respect of that portion of such honored drawing
so reimbursed by the Revolving Lenders for the period from the date on which the
Issuing Bank was so reimbursed by the Revolving Lenders to but excluding the
date on which such portion of such honored drawing is reimbursed by the
Borrower. Section 2.8 Conversion/Continuation. (a) So long as no Default or
Event of Default shall have occurred and then be continuing or would result
therefrom, the Borrower shall have the option: (i) to convert at any time all or
any part of any Loan equal to $100,000 and integral multiples of $50,000 in
excess of that amount from one Type of Loan to another Type of Loan; provided,
an Adjusted LIBOR Rate Loan may only be converted on the expiration of the
Interest Period applicable to such Adjusted LIBOR Rate Loan unless the 50



--------------------------------------------------------------------------------



 
[secondamendedandrestated057.jpg]
Borrower shall pay all amounts due under Section 2.15 in connection with any
such conversion; or (ii) upon the expiration of any Interest Period applicable
to any Adjusted LIBOR Rate Loan, to continue all or any portion of such Loan as
an Adjusted LIBOR Rate Loan. (b) The Borrower shall deliver a
Conversion/Continuation Notice to the Administrative Agent no later than 1:00
p.m. at least three (3) Business Days in advance of the proposed
Conversion/Continuation Date. Except as otherwise provided herein, a
Conversion/Continuation Notice for conversion to, or continuation of, any LIBOR
Loans (or telephonic notice in lieu thereof) shall be irrevocable on and after
the related Interest Rate Determination Date, and the Borrower shall be bound to
effect a conversion or continuation in accordance therewith. Section 2.9 Default
Rate of Interest. (a) If any amount of principal of any Loan is not paid when
due, whether at stated maturity, by acceleration or otherwise, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by Applicable Laws.
(b) If any amount (other than principal of any Loan) payable by the Borrower
under any Credit Document is not paid when due (after the expiration of any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then at the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by Applicable Laws.
(c) During the continuance of an Event of Default under Section 9.1(f) or
Section 9.1(g), the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
Applicable Laws. (d) During the continuance of an Event of Default other than an
Event of Default under Section 9.1(f) or Section 9.1(g), the Borrower shall, at
the request of the Required Lenders, pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
Applicable Laws. (e) Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand. (f) In the
case of any Adjusted LIBOR Rate Loan, upon the expiration of the Interest Period
in effect at the time the Default Rate of interest is effective, each such
Adjusted LIBOR Rate Loan shall thereupon become a Base Rate Loan and shall
thereafter bear interest at the Default Rate then in effect for Base Rate Loans.
Payment or acceptance of the increased rates of interest provided for in this
Section 2.9 is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of the Administrative Agent or any Lender. Section 2.10 Fees.
51



--------------------------------------------------------------------------------



 
[secondamendedandrestated058.jpg]
(a) [Reserved]. (b) Facility Fee. The Borrower shall pay to the Administrative
Agent for the account of each Revolving Lender in accordance with its Revolving
Commitment Percentage, a facility fee (the “Facility Fee”) equal to the product
of (x) the applicable Facility Fee Rate based on the Borrower’s Investment Grade
Rating as set forth in the Investment Grade Pricing Grid multiplied by (y) the
actual daily amount of the Aggregate Revolving Commitments, subject to
adjustments as provided in Section 2.16. The Facility Fee shall accrue at all
such times during the Revolving Commitment Period, including at any time during
which one or more of the conditions in Section 5 is not met, and shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Effective Date, and on the Revolving Commitment Termination Date; provided that
(1) no Facility Fee shall accrue on the Revolving Commitment of a Defaulting
Lender so long as such Revolving Lender shall be a Defaulting Lender and (2) any
Facility Fee accrued with respect to the Revolving Commitment of a Defaulting
Lender during the period prior to the time such Revolving Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrower
so long as such Revolving Lender shall be a Defaulting Lender. As and when
applicable hereunder, the Facility Fee shall be calculated quarterly in arrears,
and if there is any change in the Facility Fee Rate during any quarter, the
actual daily amount shall be computed and multiplied by the Facility Fee Rate
separately for each period during such quarter that such Facility Fee Rate was
in effect. (c) Letter of Credit Fees. (i) Commercial and Standby Letter of
Credit Fees. The Borrower shall pay to the Administrative Agent for the account
of each Revolving Lender in accordance with its Revolving Commitment Percentage
a Letter of Credit fee for each standby Letter of Credit equal to the Applicable
Margin for Letters of Credit multiplied by the daily maximum amount available to
be drawn under such Letter of Credit (collectively, the “Letter of Credit
Fees”). For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.3(i). The Letter of Credit Fees shall be computed on a
quarterly basis in arrears, and shall be due and payable on the last Business
Day of each March, June, September and December, commencing with the first such
date to occur after the issuance of such Letter of Credit, on the expiration
date thereof and thereafter on demand; provided that (1) no Letter of Credit
Fees shall accrue in favor of a Defaulting Lender so long as such Revolving
Lender shall be a Defaulting Lender and (2) any Letter of Credit Fees accrued in
favor of a Defaulting Lender during the period prior to the time such Revolving
Lender became a Defaulting Lender and unpaid at such time shall not be payable
by the Borrower so long as such Revolving Lender shall be a Defaulting Lender.
If there is any change in the Applicable Margin during any quarter, the daily
maximum amount available to be drawn under each standby Letter of Credit shall
be computed and multiplied by the Applicable Margin separately for each period
during such quarter that such Applicable Margin was in effect. Notwithstanding
anything to the contrary contained herein, during the continuance of an Event of
Default under Sections 9.1(f) and (g), all Letter of Credit Fees shall accrue at
the Default Rate, and during the continuance of an Event of Default other than
an Event of Default under Sections 9.1(f) or (g), then upon the request of the
Required Revolving Lenders, all Letter of Credit Fees shall accrue at the
Default Rate. (ii) Fronting Fee and Documentary and Processing Charges Payable
to Issuing Bank. The Borrower shall pay directly to the Issuing Bank for its own
account, on a quarterly basis in arrears, a fronting fee with respect to each
Letter of Credit, equal to the 52



--------------------------------------------------------------------------------



 
[secondamendedandrestated059.jpg]
greater of (x) a rate per annum of 0.125% multiplied by the average daily amount
available to be drawn under such Letter of Credit and (y) $1,500. Such fronting
fee shall be due and payable on the last Business Day of each March, June,
September and December in respect of the most recently ended quarterly period
(or portion thereof, in the case of the first payment), commencing with the
first such date to occur after the issuance of such Letter of Credit, on its
expiration date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.3(i). In
addition, the Borrower shall pay directly to the Issuing Bank for its own
account the customary issuance, presentation, amendment, renewal, negotiation
and other processing fees, and other standard costs and charges, of the Issuing
Bank relating to letters of credit as from time to time in effect. Such
customary fees and standard costs and charges are due and payable on demand and
are nonrefundable. (d) Other Fees. The Borrower shall pay to Lead Arrangers,
Co-Syndication Agents, and the Administrative Agent, for their own respective
accounts, fees in the amounts and at the times specified in the Fee Letter. Such
fees shall be fully earned when paid and shall not be refundable for any reason
whatsoever, except to the extent set forth in the Fee Letter. Section 2.11
Prepayments/Commitment Reductions. (a) Voluntary Prepayments. (i) Any time and
from time to time, the Loans may be repaid in whole or in part, with respect to
the Revolving Loans and the Term Loan, without premium or penalty (subject to
Section 3.1): (A) with respect to Base Rate Loans (including Base Rate Loans
referencing the LIBOR Index Rate), the Borrower may prepay any such Loans on any
Business Day in whole or in part, in an aggregate minimum amount of $250,000 and
integral multiples of $100,000 in excess of that amount; (B) with respect to
Adjusted LIBOR Rate Loans, the Borrower may prepay any such Loans on any
Business Day in whole or in part (together with any amounts due pursuant to
Section 3.1(c)) in an aggregate minimum amount of $250,000 and integral
multiples of $100,000 in excess of that amount; and (C) with respect to
Swingline Loans, the Borrower may prepay any such Loans on any Business Day in
whole or in part in any amount; (ii) All such prepayments shall be made: (A)
upon written or telephonic notice on the date of prepayment in the case of Base
Rate Loans or Swingline Loans; and (B) upon not less than three (3) Business
Days’ prior written or telephonic notice in the case of Adjusted LIBOR Rate
Loans; in each case given to the Administrative Agent, or the Swingline Lender,
as the case may be, by 11:00 a.m. on the date required and, if given by
telephone, promptly confirmed in writing to the Administrative Agent (and the
Administrative Agent will promptly transmit such telephonic or original notice
for a prepayment 53



--------------------------------------------------------------------------------



 
[secondamendedandrestated060.jpg]
by telefacsimile or telephone to each Revolving Lender or Term Lender, as
applicable). Upon the giving of any such notice, the principal amount of the
Loans specified in such notice shall become due and payable on the prepayment
date specified therein. Any such voluntary prepayment shall be applied as
specified in Section 2.12(a). (b) Voluntary Revolving Commitment Reductions. (i)
The Borrower may, from time to time upon not less than three (3) Business Days’
prior written or telephonic notice confirmed in writing to the Administrative
Agent (which original written or telephonic notice the Administrative Agent will
promptly transmit by telefacsimile or telephone to each applicable Revolving
Lender), at any time and from time to time terminate in whole or permanently
reduce in part (i) the Revolving Commitments (ratably among the Revolving
Lenders in accordance with their respective commitment percentage thereof);
provided, (A) any such partial reduction of the Revolving Commitments shall be
in an aggregate minimum amount of $5,000,000 and integral multiples of
$1,000,000 in excess of that amount, (B) the Borrower shall not terminate or
reduce the Aggregate Revolving Commitments if, after giving effect thereto and
to any concurrent prepayments hereunder, the aggregate Outstanding Amount exceed
the Aggregate Revolving Commitments and (C) if, after giving effect to any
reduction of the Aggregate Revolving Commitments, the Letter of Credit Sublimit
and/or the Swingline Sublimit exceed the amount of the Aggregate Revolving
Commitments, the Letter of Credit Sublimit and/or the Swingline Sublimit, as
applicable, shall be automatically reduced by the amount of such excess. (ii)
The Borrower’s notice to the Administrative Agent shall designate the date
(which shall be a Business Day) of such termination or reduction and the amount
of any partial reduction, and such termination or reduction of the Revolving
Commitments shall be effective on the date specified in the Borrower’s notice
and shall reduce the Revolving Commitments of each Revolving Lender
proportionately to its Revolving Commitment Percentage thereof. (c) Mandatory
Prepayments; Excess Outstanding Amounts. If at any time (A) the Outstanding
Amount of Revolving Obligations shall exceed the lesser of (x) the Aggregate
Revolving Commitments or (y) the Borrowing Base, in each case as of such time,
(B) the Outstanding Amount of Letter of Credit Obligations shall exceed the
Letter of Credit Sublimit, or (C) the Outstanding Amount of Swingline Loans
shall exceed the Swingline Sublimit, immediate prepayment will be made on or in
respect of the Revolving Obligations in an amount equal to such excess;
provided, however, that, except with respect to clause (B), Letter of Credit
Obligations will not be Cash Collateralized hereunder until the Revolving Loans
and Swingline Loans have been paid in full. If after repayment of all Revolving
Obligations as provided above, the outstanding balance of the Term Loan exceeds
the Borrowing Base, immediate prepayment will be made on or in respect of the
outstanding balance of the Term Loan in an amount equal to such excess. Section
2.12 Application of Prepayments. Within each Loan, prepayments will be applied
first to Base Rate Loans, then to LIBOR Loans in direct order of Interest Period
maturities. In addition: 54



--------------------------------------------------------------------------------



 
[secondamendedandrestated061.jpg]
(a) Voluntary Prepayments. Voluntary prepayments will be applied as specified by
the Borrower. (b) Mandatory Prepayments. Mandatory prepayments under Section
2.11(c) above shall be applied to the respective Revolving Obligations, as
appropriate, but without a permanent reduction of the aggregate Revolving
Commitments, and shall be available for re-borrowing in accordance with the
terms hereof and of the other Credit Documents. (c) Prepayments on the Revolving
Obligations will be paid by the Administrative Agent to the Revolving Lenders
ratably in accordance with their respective interests therein (except for
Defaulting Lenders where their share will be applied as provided in Section
2.16(a) hereof). Section 2.13 General Provisions Regarding Payments. (a) All
payments by the Borrower of principal, interest, fees and other Obligations
hereunder or under any other Credit Document shall be made in Dollars in
immediately available funds, without defense, recoupment, setoff or
counterclaim, free of any restriction or condition. The Administrative Agent
shall, and the Borrower hereby authorizes the Administrative Agent to, debit a
deposit account of the Borrower or any of its Subsidiaries held with the
Administrative Agent or any of its Affiliates and designated for such purpose by
the Borrower or such Subsidiary in order to cause timely payment to be made to
the Administrative Agent of all principal, interest and fees due hereunder or
under any other Credit Document (subject to sufficient funds being available in
its accounts for that purpose). (b) In the event that the Administrative Agent
is unable to debit a deposit account of the Borrower or any of its Subsidiaries
held with the Administrative Agent or any of its Affiliates in order to cause
timely payment to be made to the Administrative Agent of all principal, interest
and fees due hereunder or any other Credit Document (including because
insufficient funds are available in its accounts for that purpose), payments
hereunder and under any other Credit Document shall be delivered to the
Administrative Agent, for the account of the Lenders, not later than 2:00 p.m.
on the date due at the Principal Office of the Administrative Agent or via wire
transfer of immediately available funds to an account designated by the
Administrative Agent (or at such other location as may be designated in writing
by the Administrative Agent from time to time); for purposes of computing
interest and fees, funds received by the Administrative Agent after that time on
such due date shall be deemed to have been paid by the Borrower on the next
Business Day. (c) All payments in respect of the principal amount of any Loan
(other than voluntary repayments of Revolving Loans) shall be accompanied by
payment of accrued interest on the principal amount being repaid or prepaid, and
all such payments (and, in any event, any payments in respect of any Loan on a
date when interest is due and payable with respect to such Loan) shall be
applied to the payment of interest then due and payable before application to
principal. (d) The Administrative Agent shall promptly distribute to each Lender
at such address as such Lender shall indicate in writing, such Lender’s
applicable pro rata share of all payments and prepayments of principal and
interest due to such Lender hereunder, together with all other amounts due with
respect thereto, including all fees payable with respect thereto, to the extent
received by the Administrative Agent. (e) Notwithstanding the foregoing
provisions hereof, if any Conversion/Continuation Notice is withdrawn as to any
Affected Lender or if any Affected Lender makes Base Rate Loans 55



--------------------------------------------------------------------------------



 
[secondamendedandrestated062.jpg]
in lieu of its pro rata share of any Adjusted LIBOR Rate Loans, the
Administrative Agent shall give effect thereto in apportioning payments received
thereafter. (f) Subject to the provisos set forth in the definition of “Interest
Period,” whenever any payment to be made hereunder shall be stated to be due on
a day that is not a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time shall be included in the
computation of the payment of interest hereunder or of the Facility Fee
hereunder, but such payment shall be deemed to have been made on the date
therefor for all other purposes hereunder. (g) The Administrative Agent may, but
shall not be obligated to, deem any payment by or on behalf of the Borrower
hereunder that is not made in same day funds prior to 2:00 p.m. to be a
non-conforming payment. Any such payment shall not be deemed to have been
received by the Administrative Agent until the later of (i) the time such funds
become available funds, and (ii) the applicable next Business Day. The
Administrative Agent shall give prompt telephonic notice to the Borrower and
each applicable Lender (confirmed in writing) if any payment is non-conforming.
Any non-conforming payment may constitute or become a Default or Event of
Default in accordance with the terms of Section 9.1(a). Interest shall continue
to accrue on any principal as to which a non-conforming payment is made until
such funds become available funds (but in no event less than the period from the
date of such payment to the next succeeding applicable Business Day) at the
Default Rate (unless otherwise provided by the Required Lenders) from the date
such amount was due and payable until the date such amount is paid in full.
Section 2.14 Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of such Loans and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them;
provided that: (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest; and (ii) the provisions of this Section shall not be
construed to apply to (A) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (B) any amounts
applied by the Swingline Lender to outstanding Swingline Loans, (C) any amounts
applied to Letter of Credit Obligations by the Issuing Bank or Swingline Loans
by the Swingline Lender, as appropriate, from Cash Collateral provided under
Section 2.15 or Section 2.16, or (D) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Letter of Credit Obligations, Swingline Loans or
other obligations hereunder to any assignee or participant, other than to the
Borrower or any Subsidiary thereof (as to which the provisions of this Section
shall apply). 56



--------------------------------------------------------------------------------



 
[secondamendedandrestated063.jpg]
Each of the Credit Parties consents to the foregoing and agrees, to the extent
it may effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation. Section 2.15 Cash Collateral. At any
time that there shall exist a Defaulting Lender, within one (1) Business Day
following the written request of the Administrative Agent or the Issuing Bank
(with a copy to the Administrative Agent) the Borrower shall Cash Collateralize
the Issuing Bank’s Fronting Exposure with respect to such Defaulting Lender in
an amount sufficient to cover the applicable Fronting Exposure (after giving
effect to Section 2.16(a)(iv) and any Cash Collateral provided by the Defaulting
Lender). (a) Grant of Security Interest. The Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Bank, and agrees to
maintain, a perfected first priority security interest in all such Cash
Collateral as security for the Defaulting Lenders’ obligation to fund
participations in respect of Letter of Credit Obligations, to be applied
pursuant to clause (b) below. If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent and the Issuing Bank as herein provided (other than the
Permitted Liens), or that the total amount of such Cash Collateral is less than
the applicable Fronting Exposure, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender). (b)
Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.15 or Section 2.16 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of Letter of
Credit Obligations (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein. (c) Termination of Requirement. Cash
Collateral (or the appropriate portion thereof) provided to reduce the Issuing
Bank’s Fronting Exposure shall no longer be required to be held as Cash
Collateral pursuant to this Section 2.15 following (i) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (ii) the determination by the
Administrative Agent and the Issuing Bank that there exists excess Cash
Collateral; provided, however, (x) Cash Collateral furnished by or on behalf of
a Credit Party shall not be released during the continuance of a Default or
Event of Default (and following application as provided in this Section 2.15 may
be otherwise applied in accordance with Section 9.3) but shall be released upon
the cure, termination or waiver of such Default or Event of Default in
accordance with the terms of this Agreement, and (y) the Person providing Cash
Collateral and the Issuing Bank or Swingline Lender, as applicable, may agree
that Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations. Section 2.16 Defaulting
Lenders. (a) Defaulting Lender Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by Applicable Law: 57



--------------------------------------------------------------------------------



 
[secondamendedandrestated064.jpg]
(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.4(b)(iii). (ii) Defaulting Lender
Waterfall. Any payment of principal, interest, fees or other amount (other than
fees which any Defaulting Lender is not entitled to receive pursuant to Section
2.16(a)(iii)) received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 9 or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 11.3), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the Issuing Bank or
the Swingline Lender hereunder; third, if so determined by the Administrative
Agent or requested by the Issuing Bank or the Swingline Lender, to be held as
Cash Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swingline Loan or Letter of Credit; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
Issuing Bank or the Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the Issuing Bank or the Swingline
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided,
that, if (x) such payment is a payment of the principal amount of any Loans or
Letter of Credit Borrowings in respect of which that Defaulting Lender has not
fully funded its appropriate share and (y) such Loans or Letter of Credit
Borrowings were made at a time when the conditions set forth in Section 5.2 were
satisfied or waived, such payment shall be applied solely to the pay the Loans
of, and Letter of Credit Borrowings owed to, all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or Letter of
Credit Borrowings owed to, that Defaulting Lender. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this Section 2.16(a)(ii) shall be deemed paid to (and the underlying
obligations satisfied to the extent of such payment) and redirected by that
Defaulting Lender, and each Lender irrevocably consents hereto. (iii) Certain
Fees. (A) Such Defaulting Lender shall not be entitled to receive any Facility
Fee, any fees with respect to Letters of Credit (except as provided in clause
(b) below) or any other fees hereunder for any period during which that Lender
is a Defaulting Lender (and the Borrower shall not be required to pay any such
fee 58



--------------------------------------------------------------------------------



 
[secondamendedandrestated065.jpg]
that otherwise would have been required to have been paid to that Defaulting
Lender). (B) Each Defaulting Lender shall be entitled to receive Letter of
Credit Fees for any period during which that Lender is a Defaulting Lender only
to the extent allocable to its Revolving Commitment Percentage of the stated
amount of Letters of Credit for which such Lender (rather than the Borrower or
any other Credit Party) has provided Cash Collateral pursuant to Section 2.3(a),
Section 2.15 or otherwise. (C) With respect to any fee not required to be paid
to any Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in Letter of Credit Obligations or Swingline Loans that has been
reallocated to such Non- Defaulting Lender pursuant to clause (iv) below, (y)
pay to the Issuing Bank and Swingline Lender, as applicable, the amount of any
such fee otherwise payable to such Defaulting Lender to the extent allocable to
the Issuing Bank’s or Swingline Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.
(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Letter of Credit Obligations and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Revolving Commitment Percentages (calculated
without regard to such Defaulting Lender’s Revolving Commitment) but only to the
extent that (x) the conditions set forth in Section 5.2 are satisfied at the
time of such reallocation (and, unless the Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the aggregate Outstanding Amount of
Revolving Loans of such Lender together with such Lender’s participation in
Letter of Credit Obligations and Swingline Loans at such time to exceed such
Non- Defaulting Lender’s Revolving Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non- Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation. (v) Cash
Collateral, Repayment of Swingline Loans. If the reallocation described in
clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lenders’ Fronting Exposure and (y) second, Cash Collateralize the Issuing Bank’s
Fronting Exposure in accordance with the procedures set forth in Section 2.15.
(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
Swingline Lender and the Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as 59



--------------------------------------------------------------------------------



 
[secondamendedandrestated066.jpg]
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit and Swingline Loans to
be held pro rata by the Lenders in accordance with the Revolving Commitments
(without giving effect to Section 2.16(a)(iv), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. (c) New Swingline Loans/Letters of Credit. So long as
any Lender is a Defaulting Lender, no Issuing Bank shall be required to issue,
extend, renew or increase any Letter of Credit unless it is satisfied that the
participations in the Letter of Credit Obligations related to any existing
Letters of Credit as well as the new, extended, renewed or increased Letter of
Credit has been or will be fully allocated among the Non-Defaulting Lenders in a
manner consistent with clause (a)(iv) above and such Defaulting Lender shall not
participate therein except to the extent such Defaulting Lender’s participation
has been or will be fully Cash Collateralized in accordance with Section 2.15.
(d) Qualified Counterparties. So long as any Lender is a Defaulting Lender, such
Lender shall not be a Swap Bank with respect to any Swap Contract entered into
while such Lender was a Defaulting Lender. Section 2.17 Removal or Replacement
of Lenders. If (a) any Lender requests compensation under Section 3.2, (b) any
Credit Party is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.3,
(c) any Lender gives notice of an inability to fund LIBOR Loans under Section
3.1(b), (d) any Lender is a Defaulting Lender, or (e) any Lender (a
“Non-Consenting Lender”) does not consent (including by way of a failure to
respond in writing to a proposed amendment, consent or waiver by the date and
time specified by the Administrative Agent) to a proposed amendment, consent,
change, waiver, discharge or termination hereunder or with respect to any Credit
Document that has been approved by the Required Lenders, then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.5, all of its interests, rights (other than its
rights under Section 3.2, Section 3.3 and Section 11.2) and obligations under
this Agreement and the related Credit Documents to an Eligible Assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that: (i) the Borrower shall have paid to the
Administrative Agent the assignment fee specified in Section 11.5(b)(iv); (ii)
such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in Letter of Credit Borrowings, as
applicable, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under the other Credit Documents (including any amounts
under Section 3.1(c)) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts); (iii) in the case of any such assignment resulting from a claim
for compensation under Section 3.2 or payments required to be made pursuant to
Section 3.3, such 60



--------------------------------------------------------------------------------



 
[secondamendedandrestated067.jpg]
assignment is reasonably expected to result in a reduction in such compensation
or payments thereafter; (iv) such assignment does not conflict with Applicable
Law; and (v) in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed amendment, consent, change, waiver,
discharge or termination, the successor replacement Lender shall have consented
to the proposed amendment, consent, change, waiver, discharge or termination.
Each Lender agrees that in the event it, or its interests in the Loans and
obligations hereunder, shall become subject to the replacement and removal
provisions of this Section, it will cooperate with the Borrower and the
Administrative Agent to give effect to the provisions hereof, including
execution and delivery of an Assignment Agreement in connection therewith, but
the replacement and removal provisions of this Section shall be effective
regardless of whether an Assignment Agreement shall have been given. A Lender
shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.
Section 2.18 Extension of Revolving Maturity Date. (a) Request for Extension.
The Borrower may, by written notice (the “Extension Notice”) to the
Administrative Agent (which shall promptly notify the Revolving Lenders) not
earlier than one hundred twenty (120) days and not later than sixty (60) days
prior to the Revolving Maturity Date, request that each Revolving Lender extend
the Revolving Maturity Date for two (2) additional six (6) month periods from
the Revolving Maturity Date then in effect, each such extension to be
irrevocably granted on the date (an “Extension Effective Date”) that each of the
conditions set forth in this Section 2.18 have been satisfied. Upon the
satisfaction of each of the conditions set forth in this Section 2.18, an
Extension Effective Date shall occur and the Revolving Maturity Date then in
effect shall be extended for six (6) additional months. (b) Conditions to
Effectiveness of Extension. Subject to the provisions of the foregoing clause
(a), the extension of the Revolving Maturity Date pursuant to this Section shall
not be effective with respect to any Revolving Lender unless: (i) no Default or
Event of Default has occurred and is continuing on the subject Extension
Effective Date; (ii) the representations and warranties contained in Section 4
and the other Credit Documents are true and correct in all material respects on
and as of the subject Extension Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and except that for purposes of this Section 2.18, the representations and
warranties contained in subsections (a) and (b) of Section 6.7 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 7.1; (iii) for the second six (6) month extension,
the initial six (6) month extension shall have been validly exercised; 61



--------------------------------------------------------------------------------



 
[secondamendedandrestated068.jpg]
(iv) Administrative Agent shall have received a pro forma Compliance Certificate
as of the subject Extension Effective Date; (v) [intentionally deleted]; and
(vi) the Borrowers shall pay to the Administrative Agent (for the benefit of the
Revolving Lenders) on the subject Extension Effective Date a fee (to be shared
among and paid to the Revolving Lenders based upon their Revolving Commitment
Percentages of the Aggregate Revolving Commitments) equal to the product of (i)
0.0625% multiplied by (ii) the then Aggregate Revolving Commitments. (c)
Conflicting Provisions. This Section shall supersede any provisions in Section
11.4 to the contrary. Section 2.19 Increase in Commitments. (a) Request for
Increase. Provided there exists no Default or Event of Default, upon notice to
the Administrative Agent (which shall promptly notify the Lenders), the Borrower
may, from time to time, request an increase in the Aggregate Revolving
Commitments and/or the Term Loan by an amount (for all such requests) not
exceeding $500,000,000 (to a maximum amount of Aggregate Revolving Commitments
plus the Term Loan equal to $1,600,000,000); provided that any such request for
an increase shall be in a minimum amount of $10,000,000 and in whole increments
of $5,000,000 in excess thereof; provided, further, at Borrower’s option,
Borrower may request that any such requested increase be effected through the
addition of one or more term loan commitments (and, in such event, all
references in this Section 2.19 to any increase, as and to the extent applicable
at any time, shall be deemed and construed to mean and refer to any such term
loan commitment in the amount of such increase, mutatis mutandis), subject
further, however, (1) to the continued applicability of the terms and provisions
of this Section 2.19 and (2) in addition to the items specified in Section
2.19(e), the prior execution and delivery by the Credit Parties of such other
and further agreements, amendments, instruments, and documents which
Administrative Agent may then require in its sole but reasonable determination
to effect any such term loan commitment in the amount of such increase. At the
time of sending any notice of such requested increase in the Aggregate Revolving
Commitments and/or the Term Loan, the Borrower (in consultation with the
Administrative Agent) shall specify the time period within which each Lender is
requested to respond (which shall in no event be less than ten (10) Business
Days from the date of delivery of such notice to the Lenders). (b) Lender
Elections to Increase. Each Lender may decline or elect to participate in such
requested increase in the Aggregate Revolving Commitments and/or Term Loan in
its sole discretion, and each Lender shall notify the Administrative Agent
within such time period whether or not it agrees to increase its Revolving
Commitment and/or Term Loan and, if so, whether by an amount equal to, greater
than, or less than its Revolving Commitment Percentage of pro rata share of the
Term Loan, as applicable, of such requested increase (based on such Lender’s
Revolving Commitments and the Aggregate Revolving Commitments or pro rata share
and outstanding amount of the Term Loan, as applicable, in effect immediately
prior to the effectiveness of any such increase). Any Lender not responding
within such time period shall be deemed to have declined to increase its
Revolving Commitment and/or Term Loan. (c) Notification by Administrative Agent;
Additional Lenders. The Administrative Agent shall notify the Borrower and each
Lender of the Lenders’ responses to each request made hereunder. To achieve the
full amount (or any lesser amount acceptable to the Borrower and the 62



--------------------------------------------------------------------------------



 
[secondamendedandrestated069.jpg]
Administrative Agent) of a requested increase (in the event that the aggregate
amount of increases in individual Revolving Commitments and/or Term Loan by
then-existing Lenders is less than the aggregate amount of the requested
increase) and subject to the approval of the Borrower, Administrative Agent, the
Issuing Bank and the Swingline Lender (which approvals shall not be unreasonably
withheld), the Borrower, the Administrative Agent or the Lead Arrangers (or any
of the them) may also invite additional Eligible Assignees to become Lenders
pursuant to a joinder agreement and/or commitment agreements in form and
substance reasonably satisfactory as to its inclusion of such Eligible Assignees
to the Administrative Agent and its counsel. To the extent that the joinder or
commitment agreements described above provide for an applicable margin of,
and/or commitment or facility fee for, additional Revolving Commitments and/or
Term Loan greater than the Applicable Margin and/or Facility Fee with respect to
the existing Revolving Commitments and/or Term Loan at such time, the Applicable
Margin and/or the Facility Fee (as applicable) for the existing Revolving
Commitments and/or Term Loan shall be increased automatically (without the
consent of the Required Lenders) such that the Applicable Margin and/or the
Facility Fee (as applicable) for such existing Revolving Commitments and/or Term
Loan is not less than the applicable margin and/or the commitment fee or
facility fee (as applicable) for such additional Revolving Commitments and/or
Term Loan. (d) Effective Date and Allocations. If the Aggregate Revolving
Commitments and/or Term Loan are increased in accordance with this Section, the
Administrative Agent and the Borrower shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such increase. The
Administrative Agent shall promptly notify the Borrower and the Lenders of the
final allocation of such increase and the Increase Effective Date. (e)
Conditions to Effectiveness of Increase. As a condition precedent to each such
increase in the Aggregate Revolving Commitments and/or Term Loan, the Borrower
shall deliver to the Administrative Agent (x) a certificate of each Credit Party
dated as of the Increase Effective Date signed by an Authorized Officer of such
Credit Party (i) certifying and attaching the resolutions adopted by such Credit
Party approving or consenting to such increase, and (ii) in the case of the
Borrower, certifying that, before and after giving effect to such increase, (A)
the representations and warranties contained in Section 6 and the other Credit
Documents are true and correct in all material respects on and as of the
Increase Effective Date (with any representations and warranties which are
subject to a materiality qualifier being true and correct in all respects in
accordance with the terms thereof), except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and except that for purposes of this Section 2.19, the representations and
warranties contained in subsections (a), (b) and (c) of Section 6.7 shall be
deemed to refer to the most recent statements furnished pursuant to clauses (a),
(b) and (d), respectively, of Section 7.1, and (B) no Default or Event of
Default exists as of the Increase Effective Date, and (y) such new or additional
Notes payable to each of the Lenders as are required to be delivered pursuant to
Section 2.5(b). The Borrower shall prepay any Revolving Loans outstanding on the
Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.1(c)) to the extent necessary to keep the outstanding Revolving Loans
ratable with any revised Revolving Commitment Percentages arising from any
non-ratable increase in the Aggregate Revolving Commitments under this Section,
and each Credit Party shall execute and deliver such documents or instruments as
the Administrative Agent may require to evidence such increase in Revolving
Commitments and/or Term Loan and to ratify each such Credit Party’s continuing
obligations hereunder and under the other Credit Documents. (f) Conflicting
Provisions. This Section shall supersede any provisions in Section 11.4 to the
contrary. 63



--------------------------------------------------------------------------------



 
[secondamendedandrestated070.jpg]
Section 3 YIELD PROTECTION Section 3.1 Making or Maintaining LIBOR Loans. (a)
Inability to Determine Applicable Interest Rate. (i) In the event that the
Administrative Agent shall have reasonably determined (which determination shall
be final and conclusive and binding upon all parties hereto), on any Interest
Rate Determination Date or any Index Rate Determination Date with respect to any
LIBOR Loans that, by reason of circumstances affecting the London interbank
market, adequate and fair means do not exist for ascertaining the interest rate
applicable to such LIBOR Loans on the basis provided for in the definition of
Adjusted LIBOR Rate or LIBOR Index Rate, as applicable, (in each case, with
respect this clause (a), “Impacted Loans”) the Administrative Agent shall on
such date give notice (by telefacsimile or by telephone confirmed in writing) to
the Borrower and each Lender of such determination, whereupon (1) no Loans may
be made as, or converted to, LIBOR Loans until such time as the Administrative
Agent notifies the Borrower and the Lenders that the circumstances giving rise
to such notice no longer exist, and (2) any Funding Notice or
Conversion/Continuation Notice given by the Borrower with respect to the Loans
in respect of which such determination was made shall be deemed to be rescinded
by the Borrower and such Loans shall be automatically made or continued as, or
converted to, as applicable, Base Rate Loans without reference to the LIBOR
Index Rate component of the Base Rate. (ii) If at any time the Administrative
Agent reasonably determines that either (1) the circumstances set forth in
clause (i) of this Section 3.1(a) have arisen and such circumstances are
unlikely to be temporary or (2) the circumstances set forth in clause (i) of
this Section 3.1(a) have not arisen but the supervisor for the administrator of
the LIBOR Index Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which LIBOR shall no longer be used for determining interest rates for
loans (in the case of either such clause (1) or (2), an “Alternative Interest
Rate Election Event”), the Administrative Agent and the Borrower shall endeavor
to establish an alternate rate of interest to the LIBOR Index Rate, which rate
may include adjustment (to be reasonably determined from time to time by
Administrative Agent) to effect an aggregate interest rate comparable to the
LIBOR Index Rate on a historical basis prior to such determination, and that
gives due consideration to the then prevailing market convention for determining
a rate of interest for leveraged syndicated loans in the United States at such
time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable. Such amendment shall become effective without any further
action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within ten (10) Business Days of
the date a copy of such amendment is provided to the Lenders, a written notice
from the Required Lenders stating that such Required Lenders object to such
amendment. To the extent an alternate rate of interest is adopted as
contemplated hereby, the approved rate shall be applied in a manner consistent
with prevailing market convention; provided that, to the extent such prevailing
market convention is not administratively feasible for the Administrative Agent,
such approved rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent and the Borrower. From such time as an
Alternative Interest Rate Election Event has occurred and continuing until an
alternate rate of interest has been determined in accordance with the terms and
conditions of this paragraph, (x) any Form of Funding Notice that requests the
conversion of any Loan to, or continuation of any Loan as, a LIBOR Loan shall be
ineffective, and (y) if any Form of Funding Notice requests a LIBOR Loan, such
Loan shall be made as a Base Rate Loan; provided that (subject to clause (i) of
this Section 3.1(a)) the LIBOR Index Rate for such Interest Period is not
available or published at such time on a current basis; 64



--------------------------------------------------------------------------------



 
[secondamendedandrestated071.jpg]
provided, further, that, if such alternate rate of interest shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.
(b) Illegality or Impracticability of LIBOR Loans. In the event that on any date
any Lender shall have determined (which determination shall be final and
conclusive and binding upon all parties hereto but shall be made only after
consultation with the Borrower and the Administrative Agent) that the making,
maintaining or continuation of its LIBOR Loans (i) has become unlawful as a
result of compliance by such Lender in good faith with any law, treaty,
governmental rule, regulation, guideline or order (or would conflict with any
such treaty, governmental rule, regulation, guideline or order not having the
force of law even though the failure to comply therewith would not be unlawful),
or (ii) has become impracticable, as a result of contingencies occurring after
the date hereof which materially and adversely affect the London interbank
market or the position of such Lender in that market, then, and in any such
event, such Lender shall be an “Affected Lender” and it shall on that day give
notice (by telefacsimile or by telephone confirmed in writing) to the Borrower
and the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each other Lender). Thereafter
(1) the obligation of the Affected Lender to make Loans as, or to convert Loans
to, LIBOR Loans shall be suspended until such notice shall be withdrawn by the
Affected Lender, (2) to the extent such determination by the Affected Lender
relates to a LIBOR Loan then being requested by the Borrower pursuant to a
Funding Notice or a Conversion/Continuation Notice, the Affected Lender shall
make such Loan as (or continue such Loan as or convert such Loan to, as the case
may be) a Base Rate Loan without reference to the LIBOR Index Rate component of
the Base Rate, (3) the Affected Lender’s obligation to maintain its outstanding
LIBOR Loans (the “Affected Loans”) shall be terminated at the earlier to occur
of the expiration of the Interest Period then in effect with respect to the
Affected Loans or when required by law, and (4) the Affected Loans shall
automatically convert into Base Rate Loans without reference to the LIBOR Index
Rate component of the Base Rate on the date of such termination. Notwithstanding
the foregoing, to the extent a determination by an Affected Lender as described
above relates to a LIBOR Loan then being requested by the Borrower pursuant to a
Funding Notice or a Conversion/Continuation Notice, the Borrower shall have the
option, subject to the provisions of Section 3.1(a)(i), to rescind such Funding
Notice or Conversion/Continuation Notice as to all Lenders by giving notice (by
telefacsimile or by telephone confirmed in writing) to the Administrative Agent
of such rescission on the date on which the Affected Lender gives notice of its
determination as described above (which notice of rescission the Administrative
Agent shall promptly transmit to each other Lender). Except as provided in the
immediately preceding sentence, nothing in this Section 3.1(b) shall affect the
obligation of any Lender other than an Affected Lender to make or maintain Loans
as, or to convert Loans to, LIBOR Loans in accordance with the terms hereof. (c)
Compensation for Breakage or Non-Commencement of Interest Periods. The Borrower
shall compensate each Lender, upon written request by such Lender (which request
shall set forth the basis for requesting such amounts), for all reasonable
out-of-pocket losses, expenses and liabilities (including any interest paid or
calculated to be due and payable by such Lender to lenders of funds borrowed by
it to make or carry its Adjusted LIBOR Rate Loans and any loss, expense or
liability sustained by such Lender in connection with the liquidation or
re-employment of such funds but excluding loss of anticipated profits) which
such Lender sustains: (i) if for any reason (other than a default by such
Lender) a borrowing of any Adjusted LIBOR Rate Loans does not occur on a date
specified therefor in a Funding Notice or a telephonic request for borrowing, or
a conversion to or continuation of any Adjusted LIBOR Rate Loans does not occur
on a date specified therefor in a Conversion/Continuation Notice or a telephonic
request for conversion or continuation; (ii) if any prepayment or other
principal payment of, or any conversion of, any of its Adjusted LIBOR Rate Loans
occurs on any day other than the last day of an Interest Period 65



--------------------------------------------------------------------------------



 
[secondamendedandrestated072.jpg]
applicable to that Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise), including as a result of an assignment in
connection with the replacement of a Lender pursuant to Section 3.4(b); or (iii)
if any prepayment of any of its Adjusted LIBOR Rate Loans is not made on any
date specified in a notice of prepayment given by the Borrower. (d) Booking of
LIBOR Loans. Any Lender may make, carry or transfer LIBOR Loans at, to, or for
the account of any of its branch offices or the office of an Affiliate of such
Lender. (e) Assumptions Concerning Funding of Adjusted LIBOR Rate Loans.
Calculation of all amounts payable to a Lender under this Section 3.1 and under
Section 3.2 shall be made as though such Lender had actually funded each of its
relevant Adjusted LIBOR Rate Loans through the purchase of a LIBOR deposit
bearing interest at the rate obtained pursuant to clause (i) of the definition
of Adjusted LIBOR Rate in an amount equal to the amount of such Adjusted LIBOR
Rate Loans and having a maturity comparable to the relevant Interest Period and
through the transfer of such LIBOR deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States of America;
provided, however, each Lender may fund each of its Adjusted LIBOR Rate Loans in
any manner it sees fit and the foregoing assumptions shall be utilized only for
the purposes of calculating amounts payable under this Section 3.1 and under
Section 3.2. (f) Certificates for Reimbursement. A certificate of a Lender
setting forth in reasonable detail the amount or amounts necessary to compensate
such Lender, as specified in paragraph (c) of this Section and the circumstances
giving rise thereto shall be delivered to the Borrower and shall be conclusive
absent manifest error. In the absence of any such manifest error, the Borrower
shall pay such Lender or the Issuing Bank, as the case may be, the amount shown
as due on any such certificate within ten (10) Business Days after receipt
thereof. (g) Delay in Requests. The Borrower shall not be required to compensate
a Lender pursuant to this Section for any such amounts incurred more than six
(6) months prior to the date that such Lender delivers to the Borrower the
certificate referenced in Section 3.1(f). Section 3.2 Increased Costs. (a)
Increased Costs Generally. If any Change in Law shall: (i) impose, modify or
deem applicable any reserve, special deposit, compulsory loan, insurance charge
or similar requirement against assets of, deposits with or for the account of,
or credit extended or participated in by, any Lender (except any reserve
requirement reflected in the Adjusted LIBOR Rate) or the Issuing Bank; (ii)
subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes and (C)
Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or (iii) impose on any Lender or the Issuing
Bank or the London interbank market any other condition, cost or expense (other
than Taxes) affecting this Agreement or Loans made by such Lender or any Letter
of Credit or participation therein; and the result of any of the foregoing shall
be to increase the cost to such Lender or such other Recipient of making,
converting to, continuing or maintaining any Loan or of maintaining its 66



--------------------------------------------------------------------------------



 
[secondamendedandrestated073.jpg]
obligation to make any such Loan, or to increase the cost to such Lender, the
Issuing Bank or such other Recipient of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender, Issuing Bank or other Recipient hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender,
Issuing Bank or other Recipient, the Borrower will pay to such Lender, Issuing
Bank or other Recipient, as the case may be, such additional amount or amounts
as will reasonably compensate such Lender, Issuing Bank or other Recipient, as
the case may be, for such additional costs incurred or reduction suffered. (b)
Capital Requirements. If any Lender, the Issuing Bank or the Swingline Lender
(for purposes hereof, may be referred to collectively as “the Lenders” or a
“Lender”) determines that any Change in Law affecting such Lender or any lending
office of such Lender or such Lender’s holding company, if any, regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement, the commitments of
such Lender hereunder or the Loans made by, or participations in Letters of
Credit and Swingline Loans held by, such Lender, or the Letters of Credit issued
by the Issuing Bank, to a level below that which such Lender or such Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender, as the case may be, such additional amount or amounts
as will compensate such Lender or such Lender’s holding company for any such
reduction suffered. (c) Certificates for Reimbursement. A certificate of a
Lender or an Issuing Bank setting forth in reasonable detail the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section and the circumstances giving rise thereto shall be delivered to the
Borrower and shall be conclusive absent manifest error. In the absence of any
such manifest error, the Borrower shall pay such Lender or the Issuing Bank, as
the case may be, the amount shown as due on any such certificate within ten (10)
Business Days after receipt thereof. (d) Delay in Requests. Failure or delay on
the part of any Lender or the Issuing Bank to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender’s or the Issuing
Bank’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender or an Issuing Bank pursuant to this Section
for any increased costs incurred or reductions suffered more than six (6) months
prior to the date that such Lender or the Issuing Bank, as the case may be,
delivers to the Borrower the certificate referenced in Section 3.2(c) and
notifies the Borrower of such Lender’s or the Issuing Bank’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).
Section 3.3 Taxes. (a) Issuing Bank. For purposes of this Section 3.3, the term
“Lender” shall include the Issuing Bank. (b) Payments Free of Taxes; Obligation
to Withhold; Payments on Account of Taxes. Any and all payments by or on account
of any obligation of any Credit Party hereunder or under any other Credit
Document shall be made without deduction or withholding for any Taxes, except as
required by Applicable Law. If any Applicable Law (as determined in the good
faith discretion 67



--------------------------------------------------------------------------------



 
[secondamendedandrestated074.jpg]
of an applicable Withholding Agent) requires the deduction or withholding of any
Tax from any such payment by a Withholding Agent, then the applicable
Withholding Agent shall be entitled to make such deduction or withholding and
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with Applicable Law and, if such Tax is an
Indemnified Tax, then the sum payable by the applicable Credit Party shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section) the applicable Recipient receives an amount equal to
the sum it would have received had no such deduction or withholding been made.
(c) Payment of Other Taxes by the Credit Parties. The Credit Parties shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes. (d) Tax Indemnification. (i) The Credit Parties
shall jointly and severally indemnify each Recipient within ten (10) Business
Days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of any such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error. (ii) Each Lender
shall severally indemnify the Administrative Agent within ten (10) Business Days
after demand therefor, for (i) any Indemnified Taxes attributable to such Lender
(but only to the extent that any Credit Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Credit Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 11.5(d) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Credit Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Credit
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
clause (ii). (e) Evidence of Payments. As soon as practicable after any payment
of Taxes by any Credit Party to a Governmental Authority pursuant to this
Section, such Credit Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of a return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
(f) Status of Lenders; Tax Documentation. (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Credit Document shall deliver to the Borrower and the Administrative
Agent, at the time or times 68



--------------------------------------------------------------------------------



 
[secondamendedandrestated075.jpg]
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in clauses (ii)(A), (ii)(B) and (ii)(D) below) shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. (ii)
Without limiting the generality of the foregoing, in the event that the Borrower
is a U.S. Person, (A) any Lender that is a U.S. Person shall deliver to the
Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax; (B) any Foreign Lender shall, to the extent
it is legally entitled to do so, deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), whichever of the following is applicable:
(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable (or any successor form) establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “interest” article
of such tax treaty and (y) with respect to any other applicable payments under
any Credit Document, IRS Form W-8BEN or W-8BEN-E, as applicable (or any
successor form) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty; (ii) executed originals of IRS Form W-8ECI; (iii) in the case
of a Foreign Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Internal Revenue Code, (x) a certificate
substantially in the form of Exhibit 3.3-1 to the effect that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) 69



--------------------------------------------------------------------------------



 
[secondamendedandrestated076.jpg]
of the Internal Revenue Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W- 8BEN or W-8BEN-E, as
applicable (or any successor form); or (iv) to the extent a Foreign Lender is
not the beneficial owner, executed originals of IRS Form W-8IMY, accompanied by
IRS Form W- 8ECI, IRS Form W-8BEN or W-8BEN-E, as applicable (or any successor
form), a U.S. Tax Compliance Certificate substantially in the form of Exhibit
3.3-2 or Exhibit 3.3-3, IRS Form W-9, and/or other certification documents from
each beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 3.3-4 on
behalf of each such direct and indirect partner; (C) any Foreign Lender shall,
to the extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), executed originals of any
other form prescribed by Applicable Law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by Applicable Law to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and (D) if a payment made to a Lender under any
Credit Document would be subject to U.S. federal withholding Tax imposed by
FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Internal Revenue Code, as applicable), such Lender shall deliver to the
Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by Applicable Law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so. (g) Treatment of Certain
Refunds. Unless required by Applicable Law, at no time shall the Administrative
Agent have any obligation to file for or otherwise pursue on behalf of a Lender,
or have any obligation to pay to any Lender, any refund of Taxes withheld or
deducted 70



--------------------------------------------------------------------------------



 
[secondamendedandrestated077.jpg]
from funds paid for the account of such Lender. If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section (including by
the payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of the indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person. (h) Survival. Each party’s obligations
under this Section 3.3 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Credit Document. Section 3.4 Mitigation
Obligations; Designation of a Different Lending Office. (a) Designation of a
Different Lending Office. If any Lender requests compensation under Section 3.2,
or requires the Borrower to pay any Indemnified Taxes or additional amounts to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.3, then such Lender shall (at the request of the Borrower) use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.2 or Section 3.3, as the case may be, in the
future, and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment. (b) Replacement of Lenders.
If any Lender requests compensation under Section 3.2, or if the Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.3
and, in each case, such Lender has declined or is unable to designate a
different lending office in accordance with Section 3.4(a), or if any Lender is
a Defaulting Lender or a Non-Consenting Lender, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.5), all of its interests, rights (other than its
existing rights to payments pursuant to Section 3.2 or Section 3.3) and
obligations under this Agreement and the related Credit Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that: 71



--------------------------------------------------------------------------------



 
[secondamendedandrestated078.jpg]
(i) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 11.5; (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in Letter of Credit Borrowings, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder and under the other Credit Documents
(including any amounts under Section 3.1) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts); (iii) in the case of any such assignment
resulting from a claim for compensation under Section 3.2 or payments required
to be made pursuant to Section 3.3, such assignment will result in a reduction
in such compensation or payments thereafter; (iv) such assignment does not
conflict with Applicable Law; and (v) in the case of any assignment resulting
from a Lender becoming a Non- Consenting Lender, the applicable assignee shall
have consented to the applicable amendment, waiver or consent. A Lender shall
not be required to make any such assignment or delegation if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
the Borrower to require such assignment and delegation cease to apply. Section 4
GUARANTY Section 4.1 The Guaranty. Each of the Guarantors hereby jointly and
severally guarantees to each Lender, each Swap Bank, each Treasury Management
Bank, and the Administrative Agent as hereinafter provided, as primary obligor
and not as surety, the prompt payment of the Obligations in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration, as a
mandatory Cash Collateralization or otherwise) strictly in accordance with the
terms thereof. The Guarantors hereby further agree that if any of the
Obligations are not paid in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration, as a mandatory Cash Collateralization or
otherwise), the Guarantors will, jointly and severally, promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Obligations, the same will be
promptly paid in full when due (whether at extended maturity, as a mandatory
prepayment, by acceleration, as a mandatory Cash Collateralization or otherwise)
in accordance with the terms of such extension or renewal. Notwithstanding any
provision to the contrary contained herein or in any other of the Credit
Documents, Swap Contracts or Treasury Management Agreements, (a) the obligations
of each Guarantor under this Agreement and the other Credit Documents shall be
limited to an aggregate amount equal to the largest amount that would not render
such obligations subject to avoidance under the Debtor Relief Laws or any
comparable provisions of any applicable state law and (b) no Guarantor shall be
deemed under this Section 4 to be a guarantor of any Obligations arising under
any Swap Contracts if such Guarantor was not an “Eligible Contract Participant”
as defined in § 1a(18) of the Commodity Exchange Act, as further defined and
modified by the final rules issued jointly by the Commodity Futures Trading
Commission and the SEC as published in 77 FR 30596 (May 23, 2012) (as amended,
modified or replaced from time to time, collectively, with the Commodity
Exchange Act, the “ECP Rules”), at the time the guaranty of such obligations was
entered into, and at such other relevant time or time as provided in the ECP
Rules or 72



--------------------------------------------------------------------------------



 
[secondamendedandrestated079.jpg]
otherwise, and to the extent that the providing of such guaranty by such
Guarantor would violate the ECP Rules or any other Applicable Law or regulation;
provided however that in determining whether any Guarantor is an “Eligible
Contract Participant” under the ECP Rules, the guaranty of the Obligations of
such Guarantor under this Article IV by a Guarantor that qualifies as an
“Eligible Contract Participant” under § 1a(18)(A)(v)(I) of the Commodity
Exchange Act shall be taken into account. Section 4.2 Obligations Unconditional.
The obligations of the Guarantors under Section 4.1 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Credit Documents, Swap Contracts or
Treasury Management Agreements, or any other agreement or instrument referred to
therein, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Obligations, and, to the fullest extent
permitted by Applicable Law, irrespective of any law or regulation or other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 4.2 that the obligations of the Guarantors hereunder shall be absolute
and unconditional under any and all circumstances. Each Guarantor agrees that
such Guarantor shall have no right of subrogation, indemnity, reimbursement or
contribution against the Borrower or any other Guarantor for amounts paid under
this Section 4 until the Termination Date. Without limiting the generality of
the foregoing, it is agreed that, to the fullest extent permitted by law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above: (a) at any time or from time to time, without
notice to any Guarantor, the time for any performance of or compliance with any
of the Obligations shall be extended, or such performance or compliance shall be
waived; (b) any of the acts mentioned in any of the provisions of any of the
Credit Documents, any Swap Contract between any Credit Party and any Swap Bank,
or any Treasury Management Agreement between any Credit Party and any Treasury
Management Bank, or any other agreement or instrument referred to in the Credit
Documents, such Swap Contracts or such Treasury Management Agreements shall be
done or omitted; (c) the maturity of any of the Obligations shall be
accelerated, or any of the Obligations shall be modified, supplemented or
amended in any respect, or any right under any of the Credit Documents, any Swap
Contract between any Credit Party and any Swap Bank or any Treasury Management
Agreement between any Credit Party and any Treasury Management Bank, or any
other agreement or instrument referred to in the Credit Documents, such Swap
Contracts or such Treasury Management Agreements shall be waived or any other
guarantee of any of the Obligations or any security therefor shall be released,
impaired or exchanged in whole or in part or otherwise dealt with; (d) as may be
applicable at any time, any Lien granted to, or in favor of, the Administrative
Agent or any Lender or Lenders as security for any of the Obligations shall fail
to attach or be perfected; or (e) any of the Obligations shall be determined to
be void or voidable (including, without limitation, for the benefit of any
creditor of any Guarantor) or shall be subordinated to the claims of any Person
(including, without limitation, any creditor of any Guarantor). 73



--------------------------------------------------------------------------------



 
[secondamendedandrestated080.jpg]
With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Credit Documents, any Swap Contract between any Credit Party and any Swap
Bank or any Treasury Management Agreement between any Credit Party and any
Treasury Management Bank, or any other agreement or instrument referred to in
the Credit Documents, such Swap Contracts or such Treasury Management
Agreements, or against any other Person under any other guarantee of, or
security for, any of the Obligations. Section 4.3 Reinstatement. The obligations
of the Guarantors under this Section 4 shall be automatically reinstated if and
to the extent that for any reason any payment by or on behalf of any Person in
respect of the Obligations is rescinded or must be otherwise restored by any
holder of any of the Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, and each Guarantor agrees that it
will indemnify the Administrative Agent and each Lender on demand for all
reasonable costs and expenses (including, without limitation, the fees, charges
and disbursements of counsel) incurred by the Administrative Agent or such
Lender in connection with such rescission or restoration, including any such
costs and expenses incurred in defending against any claim alleging that such
payment constituted a preference, fraudulent transfer or similar payment under
any bankruptcy, insolvency or similar law. Section 4.4 Certain Additional
Waivers. Each Guarantor agrees that such Guarantor shall have no right of
recourse to security for the Obligations, except through the exercise of rights
of subrogation pursuant to Section 4.2 and through the exercise of rights of
contribution pursuant to Section 4.6. Section 4.5 Remedies. The Guarantors agree
that, to the fullest extent permitted by law, as between the Guarantors, on the
one hand, and the Administrative Agent and the Lenders, on the other hand, the
Obligations may be declared to be forthwith due and payable as provided in
Section 9.2 (and shall be deemed to have become automatically due and payable in
the circumstances provided in said Section 9.2) for purposes of Section 4.1
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or preventing the Obligations from becoming automatically due and
payable) as against any other Person and that, in the event of such declaration
(or the Obligations being deemed to have become automatically due and payable),
the Obligations (whether or not due and payable by any other Person) shall
forthwith become due and payable by the Guarantors for purposes of Section 4.1.
Section 4.6 Rights of Contribution. The Guarantors agree among themselves that,
in connection with payments made hereunder, each Guarantor shall have
contribution rights against the other Guarantors as permitted under Applicable
Law. Such contribution rights shall be subordinate and subject in right of
payment to the obligations of such Guarantors under the Credit Documents and no
Guarantor shall exercise such rights of contribution until the Termination Date.
Section 4.7 Guarantee of Payment; Continuing Guarantee. The guarantee in this
Section 4 is a guaranty of payment and not of collection, is a continuing
guarantee, and shall apply to all Obligations whenever arising. 74



--------------------------------------------------------------------------------



 
[secondamendedandrestated081.jpg]
Section 4.8 Keepwell. Each Credit Party that is a Qualified ECP Guarantor at the
time the Guaranty or the grant of a Lien under the Credit Documents, in each
case, by any Specified Credit Party becomes effective with respect to any Swap
Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Credit Party with respect to such Swap Obligation as may be needed by such
Specified Credit Party from time to time to honor all of its obligations under
the Credit Documents in respect of such Swap Obligation (but, in each case, only
up to the maximum amount of such liability that can be hereby incurred without
rendering such Qualified ECP Guarantor’s obligations and undertakings under this
Section 4 voidable under Applicable Law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations and
undertakings of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until the Termination Date. Each Credit Party intends this
Section to constitute, and this Section shall be deemed to constitute, a
guarantee of the obligations of, and a “keepwell, support, or other agreement”
for the benefit of, each Specified Credit Party for all purposes of the
Commodity Exchange Act or any regulations promulgated thereunder. Section 5
CONDITIONS PRECEDENT Section 5.1 Conditions Precedent to Effective Date. The
effectiveness of this Agreement and the making of the Term Loan on the Effective
Date and any Credit Extension to be made on the Effective Date is subject to the
satisfaction of the following conditions on or before the Effective Date: (a)
Executed Credit Documents. Receipt by the Administrative Agent of fully executed
counterparts of the following: (i) this Agreement. (ii) a Revolving Loan Note in
favor of each Revolving Lender requesting a Note. (iii) a Term Note in favor of
each Term Lender requesting a Note. (iv) a Borrowing Base Certificate. (v) a
Compliance Certificate. (vi) each of the other Credit Documents which is to be
executed on the Effective Date, in each case in form and substance reasonably
satisfactory to the Administrative Agent and the Lenders and duly executed by
the appropriate parties thereto. (b) Organizational Documents. Receipt by the
Administrative Agent of the following: (i) Charter Documents. Copies of articles
of incorporation, certificate of organization or formation, or other like
document for each of the Credit Parties certified as of a recent date by the
appropriate Governmental Authority. (ii) Organizational Documents Certificate.
(i) Copies of bylaws, operating agreement, partnership agreement or like
document, (ii) copies of resolutions approving the transactions contemplated in
connection with the financing and authorizing execution and delivery of the
Credit Documents, and (iii) incumbency certificates, for each of the 75



--------------------------------------------------------------------------------



 
[secondamendedandrestated082.jpg]
Credit Parties, in each case certified by an Authorized Officer in form and
substance reasonably satisfactory to the Administrative Agent. (iii) Good
Standing Certificate. Copies of certificates of good standing, existence or
other like document for each of the Credit Parties, dated as of a recent date,
from the appropriate Governmental Authority of its jurisdiction of formation or
organization. (iv) Beneficial Ownership Certification. An executed Beneficial
Ownership Certification. (v) Closing Certificate. A certificate from an
Authorized Officer of the Borrower, in form and substance reasonably
satisfactory to the Administrative Agent, confirming, among other things, (A)
all consents, approvals, authorizations, registrations, or filings required to
be made or obtained by the Borrower and the other Credit Parties, if any, in
connection with this Agreement and the other Credit Documents and the
transactions contemplated herein and therein have been obtained and are in full
force and effect, (B) no investigation or inquiry by any Governmental Authority
regarding this Agreement and the other Credit Documents and the transactions
contemplated herein and therein is ongoing, (C) since the date of the
most-recent financial statements for the Parent and its Subsidiaries, there has
been no event or circumstance which could be reasonably expected to have a
Material Adverse Effect, (D) the most recent financial statements were prepared
in accordance with GAAP consistently applied, except as noted therein, and
fairly presents in all material respects the financial condition and results
from operations of the Parent and its Subsidiaries, and (E) as of the Effective
Date, the Borrower, the Parent and the other Credit Parties, individually and
taken as a whole, are Solvent. (c) Opinions of Counsel. Receipt by the
Administrative Agent of customary opinions of counsel (including local counsel
to the extent required by the Administrative Agent) for each of the Credit
Parties addressed to and/or for the benefit of the Administrative Agent and the
Lenders, including, among other things, opinions regarding the due
authorization, execution and delivery of the Credit Documents, the
enforceability thereof and the perfection of the Liens granted thereunder or
pursuant thereto. (d) Other Due Diligence Matters. Without limiting the
foregoing (but without duplication), satisfaction of all of the following
conditions: (i) All due diligence with respect to the Parent, the Borrower, the
other Guarantors and the Unencumbered Property Owners shall be satisfactory to
the Administrative Agent, the Lead Arrangers and the Lenders, including, without
limitation, all diligence required for each Lender to complete its Patriot Act
and “know your customer” requirements; (ii) If requested by Administrative
Agent, searches of Uniform Commercial Code filings in the jurisdiction of
organization of each Credit Party, copies of the financing statements on file in
such jurisdictions and evidence that no Liens exist other than Permitted Liens.
(iii) There exists no action, suit, investigation or proceeding, pending or
threatened, in any court or before any arbitrator or other Governmental
Authority that purports to affect any transaction contemplated hereby or by any
of the other Credit 76



--------------------------------------------------------------------------------



 
[secondamendedandrestated083.jpg]
Documents, or that will have a Material Adverse Effect on the Parent, the
Borrower, the other Guarantors, the Unencumbered Property Owners, their
Affiliates or their Subsidiaries, except to the extent approved by the
Administrative Agent; (iv) Each of the Parent, the Borrower, the other
Guarantors, the Unencumbered Property Owners and their respective Subsidiaries
are in compliance with all terms and covenants set forth herein and in each of
the other Credit Documents; and (v) The Administrative Agent, the Lead Arrangers
and the Lenders shall have received pro forma financial projections for the
Parent, the Borrower and their respective Subsidiaries on a consolidated basis,
for Fiscal Years ended December 31, 2018, December 31, 2019 and December 31,
2020, respectively, which pro form financial projections shall be acceptable to
the Administrative Agent, the Lead Arrangers and the Lenders, in their sole
discretion. (e) Funding Notice; Funds Disbursement Instructions. The
Administrative Agent shall have received (a) a duly executed Funding Notice with
respect to the funding of the Term Loan and any other Credit Extension to occur
on the Effective Date (if any) and (b) duly executed disbursement instructions
(with wiring instructions and account information) for all disbursements to be
made on the Effective Date (if any). (f) Fees and Expenses. The Administrative
Agent shall have confirmation that all reasonable and documented out-of-pocket
fees and expenses required to be paid on or before the Effective Date have been
paid, including the reasonable and documented out-of-pocket fees and expenses of
counsel for the Administrative Agent. For purposes of determining compliance
with the conditions specified in this Section 5.1, each Lender that has signed
this Agreement shall be deemed to have consented to, approved or accepted or to
be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Effective Date specifying its objection thereto. The funding of the
initial Loans hereunder (whether on the Effective Date or on a later Credit
Date) shall evidence the satisfaction of the foregoing conditions. Section 5.2
Conditions to Term Loan and Each Credit Extension. The obligation of each
Revolving Lender to fund its Revolving Commitment Percentage of any Credit
Extension on any Credit Date, including the Effective Date, and the obligation
of each Term Lender to fund its portion of the Term Loan on any Credit Date, are
subject to the satisfaction, or waiver in accordance with Section 11.4, of the
following conditions precedent: (a) the Administrative Agent shall have received
a fully executed and delivered Funding Notice, together with the documentation
and certifications required therein with respect to each Credit Extension or the
Term Loan, as applicable; (b) after making the Credit Extension requested on
such Credit Date, (i) the aggregate outstanding principal amount of the
Revolving Loans shall not exceed the lesser of (A) the aggregate Revolving
Commitments then in effect, and (B) the Borrowing Base as of such Credit Date,
and (ii) if such Credit Extension is the advance of the Term Loan, the aggregate
principal amount of the Term Loan shall not exceed the Borrowing Base as of such
Credit Date; 77



--------------------------------------------------------------------------------



 
[secondamendedandrestated084.jpg]
(c) as of such Credit Date or the Effective Date, as applicable, the
representations and warranties contained herein and in the other Credit
Documents shall be true and correct in all material respects on and as of that
date to the same extent as though made on and as of that date (with any
representations and warranties which are subject to a materiality qualifier
being true and correct in all respects in accordance with the terms thereof),
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects on and as of such earlier date;
(d) as of such Credit Date or the Effective Date, as applicable, no event shall
have occurred and be continuing or would result from the consummation of the
applicable Credit Extension or the making of the Term Loan that would constitute
an Event of Default or a Default; and (e) all of the conditions precedent set
forth in Section 5.1 shall have been satisfied on or prior to such Credit Date
or the Effective Date, as applicable. The Administrative Agent or the Required
Lenders shall be entitled, but not obligated to, request and receive, prior to
the making of any Credit Extension, additional information reasonably
satisfactory to the requesting party confirming the satisfaction of any of the
foregoing if, in the reasonable good faith judgment of such Administrative Agent
or Required Lenders, such request is warranted under the circumstances. Section
6 REPRESENTATIONS AND WARRANTIES In order to induce the Administrative Agent and
the Lenders to enter into this Agreement and to make each Credit Extension to be
made thereby and to make the Term Loan on the Effective Date, the Borrower,
Parent and each other Credit Party, as applicable, represents and warrants to
the Administrative Agent and each of the Lenders, on the Effective Date that:
Section 6.1 Organization; Requisite Power and Authority; Qualification. Each
Credit Party and each Unencumbered Property Owner (a) is duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
as identified in Schedule 6.1, (b) has all requisite power and authority to own
and operate its properties, to carry on its business as now conducted and as
proposed to be conducted, (c) as to each Credit Party only, to enter into the
Credit Documents to which it is a party and to carry out the transactions
contemplated thereby, and (d) is qualified to do business and in good standing
in every jurisdiction where necessary to carry out its business and operations,
except in jurisdictions where the failure to be so qualified or in good standing
has not had, and could not be reasonably expected to have, a Material Adverse
Effect. Section 6.2 Capital Stock and Ownership. Schedule 6.2 correctly sets
forth the ownership interest of the Borrower in its Subsidiaries as of the
Effective Date. The Capital Stock of each Credit Party and its Subsidiaries has
been duly authorized and validly issued and, to the extent applicable, is fully
paid and non-assessable. Except as set forth on Schedule 6.2, as of the
Effective Date, there is no existing option, warrant, call, right, commitment,
buy-sell, voting trust or other shareholder agreement or other agreement to
which any Subsidiary is a party requiring, and there is no membership interest
or other Capital Stock of any Subsidiary outstanding which upon conversion or
exchange would require, the issuance by any Subsidiary of any additional
membership interests or other Capital Stock of any Subsidiary or other
Securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase, a membership interest or other Capital Stock of any
Subsidiary. 78



--------------------------------------------------------------------------------



 
[secondamendedandrestated085.jpg]
Section 6.3 Due Authorization. The execution, delivery and performance of the
Credit Documents have been duly authorized by all necessary action on the part
of each Credit Party that is a party thereto. Section 6.4 No Conflict. The
execution, delivery and performance by Credit Parties of the Credit Documents to
which they are parties and the consummation of the transactions contemplated by
the Credit Documents do not and will not: (a) violate in any material respect
any provision of any Applicable Laws relating to any Credit Party, any of the
Organizational Documents of any Credit Party, or any order, judgment or decree
of any court or other agency of government binding on any Credit Party; (b)
except as would not reasonably be expected to have a Material Adverse Effect,
conflict with, result in a breach of or constitute (with due notice or lapse of
time or both) a default under any other Contractual Obligations of any Credit
Party; (c) result in or require the creation or imposition of any Lien upon any
of the properties or assets of any Credit Party (other than any Liens created
under any of the Credit Documents in favor of the Administrative Agent for the
benefit of the holders of the Obligations) whether now owned or hereafter
acquired; or (d) require any approval of stockholders, members or partners or
any approval or consent of any Person under any Contractual Obligation of any
Credit Party (other than those which have already been obtained or to the extent
the failure to obtain any such approval or consent would not reasonably be
expected to have a Material Adverse Effect). Section 6.5 Governmental Consents.
The execution, delivery and performance by the Credit Parties of the Credit
Documents to which they are parties and the consummation of the transactions
contemplated by the Credit Documents do not and will not require, as a condition
to the effectiveness thereof, any registration with, consent or approval of, or
notice to, or other action to, with or by, any Governmental Authority except for
any filings, recordings or consents which heretofore have been obtained or made,
as applicable. Section 6.6 Binding Obligation. Each Credit Document has been
duly executed and delivered by each Credit Party that is a party thereto and is
the legally valid and binding obligation of such Credit Party, enforceable
against such Credit Party in accordance with its respective terms, except as may
be limited by Debtor Relief Laws or by equitable principles relating to
enforceability. Section 6.7 Financial Statements. (a) The audited consolidated
balance sheet of the Parent and its Subsidiaries for the most recent Fiscal Year
ended, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year, including the notes
thereto (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; and (ii) fairly present in all material respects the financial
condition of the Consolidated Parties as of the date thereof and their results
of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein. (b) The unaudited consolidated balance sheet of the
Parent and its Subsidiaries for the most recent Fiscal Quarter ended, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such Fiscal Quarter (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, (ii) fairly present the financial condition of the
Consolidated Parties as of the date thereof and their results of operations for
the period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments, and (iii) show
all material indebtedness and other liabilities, direct or contingent, of the
Consolidated Parties as of 79



--------------------------------------------------------------------------------



 
[secondamendedandrestated086.jpg]
the date of such financial statements, including liabilities for taxes, material
commitments and Indebtedness. (c) The consolidated pro forma balance sheet of
the Borrower and its Subsidiaries as the date of the formation of the Parent,
and the related consolidated pro forma statements of income and cash flows of
the Borrower and its Subsidiaries for the period covered thereby, with a
Financial Officer Certification, copies of which have been furnished to each
Lender, fairly present the consolidated and consolidating pro forma financial
condition of the Borrower and its Subsidiaries as at such date and the
consolidated pro forma results of operations of the Borrower and its
Subsidiaries for such period, all in accordance with GAAP. (d) The annual
operating budget consisting of statements of income or operations and cash flows
and other information for each of the Unencumbered Pool Properties (or any Real
Estate Assets or other properties proposed to be included as Unencumbered Pool
Properties) supporting pro forma covenant compliance calculations hereunder and
delivered prior to the Effective Date or otherwise pursuant to Section 7.1(d)
were prepared in good faith on the basis of the assumptions stated therein,
which assumptions were fair in light of the conditions existing at the time of
delivery of such statements or other information, and represented, at the time
of delivery, the Borrower’s reasonable estimate of the future income, operations
or cash flows for such Unencumbered Pool Properties (or other Real Estate Assets
or other properties). Section 6.8 No Material Adverse Effect; No Default. (a) No
Material Adverse Effect. Since December 31, 2017, no event, circumstance or
change has occurred that has caused or evidences, either in any case or in the
aggregate, a Material Adverse Effect. (b) No Default. No Default has occurred
and is continuing. Section 6.9 Tax Matters. Each Credit Party and its
Subsidiaries have filed all federal, state and other material tax returns and
reports required to be filed, and have paid all federal, state and other
material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their respective properties, assets, income, businesses and
franchises otherwise due and payable, except those being actively contested in
good faith and by appropriate proceedings and for which adequate reserves have
been provided in accordance with GAAP. There is no proposed tax assessment
against any Credit Party or any of its Subsidiaries that would, if made, have a
Material Adverse Effect. Section 6.10 Properties. (a) Title. Each of the Credit
Parties and its Subsidiaries has (i) good, insurable and fee simple title to (in
the case of fee interests in real property), (ii) valid leasehold interests in
(in the case of leasehold interests in real or personal property), and (iii)
good title to (in the case of all other personal property), all of their
respective properties and assets (including without limitation each of the
Unencumbered Pool Properties) reflected in their financial statements and other
information referred to in Section 6.7 and in the most recent financial
statements delivered pursuant to Section 7.1, in each case except for assets
disposed of since the date of such financial statements as permitted under
Section 8.10. All such properties and assets are free and clear of Liens other
than Permitted Liens. 80



--------------------------------------------------------------------------------



 
[secondamendedandrestated087.jpg]
(b) Real Estate Assets. As of the Effective Date, Schedule 6.10(b) contains a
true, accurate and complete list of all Real Estate Assets of the Credit Parties
and the Unencumbered Property Owners. (c) Intellectual Property. Each of the
Credit Parties and its Subsidiaries owns or is validly licensed to use all
Intellectual Property that is necessary for the present conduct of its business,
free and clear of Liens (other than Permitted Liens), without conflict with the
rights of any other Person unless the failure to own or benefit from such valid
license could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. To the knowledge of each Credit Party, no Credit
Party nor any of its Subsidiaries is infringing, misappropriating, diluting, or
otherwise violating the Intellectual Property rights of any other Person unless
such infringement, misappropriation, dilution or violation could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Section 6.11 Environmental Matters. No Credit Party nor any of
its Subsidiaries nor any of their respective current Facilities (solely during
and with respect to Person’s ownership thereof) or operations, and to their
knowledge, no former Facilities (solely during and with respect to any Credit
Party or its Subsidiary’s ownership thereof), is or are subject to any
outstanding order, ongoing consent decree or settlement agreement with any
Person relating to any Environmental Law, any Environmental Claim, or any
Hazardous Materials Activity that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect; (b) no Credit Party
nor any of its Subsidiaries has received any letter or request for information
under Section 104 of the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. § 9604) or any comparable state law; (c) to each Credit
Party’s and its Subsidiaries’ knowledge after due inquiry, there are no, and
have been no, Hazardous Materials Activities which could reasonably be expected
to form the basis of an Environmental Claim against such Credit Party or any of
its Subsidiaries that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect; (d) no Credit Party nor any of its
Subsidiaries has filed any notice under any Environmental Law indicating past or
present treatment of Hazardous Materials at any Facility (solely during and with
respect to such Credit Party or its Subsidiary’s ownership thereof), and neither
the Borrower’s nor any of its Subsidiaries’ operations involves the generation,
transportation, treatment, storage or disposal of hazardous waste, as defined
under 40 C.F.R. Parts 260-270 or any equivalent state rule defining hazardous
waste. Compliance by the Credit Parties and their respective Subsidiaries with
all current requirements pursuant to or under Environmental Laws could not be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect. Section 6.12 No Defaults. No Credit Party nor any of its
Subsidiaries is in default in the performance, observance or fulfillment of any
of the obligations, covenants or conditions contained in any of its Contractual
Obligations (other than Contractual Obligations relating to Indebtedness),
except in each case where the consequences, direct or indirect, of such default
or defaults, if any, could not reasonably be expected to have a Material Adverse
Effect. Section 6.13 No Litigation or other Adverse Proceedings. There are no
Adverse Proceedings that (a) purport to affect or pertain to this Agreement or
any other Credit Document, or any of the transactions contemplated hereby or (b)
could reasonably be expected to have a Material Adverse Effect. Neither the
Borrower nor any of its Subsidiaries is subject to or in default with respect to
any final judgments, writs, injunctions, decrees, rules or regulations of any
Governmental Authority that, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect. Section 6.14 Information
Regarding the Borrower and its Subsidiaries. Set forth on Schedule 6.14, is the
jurisdiction of organization, the exact legal name (and for the prior five years
or since the date 81



--------------------------------------------------------------------------------



 
[secondamendedandrestated088.jpg]
of its formation has been) of the Borrower and each of its Subsidiaries and the
true and correct U.S. taxpayer identification number (or foreign equivalent, if
any) of the Borrower, in each case as of the Effective Date. Section 6.15
Governmental Regulation. (a) No Credit Party nor any of its Subsidiaries is
subject to regulation under the Investment Company Act of 1940. No Credit Party
nor any of its Subsidiaries is an “investment company” or a company “controlled”
by a “registered investment company” or a “principal underwriter” of a
“registered investment company” as such terms are defined in the Investment
Company Act of 1940. (b) No Credit Party nor any of its Subsidiaries is an
“enemy” or an “ally of the enemy” within the meaning of Section 2 of the Trading
with the Enemy Act of the United States of America (50 U.S.C. App. §§ 1 et
seq.). To its knowledge, no Credit Party nor any of its Subsidiaries is in
violation of (a) the Trading with the Enemy Act, (b) any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V) or any enabling legislation or executive order relating thereto or
(c) the Patriot Act. No Credit Party nor any of its Subsidiaries (i) is a
blocked person described in Section 1 of the Anti-Terrorism Order or (ii) to its
knowledge, engages in any dealings or transactions, or is otherwise associated,
with any such blocked person. (c) None of the Credit Parties or their
Subsidiaries or their respective Affiliates is in violation of any of the
country or list based economic and trade sanctions administered and enforced by
OFAC that are described or referenced at
http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise published from
time to time. (d) None of the Credit Parties or their Subsidiaries or their
respective Affiliates (i) is a Sanctioned Person or a Sanctioned Entity, (ii)
has any of its assets located in Sanctioned Entities, or (iii) derives any of
its operating income from investments in, or transactions with Sanctioned
Persons or Sanctioned Entities. The proceeds of any Loan will not be used and
have not been used to fund any operations in, finance any investments or
activities in or make any payments to, a Sanctioned Person or a Sanctioned
Entity. (e) Each Credit Party and its Subsidiaries is in compliance with the
Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq., and any foreign
counterpart thereto. None of the Credit Parties or their respective Subsidiaries
has made a payment, offering, or promise to pay, or authorized the payment of,
money or anything of value or has used or will use the proceeds of any Loan (a)
in order to assist in obtaining or retaining business for or with, or directing
business to, any foreign official, foreign political party, party official or
candidate for foreign political office, (b) to a foreign official, foreign
political party or party official or any candidate for foreign political office,
and (c) with the intent to induce the recipient to misuse his or her official
position to direct business wrongfully to such Credit Party or any of its
Subsidiaries or to any other Person, in violation of the Foreign Corrupt
Practices Act, 15 U.S.C. §§ 78dd-1, et seq. (f) To the extent applicable, each
Credit Party and its Subsidiaries are in compliance with Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001) (as amended from time to time, the
“Patriot Act”). (g) No Credit Party or any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the Loans made to such Credit Party will be used to 82



--------------------------------------------------------------------------------



 
[secondamendedandrestated089.jpg]
purchase or carry any such Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any such Margin Stock or for any purpose that
violates, or is inconsistent with, the provisions of Regulation T, U or X of the
FRB as in effect from time to time. Notwithstanding anything to the contrary
contained in this Section 6.15, no representation or warranty is made with
respect to any Person (other than a Credit Party or a Related Party with respect
to a Credit Party) that owns or holds Capital Stock of the Parent or the
Borrower or any of their respective Subsidiaries or Affiliates. Section 6.16
Employee Matters. No Credit Party nor any of its Subsidiaries is engaged in any
unfair labor practice that could reasonably be expected to have a Material
Adverse Effect. There is (a) no unfair labor practice complaint pending against
any Credit Party or any of its Subsidiaries, or to the best knowledge of each
Credit Party, threatened against any of them before the National Labor Relations
Board and no grievance or arbitration proceeding arising out of or under any
collective bargaining agreement that is so pending against any Credit Party or
any of its Subsidiaries or to the best knowledge of each Credit Party,
threatened against any of them, (b) no strike or work stoppage in existence or
to the knowledge of each Credit Party, threatened that involves any Credit Party
or any of its Subsidiaries, and (c) to the best knowledge of each Credit Party,
no union representation question existing with respect to the employees of any
Credit Party or any of its Subsidiaries and, to the best knowledge of each
Credit Party, no union organization activity that is taking place, except (with
respect to any matter specified in clause (a), (b) or (c) above, either
individually or in the aggregate) such as could not reasonably be expected to
have a Material Adverse Effect. Section 6.17 Pension Plans. (a) Except as could
not reasonably be expected to have a Material Adverse Effect, each of the Credit
Parties and their Subsidiaries are in compliance with all applicable provisions
and requirements of ERISA and the Internal Revenue Code and the regulations and
published interpretations thereunder with respect to its Pension Plan, and have
performed all their obligations under each Pension Plan in all material
respects, (b) each Pension Plan which is intended to qualify under Section
401(a) of the Internal Revenue Code has received a favorable determination
letter or is the subject of a favorable opinion letter from the Internal Revenue
Service indicating that such Pension Plan is so qualified and, to the best
knowledge of the Credit Parties, nothing has occurred subsequent to the issuance
of such determination letter which would cause such Pension Plan to lose its
qualified status except where such event could not reasonably be expected to
result in a Material Adverse Effect, (c) except as could not reasonably be
expected to have a Material Adverse Effect, no liability to the PBGC (other than
required premium payments), the Internal Revenue Service, any Pension Plan
(other than for routine claims and required funding obligations in the ordinary
course) or any trust established under Title IV of ERISA has been incurred by
any Credit Party, any of its Subsidiaries or any of their ERISA Affiliates, (d)
except as would not reasonably be expected to have a Material Adverse Effect, no
ERISA Event has occurred, and except to the extent required under Section 4980B
of the Internal Revenue Code and Section 601 et seq. of ERISA or similar state
laws and except as could not reasonably be expected to have a Material Adverse
Effect, no Pension Plan provides health or welfare benefits (through the
purchase of insurance or otherwise) for any retired or former employee of any
Credit Party or any of their Subsidiaries. Section 6.18 Solvency. The Borrower,
the Parent and the other Credit Parties, individually and taken as a whole, are,
and on each Credit Date will be, Solvent. Section 6.19 Compliance with Laws.
Each Credit Party and its Subsidiaries is in compliance with (a) the Patriot Act
and OFAC rules and regulations as provided in Section 6.15 and (b) except such
noncompliance with such other Applicable Laws that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, all other Applicable Laws. Each Credit Party and its Subsidiaries
possesses all certificates, authorities or permits issued by appropriate
Governmental 83



--------------------------------------------------------------------------------



 
[secondamendedandrestated090.jpg]
Authorities necessary to conduct the business now operated by them and the
failure of which to have could reasonably be expected to have a Material Adverse
Effect and have not received any notice of proceedings relating to the
revocation or modification of any such certificate, authority or permit the
failure of which to have or retain could reasonably be expected to have a
Material Adverse Effect. The information included in the Beneficial Ownership
Certification is true and correct in all respects. Section 6.20 Disclosure. No
representation or warranty of any Credit Party contained in any Credit Document
or in any other documents, certificates or written statements furnished to the
Lenders by or on behalf of the Borrower or any of its Subsidiaries for use in
connection with the transactions contemplated hereby (other than projections and
pro forma financial information contained in such materials) contains any untrue
statement of a material fact or omits to state a material fact (known to any
Credit Party, in the case of any document not furnished by any of them)
necessary in order to make the statements contained herein or therein not
misleading in any material manner in light of the circumstances in which the
same were made. Any projections and pro forma financial information contained in
such materials are based upon good faith estimates and assumptions believed by
the Credit Parties to be reasonable at the time made, it being recognized by the
Administrative Agent and the Lenders that such projections as to future events
are not to be viewed as facts and that actual results during the period or
periods covered by any such projections may differ from the projected results
and that such differences may be material. There are no facts known to any
Credit Party (other than matters of a general economic nature) that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect and that have not been disclosed herein or in such other
documents, certificates and statements furnished to the Lenders. Section 6.21
Insurance; No Casualty or Condemnation. The properties of the Credit Parties and
their Subsidiaries are insured with financially sound and reputable insurance
companies that are not Affiliates of such Persons, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the applicable Credit Party or the applicable Subsidiary operates. As of the
Effective Date, to the best of Borrower’s knowledge no uninsured casualty has
occurred and no condemnation or condemnation proceeding shall have been
instituted with respect to any of the Real Estate Assets owned by each Credit
Party and its Subsidiaries. Section 6.22 Healthcare Facility Representations and
Warranties. (a) Compliance With Healthcare Laws. Without limiting the generality
of Section 6.19 hereof or any other representation or warranty made herein, no
Credit Party and, to the knowledge of the Credit Parties, no Tenant, is in
material violation of any applicable statutes, laws, ordinances, rules and
regulations of any Governmental Authority with respect to regulatory matters
primarily relating to patient healthcare (including without limitation Section
1128B of the Social Security Act, as amended, 42 U.S.C. Section 1320a 7b
(Criminal Penalties Involving Medicare or State Health Care Programs), commonly
referred to as the “Federal Anti-Kickback Statute,” and Section 1877 of the
Social Security Act, as amended, 42 U.S.C. Section 1395nn (Prohibition Against
Certain Referrals), commonly referred to as “Stark Statute” (collectively,
“Healthcare Laws”) where such violation would result in a Material Adverse
Effect. The Credit Parties and, to the knowledge of the Credit Parties, each of
the Tenants, have maintained in all material respects all records required to be
maintained by the Food and Drug Administration, Drug Enforcement Agency and
State Boards of Pharmacy and the federal and state Medicare and Medicaid
programs as required by the Healthcare Laws and, to the knowledge of the Credit
Parties, there are no notices of material violations of the Healthcare Laws with
respect to any Credit Party, any Tenant or any of the Real Estate Assets owned
by any Credit Party. 84



--------------------------------------------------------------------------------



 
[secondamendedandrestated091.jpg]
(b) Licenses, Permits, and Certifications. (i) To the knowledge of the Credit
Parties and each Unencumbered Property Owner, each Tenant has such permits,
licenses, franchises, certificates and other approvals or authorizations of
Governmental Authorities as are necessary under applicable law or regulations to
own its properties and to conduct its business and to receive reimbursement
under Medicare and Medicaid (including without limitation such permits as are
required under such federal, state and other health care laws, and under such
HMO or similar licensure laws and such insurance laws and regulations, as are
applicable thereto), if the failure to obtain such permits, licenses,
franchises, certificates and other approvals or authorizations could reasonably
be expected to result in a Material Adverse Effect. Notwithstanding the
foregoing, no Credit Party or Unencumbered Property Owner is the owner of any
licenses or permits required for the provision of Medical Services at any of the
Real Estate Assets owned by any Credit Party or Unencumbered Property Owner.
(ii) To the knowledge of the Credit Parties and the Unencumbered Property
Owners, each Tenant has all Medicare, Medicaid and related agency supplier
billing number(s) and related documentation necessary to receive reimbursement
from Medicare and/or Medicaid for any Medical Service furnished by such Person
in any jurisdiction where it conducts business if the failure to obtain billing
number(s) or related documentation could reasonably be expected to result in a
Material Adverse Effect. To the knowledge of the Credit Parties and the
Unencumbered Property Owners, no Tenant is currently subject to suspension,
revocation, renewal or denial of its Medicare and/or Medicaid certification,
supplier billing number(s), or Medicare and/or Medicaid participation
agreement(s). (c) HIPAA Compliance. No Credit Party or Unencumbered Property
Owner is a “covered entity” within the meaning of HIPAA. In addition, to the
knowledge of the Credit Parties, no Credit Party or Unencumbered Property Owner
is the subject of any civil or criminal penalty, process, claim, action or
proceeding, or any administrative or other regulatory review, survey, process or
proceeding (other than routine surveys or reviews conducted by any government
health plan or other accreditation entity) that could reasonably be expected to
cause a Material Adverse Effect. (d) Medical Services. No Credit Party or
Unencumbered Property Owner is in the business of providing Medical Services.
Section 6.23 REIT Status. Commencing with the short taxable year ending December
31, 2013, the Parent has been organized and operating in conformity with the
requirements for qualification and taxation as a REIT. The Borrower is a
partnership or other disregarded entity for federal income tax purposes under
the Internal Revenue Code. Section 6.24 Unencumbered Pool Properties. Schedule
6.24 (as updated pursuant to the terms hereof through the delivery of a
Borrowing Base Certificate, including pursuant to Section 8.17) is, in all
material respects, a true and complete list of (i) the street address of each
Unencumbered Pool Property, (ii) the Unencumbered Property Owner which owns or
leases, pursuant to an Eligible Ground Lease, each such Unencumbered Pool
Property, (iii) the facility type of each such Unencumbered Pool Property, (iv)
the name and address of the Approved Manager with respect to such Unencumbered
Pool Property (if such Unencumbered Pool Property is managed by a third-party
property manager), and (iv) the Tenant Leases to which each such Unencumbered
Pool Property is subject, together with the name and addresses of the applicable
Tenants thereunder, the square footage demised to the applicable Tenants
thereunder and the 85



--------------------------------------------------------------------------------



 
[secondamendedandrestated092.jpg]
termination dates thereof. Each parcel of real property identified on Schedule
6.24 is a Real Estate Asset that qualifies as an Unencumbered Pool Property
pursuant to the terms hereof. To the extent any such Unencumbered Pool Property
is leased by an Unencumbered Property Owner pursuant to an Eligible Ground
Lease, (i) such Eligible Ground Lease is in full force and effect and remains
unmodified except to the extent expressly permitted by Section 7.13(b)(vii);
(ii) except as expressly permitted by Section 7.13(b)(vii), no rights in favor
of the applicable Unencumbered Property Owner lessee have been waived, canceled
or surrendered; (iii) except as expressly permitted by Section 7.13, no election
or option under such Eligible Ground Lease has been exercised by the
Unencumbered Property Owner ground lessee (other than options to renew or extend
the term thereof); (iv) all rental and other charges due and payable thereunder
have been paid in full (except to the extent such payment is not yet overdue
subject to applicable cure or grace periods); (v) no Unencumbered Property Owner
is in default under such Eligible Ground Lease (beyond any applicable cure or
grace periods) which would permit the applicable ground lessor to terminate or
exercise any other remedy with respect to the applicable Eligible Ground Lease,
nor has any Unencumbered Property Owner received any notice of default with
respect to such Eligible Ground Lease that has not been delivered to the
Administrative Agent pursuant to Section 7.13(b)(viii); (vi) to the knowledge of
the Unencumbered Property Owners, the ground lessor under such Eligible Ground
Lease is not in default with respect to its material obligations thereunder;
(vii) a true and correct copy of such Eligible Ground Lease (together with any
amendments, modifications, restatements or supplements thereof) has been
delivered to the Administrative Agent; and (viii) there exist no adverse claims
as to the applicable Unencumbered Property Owner’s title or right to possession
of the leasehold premises referenced in such Eligible Ground Lease. Section 7
AFFIRMATIVE COVENANTS Each Credit Party covenants and agrees that until the date
on which the Obligations shall have been paid in full or otherwise satisfied
(other than with respect to contingent indemnification obligations for which no
claim has been made and Letters of Credit that have been Cash Collateralized and
other obligations of each Credit Party hereunder or under any other Credit
Document which, by their express terms, survive such payment in full or
satisfaction), and the Commitments hereunder shall have expired or been
terminated (such date, the “Termination Date”), such Credit Party shall perform,
and shall cause each of its Subsidiaries to perform, all covenants in this
Section 7. Section 7.1 Financial Statements and Other Reports. The Borrower will
deliver, or will cause to be delivered, to the Administrative Agent (on behalf
of the Lenders): (a) Quarterly Financial Statements for the Parent and its
Subsidiaries. As soon as available and in no event later than the earlier of (i)
the date that is forty-five (45) days after the end of each Fiscal Quarter of
each Fiscal Year (excluding the fourth Fiscal Quarter), or (ii) the date that is
ten (10) days after the filing of Parent’s Quarterly Report on Form 10-Q with
the SEC for such Fiscal Quarter, the consolidated and consolidating balance
sheets of the Parent and its Subsidiaries as at the end of such Fiscal Quarter
and the related consolidated and consolidating statements of income,
stockholders’ equity and cash flows of the Parent and its Subsidiaries for such
Fiscal Quarter and for the period from the beginning of the then current Fiscal
Year to the end of such Fiscal Quarter, setting forth in each case in
comparative form the corresponding figures for the corresponding periods of the
previous Fiscal Year, all in reasonable detail, together with a Financial
Officer Certification with respect thereto; (b) Audited Annual Financial
Statements for the Parent and its Subsidiaries. As soon as available and in no
event later than the earlier of (x) the date that is ninety (90) days after the
end of each Fiscal Year, or (y) the date that is ten (10) days after the filing
of Parent’s Annual Report on Form 10-K with the SEC for such Fiscal Year, (i)
the consolidated and consolidating 86



--------------------------------------------------------------------------------



 
[secondamendedandrestated093.jpg]
balance sheets of the Parent and its Subsidiaries as at the end of such Fiscal
Year and the related consolidated and consolidating statements of income,
stockholders’ equity and cash flows of the Parent and its Subsidiaries for such
Fiscal Year, setting forth in each case in comparative form the corresponding
figures for the previous Fiscal Year, in reasonable detail, together with a
Financial Officer Certification with respect thereto; and (ii) with respect to
such consolidated financial statements a report thereon of Ernst & Young LLP or
other independent certified public accountants of recognized national standing
selected by the Parent, which report shall be unqualified as to going concern
and scope of audit, and shall state that such consolidated financial statements
fairly present, in all material respects, the consolidated financial position of
the Parent and its Subsidiaries as at the dates indicated and the results of
their operations and their cash flows for the periods indicated in conformity
with GAAP applied on a basis consistent with prior years (except as otherwise
disclosed in such financial statements) and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards); (c) Compliance
Certificate; Borrowing Base Certificate; Quarterly Operating Statements for
Unencumbered Pool Properties. (i) Together with each delivery of the financial
statements pursuant to clauses (a) and (b) of Section 7.1, a duly completed
Compliance Certificate (including all back-up calculations); and (ii) Together
with each delivery of the financial statements pursuant to clauses (a) and (b)
of Section 7.1, and/or within ten (10) Business Days after written request from
the Administrative Agent, (A) a duly completed Borrowing Base Certificate, and
(B) if requested by the Administrative Agent, quarterly operating statements
(detailing current quarter and same period prior year, year to date, and
trailing 12-month profit and loss summary), occupancy information, a rent roll
(including rental rate and lease expiration detail) and other information
required to calculate Net Operating Income for each of the then-existing
Unencumbered Pool Properties; (d) Annual Budget; Actual Capital Expenditures. As
soon as available, but in any event on or prior March 1st of each calendar year,
and in each case reasonably acceptable to the Administrative Agent (i) quarterly
forecasts prepared by management of the Parent or the Borrower of consolidated
balance sheets and statements of income or operations and cash flows of the
Parent and its Subsidiaries for the Fiscal Year beginning on January 1st of such
year and (ii) an annual operating budget consisting of statements of income or
operations and cash flows and other information for each of the Unencumbered
Pool Properties supporting pro forma covenant compliance calculations hereunder,
for the Fiscal Year beginning on January 1st of such year (including the Fiscal
Year in which the Revolving Commitment Termination Date shall occur and the
Fiscal Year in which the Term Maturity Date shall occur). In addition, as soon
as available, but in any event on or prior to March 1st of each calendar year,
Borrower will deliver to the Administrative Agent and the Lenders statements
reflecting actual capital expenditures for each of the Unencumbered Pool
Properties, in each case for the most recent Fiscal Year then ended; (e)
Information Regarding Credit Parties. Each Credit Party will furnish to the
Administrative Agent prompt written notice of any change (i) in such Credit
Party’s legal name, (ii) in such Credit Party’s corporate structure, or (iii) in
such Credit Party’s Federal Taxpayer Identification Number; 87



--------------------------------------------------------------------------------



 
[secondamendedandrestated094.jpg]
(f) SEC Filings. Promptly after the same are filed, copies of all annual,
regular, periodic and special reports and registration statements that the
Parent may file or be required to file with the SEC under Section 13 or 15(d) of
the Exchange Act, provided that any documents required to be delivered pursuant
to this Section 7.1(f) shall be deemed to have been delivered on the date (i) on
which the Parent posts such documents, or provides a link thereto on the
Parent’s website; or (ii) on which such documents are posted on the Borrower’s
behalf on Debtdomain or another relevant website, if any to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided further
that: (x) upon written request by the Administrative Agent, the Borrower shall
deliver paper copies of such documents to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent and (y) the Borrower shall notify
(which may be by facsimile or electronic mail) the Administrative Agent of the
posting of any such documents and, upon written request by the Administrative
Agent, provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents. Notwithstanding anything to the
contrary, as to any information contained in materials furnished pursuant to
this Section 7.1(f), the Borrower shall not be separately required to furnish
such information under Sections 7.1(a) or (b) above or pursuant to any other
requirement of this Agreement or any other Credit Document. (g) Notice of
Default and Material Adverse Effect. Promptly upon any Authorized Officer of any
Credit Party obtaining knowledge (i) of any condition or event (including,
without limitation, any Adverse Proceeding) that constitutes a Default or an
Event of Default or that notice has been given to any Credit Party with respect
thereto; (ii) that any Person has given any notice to any Credit Party or any of
its Subsidiaries or taken any other action with respect to any event or
condition set forth in Section 9.1(b), or (iii) the occurrence of any Material
Adverse Effect, a certificate of its Authorized Officers specifying the nature
and period of existence of such condition, event or change, or specifying the
notice given and action taken by any such Person and the nature of such claimed
Event of Default, Default, event or condition or change, and what action the
Credit Parties have taken, are taking and propose to take with respect thereto;
(h) ERISA. (i) Promptly upon becoming aware of the occurrence of or forthcoming
occurrence of any ERISA Event, a written notice specifying the nature thereof,
what action any Credit Party, any of its Subsidiaries or any of their respective
ERISA Affiliates has taken, is taking or proposes to take with respect thereto
and, when known, any action taken or threatened in writing by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto; and
(ii) (1) promptly upon reasonable request of the Administrative Agent, copies of
each Schedule B (Actuarial Information) to the annual report (Form 5500 Series)
filed by any Credit Party, any of its Subsidiaries or any of their respective
ERISA Affiliates with respect to each Pension Plan; and (2) promptly after their
receipt, copies of all notices received by any Credit Party, any of its
Subsidiaries or any of their respective ERISA Affiliates from a Multiemployer
Plan sponsor concerning an ERISA Event; (i) SEC Investigations. Promptly, and in
any event within five (5) Business Days after receipt thereof by any Credit
Party or any Subsidiary thereof, copies of each notice or other correspondence
received from the SEC (or comparable agency in any applicable non-U.S.
jurisdiction) concerning any investigation or possible investigation or other
material inquiry (other than comment letters related to SEC filings) by such
agency regarding financial or other operational results of any Credit Party or
any Subsidiary thereof; and (j) Other Information. (i) Promptly upon their
becoming available, copies of all financial statements, reports, notices and
proxy statements and other communications sent or made 88



--------------------------------------------------------------------------------



 
[secondamendedandrestated095.jpg]
available generally by the Parent to its security holders acting in such
capacity or by any Subsidiary of the Parent to its security holders, if any,
other than the Parent or another Subsidiary of the Parent, provided that no
Credit Party shall be required to deliver to the Administrative Agent or any
Lender the minutes of any meeting of its Board of Directors, and (ii) such other
information and data with respect to the Parent or any of its Subsidiaries as
from time to time may be reasonably requested by the Administrative Agent or the
Required Lenders. Each notice pursuant to clauses (g) and (h) of this Section
7.1 shall be accompanied by a statement of an Authorized Officer of the Borrower
setting forth details of the occurrence referred to therein and stating what
action the Borrower and/or the other applicable Credit Party has taken and
proposes to take with respect thereto. Each notice pursuant to Section 7.1(g)
shall describe with particularity any and all provisions of this Agreement and
any other Credit Document that have been breached. Section 7.2 Existence. Each
Credit Party will, and will cause each of its Subsidiaries to, at all times
preserve and keep in full force and effect (a) its existence under the laws of
its jurisdiction of formation or organization, and (b) all rights and
franchises, licenses and permits material to its business, except in either case
to the extent permitted by Section 8.10 or not constituting an Asset Sale
hereunder. Section 7.3 Payment of Taxes and Claims. The Borrower, the Parent and
each Unencumbered Property Owner will, and will cause each of its respective
Subsidiaries to, pay (a) all federal, state and other material taxes imposed
upon it or any of its properties or assets or in respect of any of its income,
businesses or franchises before any penalty or fine accrues thereon and (b) all
claims (including claims for labor, services, materials and supplies) for sums
that have become due and payable and that by law have or may become a Lien upon
any of its properties or assets, prior to the time when any penalty or fine
shall be incurred with respect thereto; provided, no such tax or claim need be
paid if it is being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted, so long as (i) adequate reserve or other
appropriate provision, as shall be required in conformity with GAAP shall have
been made therefor, and (ii) as may be applicable at any time, in the case of a
tax or claim which has or may become a Lien against any Unencumbered Pool
Property, such contest proceedings conclusively operate to stay the sale of any
portion of any such Unencumbered Pool Property to satisfy such tax or claim. The
Borrower will not, nor will it permit any of its Subsidiaries to, file or
consent to the filing of any consolidated income tax return with any Person
(other than the Borrower or any Subsidiary). Section 7.4 Maintenance of
Properties. Each Credit Party will, and will cause each of its Subsidiaries to,
maintain or cause to be maintained in good repair, working order and condition,
ordinary wear and tear excepted, all material properties used or useful in the
business of any Credit Party and its Subsidiaries and from time to time will
make or cause to be made all appropriate repairs, renewals and replacements
thereof. Section 7.5 Insurance. The Credit Parties will maintain or cause to be
maintained, with financially sound and reputable insurers, property insurance,
such public liability insurance, third party property damage insurance with
respect to liabilities, losses or damage in respect of the assets, properties
and businesses of each Credit Party and its Subsidiaries as may customarily be
carried or maintained under similar circumstances by Persons of established
reputation engaged in similar businesses, in each case in such amounts, with
such deductibles, covering such risks and otherwise on such terms and conditions
as shall be customary for such Persons. Each Credit Party and its Subsidiaries
shall at all times comply in all material respects with the requirements of the
insurance policies required hereunder and of the issuers of such policies and of
any board of fire underwriters or similar body as applicable to or affecting any
Unencumbered Pool Property. 89



--------------------------------------------------------------------------------



 
[secondamendedandrestated096.jpg]
Section 7.6 Inspections. Borrower, Parent and each Unencumbered Property Owner
will, and will cause each of its respective Subsidiaries to, permit
representatives and independent contractors of the Administrative Agent and each
Lender to visit and inspect any of its properties, to conduct field audits, to
examine its corporate, financial and operating records, and make copies thereof
or abstracts therefrom, and to discuss its affairs, finances and accounts with
its directors, officers, and independent public accountants, all at the expense
of the Borrower and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Borrower; provided, however, that so long as no Event of Default exists, the
Borrower shall not be obligated to pay for more than one (1) such inspection per
year; provided, further, that when an Event of Default exists, the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and without advance notice.
Section 7.7 Lenders Meetings. The Borrower will, upon the request of the
Administrative Agent or the Required Lenders, participate in a meeting of the
Administrative Agent and the Lenders once during each Fiscal Year to be held at
the Borrower’s corporate offices (or at such other location as may be agreed to
by the Borrower and the Administrative Agent) at such time as may be agreed to
by the Borrower and the Administrative Agent. Section 7.8 Compliance with Laws
and Material Contracts. Each Credit Party will comply, and shall cause each of
its Subsidiaries and all other Persons, if any, on or occupying any Facilities
to comply, with (a) the Patriot Act and OFAC rules and regulations, (b) all
other Applicable Laws and (c) all Material Contracts, noncompliance with, with
respect to clauses (b) and (c), could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. Promptly following
any request therefor, the Credit Parties shall deliver information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Patriot Act and the Beneficial Ownership Regulation. Section 7.9 Use of
Proceeds. The Credit Parties will use the proceeds of the Credit Extensions and
the Term Loan for (a) working capital, capital expenditures, payment of
dividends and redemptions, and other lawful corporate purposes (including, but
not limited to, the acquisition of Healthcare Facilities), and (b) to pay
transaction fees, costs and expenses related to credit facilities established
pursuant to this Agreement and the other Credit Documents, in each case not in
contravention of Applicable Laws or of any Credit Document. No portion of the
proceeds of any Credit Extension or the Term Loan shall be used in any manner
that causes or might cause such Credit Extension or the Term Loan or the
application of such proceeds to violate Regulation T, Regulation U or Regulation
X of the FRB as in effect from time to time or any other regulation thereof or
to violate the Exchange Act. Section 7.10 Environmental Matters. (a)
Environmental Disclosure. Each Credit Party will deliver to the Administrative
Agent and the Lenders with reasonable promptness, such documents and information
as from time to time may be reasonably requested by the Administrative Agent or
any Lender. (b) Hazardous Materials Activities, Etc. The Borrower shall promptly
take, and shall cause each of its Subsidiaries promptly to take, any and all
actions necessary to (i) cure any violation of applicable Environmental Laws by
such Credit Party or its Subsidiaries that could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and (ii) respond to
any Environmental Claim against such Credit Party or any of its Subsidiaries and
90



--------------------------------------------------------------------------------



 
[secondamendedandrestated097.jpg]
discharge any obligations it may have to any Person thereunder where failure to
do so could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect. Section 7.11 Books and Records. Each Credit Party will
keep proper books of record and account in which full, true and correct entries
shall be made of all dealings and transactions in relation to its business and
activities to the extent necessary to prepare the consolidated financial
statements of the Parent in conformity with GAAP. Section 7.12 Additional
Subsidiaries. Subject to Section 7.12(c) below, within thirty (30) days after
the occurrence of any event described in Section 7.12(b)(ii)(A) or (B) below
with respect to any Material Subsidiary, the Borrower and the other Credit
Parties shall: (a) RESERVED; (b) cause such Person to become a Guarantor by
executing and delivering to the Administrative Agent a Guarantor Joinder
Agreement or such other documents as the Administrative Agent shall deem
appropriate for such purpose, and (ii) deliver to the Administrative Agent
documents of the types referred to in Section 5.1(b), and favorable opinions of
counsel to such joining Guarantor (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to in the immediately foregoing clause (i)), all in form, content and
scope reasonably satisfactory to the Administrative Agent; provided that the
foregoing requirements of this clause (b) shall apply only if: (i) RESERVED; or
(ii) (A) Such Material Subsidiary which is an Unencumbered Property Owner, or
any other Subsidiary that directly or indirectly own an Equity Interest in such
Material Subsidiary, becomes obligated in respect of, any Indebtedness of
Parent, the Borrower or any Subsidiary of the Parent or Borrower; or (B) As to
any other Material Subsidiary; such Material Subsidiary (or any other Subsidiary
that directly or indirectly own an Equity Interest in such Material Subsidiary)
Guarantees, or otherwise becomes obligated in respect of, any Indebtedness of
Parent, the Borrower or any Subsidiary of the Parent or Borrower, unless the
terms of such Indebtedness prohibit the execution of such guaranty. (c)
Notwithstanding the foregoing, no such Subsidiary shall be required to become a
Guarantor under Section 7.12(b)(ii)(B) if such Subsidiary (I) is an Excluded
Subsidiary or a Foreign Subsidiary, or (II) is expressly prohibited in writing
from guaranteeing Indebtedness of any other Person pursuant to (x) a provision
in any document, instrument or agreement evidencing Indebtedness or other
material agreement of such Subsidiary, (y) a provision of such Subsidiary's
Organizational Documents to the extent required by another holder of the Capital
Stock of such Subsidiary in connection with the formation thereof or (z) a
provision of such Subsidiary's Organizational Documents, which provision was
included in such Organizational Document or such other document, instrument or
agreement as an express condition to the extension of Indebtedness to such
Subsidiary by any of a third party creditor providing the subject financing, any
other third-party guarantor thereof or any rating agency in respect thereof, or
was included in 91



--------------------------------------------------------------------------------



 
[secondamendedandrestated098.jpg]
such Organizational Documents in contemplation of such Subsidiary’s entering
into any such Indebtedness or other material agreement; provided, that if (A)
any Subsidiary qualifying as an Excluded Subsidiary as of the date of its
acquisition or formation ceases to qualify as an Excluded Subsidiary, or (B) the
applicable prohibition against guaranteeing Indebtedness of any other Person
shall no longer be in effect with respect to a Subsidiary that is or was not
required to become a Guarantor under clause (II) above, the Credit Parties shall
promptly notify the Administrative Agent that such Subsidiary no longer
qualifies as an Excluded Subsidiary or that such prohibition is no longer in
effect with respect to such Subsidiary (as applicable), and the Credit Parties
shall, within thirty (30) days after the date that such Subsidiary ceases to so
qualify or such prohibition is no longer in effect with respect to such
Subsidiary (or such later date, in each case, with the written consent of the
Administrative Agent), cause such Subsidiary to become a Guarantor in accordance
with the provisions of clause (b) of this Section 7.12 (unless, in the case of a
Subsidiary previously subject to a prohibition against guaranteeing
Indebtedness, such Subsidiary otherwise qualifies as an Excluded Subsidiary
thereafter). (d) Without limiting the foregoing, but subject to Section 7.12(b),
as a condition to the inclusion of any Real Estate Asset owned by such
Subsidiary in the Borrowing Base (if such Subsidiary is not already a Guarantor
or is an Excluded Subsidiary or is not otherwise required to become a Guarantor
pursuant hereto), the Borrower and the other Credit Parties shall cause such
Subsidiary to become a Guarantor and deliver such documents as are required in
connection therewith in accordance with the foregoing clause (b), in each case
on or before the earlier of (A) the date on which such Real Estate Asset owned
by such Subsidiary is included in any calculation (pro forma or otherwise) of
the Borrowing Base and (B) the deadline for the delivery of the next Borrowing
Base Certificate. Section 7.13 Unencumbered Pool Properties Subject to Eligible
Ground Leases. The Borrower (and each applicable Credit Party and/or
Unencumbered Property Owner) shall, with respect to each Unencumbered Pool
Property subject to an Eligible Ground Lease: (a) Make all payments and
otherwise perform in all material respects all obligations in respect of each
such Eligible Ground Lease and keep each such Eligible Ground Lease in full
force and effect and not allow any such Eligible Ground Lease to lapse or be
terminated or any rights to renew any such Eligible Ground Lease to be forfeited
or cancelled, notify the Administrative Agent of any default by any party with
respect to any such Eligible Ground Lease and cooperate with the Administrative
Agent in all respects to cure any such default, except, in any case, where the
failure to do so would not be reasonably likely to have a Material Adverse
Effect. (b) Without limiting the foregoing, with respect to each Eligible Ground
Lease related to any Unencumbered Pool Property: (i) pay when due the rent and
other amounts due and payable thereunder (subject to applicable cure or grace
periods); (ii) timely perform and observe all of the material terms, covenants
and conditions required to be performed and observed by it as tenant thereunder
(subject to applicable cure or grace periods); (iii) do all things necessary to
preserve and keep unimpaired such Eligible Ground Lease and its material rights
thereunder; 92



--------------------------------------------------------------------------------



 
[secondamendedandrestated099.jpg]
(iv) not waive, excuse or discharge any of the material obligations of the
ground lessor or other obligor thereunder; (v) diligently and continuously
enforce the material obligations of the ground lessor or other obligor
thereunder; (vi) not do, permit or suffer any act, event or omission which would
result in a default thereunder (or which, with the giving of notice or the
passage of time, or both, would constitute a default thereunder), in each case
which would permit the applicable ground lessor to terminate or exercise any
other remedy with respect to such Eligible Ground Lease; (vii) cancel,
terminate, surrender, modify or amend any of the provisions of any such Eligible
Ground Lease or agree to any termination, amendment, modification or surrender
thereof if the effect of such cancellation, termination, surrender,
modification, amendment or agreement is to (A) shorten the term of such Eligible
Ground Lease, (B) increase the rent payable under such Eligible Ground Lease,
(C) increase the purchase price under any purchase option concerning the
property included in and subject to such Eligible Ground Lease, (D) modify the
gross or net leasable area subject to such Eligible Ground Lease, (E) transfer
to the ground lessee any costs and/or expenses previously paid by the ground
lessor under such Eligible Ground Lease, (F) terminate (or grant the ground
lessor additional rights to unilaterally terminate) such Eligible Ground Lease,
or (G) subordinate the rights of the applicable Unencumbered Property Owner
under such Eligible Ground Lease to any property manager, mortgagee or leasehold
interest or any other Person, in each case without the prior written consent of
the Administrative Agent; (viii) deliver to the Administrative Agent all default
and other material notices received by it or sent by it under the applicable
Eligible Ground Lease; (ix) upon Administrative Agent’s reasonable written
request, provide to Administrative Agent any information or materials relating
to such Eligible Ground Lease and evidencing such Unencumbered Property Owner’s
due observance and performance of its material obligations thereunder; (x) not
permit or consent to the subordination of such Eligible Ground Lease to any
mortgage or other leasehold interest of the premises related thereto, unless the
Borrower has obtained customary non-disturbance rights in connection with such
subordination; (xi) execute and deliver (to the extent permitted to do so under
such Eligible Ground Lease), upon the reasonable request of the Administrative
Agent, any documents, instruments or agreements as may be required to permit the
Administrative Agent to cure any default under such Eligible Ground Lease; (xii)
provide to Administrative Agent written notice of its intention to exercise any
option or renewal or extension rights with respect to such Eligible Ground Lease
or easement at least thirty (30) days prior to the expiration of the time to
exercise such right or option and, unless the Borrower is removing such Real
Estate as an Unencumbered Pool Property, duly exercise any renewal or extension
option with respect to any such Eligible Ground Lease or easement (either
consistent with such notice or upon the direction of the Administrative Agent);
provided, that each Credit Party (on its own behalf and on behalf 93



--------------------------------------------------------------------------------



 
[secondamendedandrestated100.jpg]
of each Unencumbered Property Owner) further hereby appoints the Administrative
Agent its attorney-in-fact, coupled with an interest, to execute and deliver,
for and in the name of such Person, all instruments, documents or agreements
necessary to extend or renew any such Eligible Ground Lease; (xiii) not treat,
in connection with the bankruptcy or other insolvency proceedings of any ground
lessor or other obligor, any Eligible Ground Lease as terminated, cancelled or
surrendered pursuant to the Bankruptcy Code without the Administrative Agent’s
prior written consent; (xiv) in connection with the bankruptcy or other
insolvency proceedings of any ground lessor or other obligor, ratify the
legality, binding effect and enforceability of the applicable Eligible Ground
Lease as against the applicable Unencumbered Property Owner within the
applicable time period therefore in such proceedings, notwithstanding any
rejection by such ground lessor or trustee, custodian or receiver related
thereto; (xv) provide to the Administrative Agent not less than thirty (30) days
prior written notice of the date on which the applicable Unencumbered Property
Owner shall apply to any court or other governmental authority for authority or
permission to reject the applicable Eligible Ground Lease in the event that
there shall be filed by or against any Unencumbered Property Owner any petition,
action or proceeding under the Bankruptcy Code or any similar federal or state
law; provided, that the Administrative Agent shall have the right, but not the
obligation, to serve upon the applicable Unencumbered Property Owner within such
thirty (30) day period a notice stating that (A) the Administrative Agent
demands that such Unencumbered Property Owner assume and the assign the relevant
Eligible Ground Lease to the Administrative Agent subject to and in accordance
with the Bankruptcy Code and (B) the Administrative Agent covenants to cure or
provide reasonably adequate assurance thereof with respect to all defaults
susceptible of being cured by the Administrative Agent and of future performance
under the applicable Eligible Ground Lease; provided, further, that if the
Administrative Agent serves such notice upon the applicable Unencumbered
Property Owner, such Unencumbered Property Owner shall not seek to reject the
applicable agreement and shall promptly comply with such demand; (xvi) permit
the Administrative Agent (at its option), during the continuance of any Event of
Default, to (i) perform and comply with all obligations under the applicable
Eligible Ground Lease; (ii) do and take such action as the Administrative Agent
deems necessary or desirable to prevent or cure any default by such Unencumbered
Property Owner under such Eligible Ground Lease and (iii) enter in and upon the
applicable premises related to such Eligible Ground Lease to the extent and as
often as the Administrative Agent deems necessary or desirable in order to
prevent or cure any default under the applicable Eligible Ground Lease; (xvii)
during the continuance of any Event of Default, in the event of any arbitration,
court or other adjudicative proceedings under or with respect to any such
Eligible Ground Lease, permit the Administrative Agent (at its option) to
exercise all right, title and interest of the applicable Unencumbered Property
Owner in connection with such proceedings; provided, that (i) each Unencumbered
Property Owner hereby irrevocably appoint the Administrative Agent as its
attorney-in-fact (which appointment shall be deemed coupled with an interest) to
exercise such right, interest and title and (ii) the Borrower and the other
Unencumbered Property Owners shall bear all costs, fees and expenses related to
such proceedings; provided, further, that each Unencumbered Property 94



--------------------------------------------------------------------------------



 
[secondamendedandrestated101.jpg]
Owner hereby further agrees that the Administrative Agent shall have the right,
but not the obligation, to proceed in respect of any claim, suit, action or
proceeding relating to the rejection of any of the Eligible Ground Leases
referenced above by the relevant ground lessor or obligor as a result of
bankruptcy or similar proceedings (including, without limitation, the right to
file and prosecute all proofs of claims, complaints, notices and other documents
in any such bankruptcy case or similar proceeding); and (xviii) deliver to the
Administrative Agent (and, if it has the ability pursuant to the subject
Eligible Ground Lease, cause the applicable ground lessor under such Eligible
Ground Lease to deliver to the Administrative Agent) an estoppel certificate
from the ground lessor in relation to such Eligible Ground Lease in form and
substance acceptable to the Administrative Agent, in its reasonable discretion,
and, in any case, setting forth (A) the name of lessee and lessor under the
Eligible Ground Lease; (B) that such Eligible Ground Lease is in full force and
effect and has not been modified except to the extent Administrative Agent has
received notice of such modification; (C) that no rental and other payments due
thereunder are delinquent as of the date of such estoppel; and (D) whether such
Person knows of any actual or alleged defaults or events of default under the
applicable Eligible Ground Lease; provided, that each applicable Credit Party
hereby agrees to execute and deliver (or cause, as to each Unencumbered Property
Owner, the execution and delivery) to Administrative Agent, within ten (10)
Business Days of any request therefor, such documents, instruments, agreements,
assignments or other conveyances reasonably requested by the Administrative
Agent in connection with or in furtherance of any of the provisions set forth
above or the rights granted to the Administrative Agent in connection therewith.
Section 7.14 RESERVED. Section 7.15 REIT Status. The Parent and the Borrower
will, and will cause each of their respective Subsidiaries to, operate their
businesses at all times so as to satisfy all requirements necessary for the
Parent to qualify as a REIT, and the Parent shall maintain its status, and such
election to be treated, as a REIT. The Borrower shall at all times be a
partnership or other disregarded entity for federal income tax purposes under
the Internal Revenue Code. Section 7.16 Leasing Matters Regarding Unencumbered
Pool Properties. The Borrower (or the applicable Unencumbered Property Owner
with respect to such Unencumbered Pool Property) (i) shall observe and perform
the material obligations imposed upon the landlord under the Tenant Leases in a
commercially reasonable manner; (ii) shall enforce the terms, covenants and
conditions contained in each Tenant Lease against the Tenant thereunder in a
commercially reasonable manner, (iii) may amend or waive the terms, covenants
and conditions contained in the Tenant Leases in a commercially reasonable
manner, (iv) shall, with regard to any Tenant Lease, not terminate any such
Tenant Lease or accept a surrender of any such Tenant Lease except by reason of
a tenant default or if otherwise commercially reasonable; (v) shall not collect
any of the rents from Tenant Leases more than one (1) month in advance (other
than security deposits); and (vi) shall not execute any assignment of lessor’s
interest in the Tenant Leases or the rents from Tenant Lease. 95



--------------------------------------------------------------------------------



 
[secondamendedandrestated102.jpg]
Section 8 NEGATIVE COVENANTS Each Credit Party covenants and agrees that until
the Termination Date, each Credit Party shall perform, and shall cause each of
its Subsidiaries to perform, all covenants in this Section 8. Section 8.1
Indebtedness. No Credit Party shall, nor shall it permit any of its Subsidiaries
to, directly or indirectly, create, incur, assume or guaranty, or otherwise
become or remain directly or indirectly liable with respect to any Indebtedness,
other than: (a) the Obligations, including the Guarantee of the Obligations by
any Guarantors; (b) Indebtedness of any Credit Party or any Subsidiary of any
Credit Party to any other Credit Party or any other such Subsidiary so long as
any such Indebtedness owing by any Credit Party to any Subsidiary which is not a
Credit Party shall be subordinated to the Obligations on terms reasonably
satisfactory to the Administrative Agent; (c) Guarantees of Indebtedness
otherwise permitted under this Section 8.1; (d) Indebtedness existing on the
Effective Date and described in Schedule 8.1, together with any Permitted
Refinancing thereof; (e) Indebtedness with respect to (x) Capital Leases and (y)
purchase money Indebtedness; provided, in the case of clause (x), that any such
Indebtedness shall be secured only by the asset subject to such Capital Lease,
and, in the case of clause (y), that any such Indebtedness shall be secured only
by the asset acquired in connection with the incurrence of such Indebtedness;
provided further that the sum of the aggregate principal amount of any
Indebtedness under this clause (e) shall not exceed at any time $1,000,000; (f)
Indebtedness in respect of any Swap Contract that is entered into in the
ordinary course of business to hedge or mitigate risks to which any Credit Party
or any of its Subsidiaries is exposed in the conduct of its business or the
management of its liabilities (it being acknowledged by the Credit Parties that
a Swap Contract entered into for speculative purposes or of a speculative nature
is not a Swap Contract entered into in the ordinary course of business to hedge
or mitigate risks); (g) Indebtedness arising in connection with the financing of
insurance premiums in the ordinary course of business; (h) cash management
obligations and other Indebtedness in respect of endorsements for collection or
deposit, netting services, overdraft protections and similar arrangements, in
each case, in connection with deposit accounts in the ordinary course of
business; (i) Indebtedness representing deferred compensation to officers,
directors, employees of the Parent and its Subsidiaries; (j) Secured Recourse
Indebtedness of any Credit Party or any Subsidiary (other than any Subsidiary
which is a Guarantor hereunder); provided, the Credit Parties shall be in
compliance, on a pro forma basis after giving effect to such Recourse
Indebtedness and related transactions, with the financial covenants set forth in
Section 8.8, recomputed as of the last day of the most recently ended Fiscal
Quarter of the Borrower for which financial statements have been delivered
pursuant to Section 7.1; 96



--------------------------------------------------------------------------------



 
[secondamendedandrestated103.jpg]
(k) Unsecured Indebtedness of the Credit Parties and their Subsidiaries provided
the Credit Parties shall be in compliance, on a pro forma basis after giving
effect to such Unsecured Indebtedness and related transactions, with the
financial covenants set forth in Section 8.8, recomputed as of the last day of
the most recently ended Fiscal Quarter of the Borrower for which financial
statements have been delivered pursuant to Section 7.1; and (l) Non-Recourse
Indebtedness of any Subsidiaries that are not, and are not required to be,
Credit Parties hereunder and are not Unencumbered Property Owners; provided, the
Credit Parties shall be in compliance, on a pro forma basis after giving effect
to such Non-Recourse Indebtedness and related transactions, with the financial
covenants set forth in Section 8.8, recomputed as of the last day of the most
recently ended Fiscal Quarter of the Borrower for which financial statements
have been delivered pursuant to Section 7.1. Section 8.2 Liens. No Credit Party
shall, nor shall it permit any of its Subsidiaries to, directly or indirectly,
create, incur, assume or permit to exist any Lien on or with respect to any
property or asset of any kind (including any document or instrument in respect
of goods or accounts receivable) of any Credit Party or any of its Subsidiaries,
whether now owned or hereafter acquired, created or licensed or any income,
profits or royalties therefrom, or file or permit the filing of, or permit to
remain in effect, any financing statement or other similar notice of any Lien
with respect to any such property, asset, income, profits or royalties under the
UCC of any State or under any similar recording or notice statute or under any
Applicable Laws related to intellectual property, except: (a) As may be
applicable at any time, Liens in favor of the Administrative Agent for the
benefit of the holders of the Obligations granted pursuant to any Credit
Document; (b) Liens for Taxes not yet due or for Taxes if obligations with
respect to such Taxes are being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted; (c) statutory Liens of
landlords, banks, carriers, warehousemen, mechanics, repairmen, workmen and
materialmen, and other Liens imposed by law (other than any such Lien imposed
pursuant to Section 430(k) of the Internal Revenue Code or Section 303(k) or
4068 of ERISA that would constitute an Event of Default under Section 9.1(j)),
in each case incurred in the ordinary course of business (i) for amounts not yet
overdue, or (ii) for amounts that are overdue and that are being contested in
good faith by appropriate proceedings, so long as such reserves or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made for any such contested amounts; (d) Liens incurred in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other types of social security, or to secure the performance of tenders,
statutory obligations, surety and appeal bonds, bids, leases, government
contracts, trade contracts, performance and return-of-money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed money
or other Indebtedness), so long as no foreclosure, sale or similar proceedings
have been commenced with respect to any portion of the subject Real Estate Asset
on account thereof; (e) easements, rights-of-way, restrictions, encroachments,
and other minor encumbrances, defects or irregularities in title, in each case
which do not and will not interfere in any material respect with the ordinary
conduct of the business of any Credit Party or any of its Subsidiaries,
including, without limitation, all encumbrances shown on any policy of title
insurance in favor of the Administrative Agent with respect to any Real Estate
Asset; 97



--------------------------------------------------------------------------------



 
[secondamendedandrestated104.jpg]
(f) any interest or title of a lessor or sublessor under any lease of real
estate not prohibited hereunder (including the interests of any ground lessor
under an Eligible Ground Lease respecting any Unencumbered Pool Property); (g)
Liens solely on any cash earnest money deposits made by any Credit Party or any
of its Subsidiaries in connection with any letter of intent, or purchase
agreement permitted hereunder; (h) purported Liens evidenced by the filing of
precautionary UCC financing statements relating solely to operating leases of
personal property entered into in the ordinary course of business; (i) Liens in
favor of customs and revenue authorities arising as a matter of law to secure
payment of customs duties in connection with the importation of goods; (j) any
zoning or similar law or right reserved to or vested in any governmental office
or agency to control or regulate the use, operation or development of any real
property; (k) licenses of patents, trademarks and other intellectual property
rights granted by any Credit Party or any of its Subsidiaries in the ordinary
course of business and not interfering in any respect with the ordinary conduct
of the business of such Credit Party or such Subsidiary; (l) Liens existing as
of the Effective Date and described in Schedule 8.2; (m) Liens securing purchase
money Indebtedness (other than on any Borrowing Base Properties) and Capital
Leases to the extent permitted pursuant to Section 8.1(e); provided, any such
Lien shall encumber only the asset acquired with the proceeds of such
Indebtedness or the assets subject to such Capital Lease, respectively; (n)
Liens in favor of the Issuing Bank or the Swingline Lender on cash collateral
securing the obligations of a Defaulting Lender to fund risk participations
hereunder; (o) Liens on assets other than Borrowing Base Properties consisting
of judgment or judicial attachment liens relating to judgments which do not
constitute an Event of Default hereunder; (p) licenses (including licenses of
Intellectual Property), sublicenses, leases or subleases granted to third
parties in the ordinary course of business; (q) Liens in favor of collecting
banks under Section 4-210 of the UCC; (r) Liens (including the right of set-off)
in favor of a bank or other depository institution arising as a matter of law
encumbering deposits; (s) Liens arising out of conditional sale, title
retention, consignment or similar arrangements for the sale of goods in the
ordinary course of business; and (t) Liens securing Secured Recourse
Indebtedness and Non-Recourse Indebtedness of any Credit Party or any Subsidiary
thereof (including any Foreign Subsidiary and any Excluded Subsidiary) on assets
other than Borrowing Base Properties to the extent such Secured Recourse
Indebtedness or secured Non-Recourse Indebtedness is permitted pursuant to
Section 8.1. 98



--------------------------------------------------------------------------------



 
[secondamendedandrestated105.jpg]
Section 8.3 No Further Negative Pledges. No Credit Party shall, nor shall it
permit any of its Subsidiaries to, enter into any Contractual Obligation (other
than this Agreement and the other Credit Documents) that limits the ability of
the Borrower or any such Subsidiary to create, incur, assume or suffer to exist
Liens on property of such Person; provided, however, that this Section 8.3 shall
not prohibit (i) any negative pledge incurred or provided in favor of any holder
of Indebtedness permitted under Section 8.1(e), solely to the extent any such
negative pledge relates to the property financed by or subject to Permitted
Liens securing such Indebtedness, (ii) any Contractual Obligation incurred or
provided in favor of any holder of Indebtedness permitted under Section 8.1(l),
solely to the extent such Contractual Obligation prohibits the pledge of the
Capital Stock of the Borrower to secure any Indebtedness, (iii) any Permitted
Lien or any document or instrument governing any Permitted Lien; provided that
any such restriction contained therein relates only to the asset or assets
subject to such Permitted Lien, (iv) customary restrictions and conditions
contained in any agreement relating to the disposition of any property or assets
permitted under Section 8.10 pending the consummation of such disposition, (v)
customary provisions restricting assignments, subletting or other transfers
contained in leases, licenses, joint venture agreements and similar agreements
entered into in the ordinary course of business, and (vi) any Contractual
Obligation (including, without limitation, any negative pledge) incurred or
provided in favor of any holder of Indebtedness permitted under Section 8.1(k).
Section 8.4 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that: (a) each Subsidiary of the Borrower may make Restricted Payments to
the Borrower, and the Borrower and each other Subsidiary of the Parent may make
Restricted Payments to the Parent; (b) the Borrower and each Subsidiary may
declare and make dividend payments or other distributions payable solely in the
Capital Stock of such Person; and (c) the Credit Parties and the other
Consolidated Parties (if any) shall be permitted to make other Restricted
Payments, subject to the limitations with respect thereto set forth in Section
8.8(f). Section 8.5 Burdensome Agreements. No Credit Party shall, nor shall it
permit any of its Subsidiaries to, enter into, or permit to exist, any
Contractual Obligation that encumbers or restricts the ability of any such
Person to (i) pay dividends or make any other distributions to the Borrower or
other Credit Party on its Capital Stock or with respect to any other interest or
participation in, or measured by, its profits, (ii) pay any Indebtedness or
other obligation owed to the Borrower or any other Credit Party, (iii) make
loans or advances to the Borrower or any other Credit Party, (iv) sell, lease or
transfer any of its property to the Borrower or any other Credit Party, (v)
pledge its property pursuant to the Credit Documents or any renewals,
refinancings, exchanges, refundings or extension thereof or (vi) other than
customary Subsidiary Indebtedness limitations or covenants, act as a Borrower
pursuant to the Credit Documents or any renewals, refinancings, exchanges,
refundings or extension thereof, except (in respect of any of the matters
referred to in clauses (i)-(v) above) for (1) this Agreement and the other
Credit Documents, (2) any document or instrument governing Indebtedness incurred
pursuant to Section 8.1(e) or Section 8.1(j); provided that any such restriction
contained therein relates only to the asset or assets constructed or acquired in
connection therewith or secured thereby, (3) any Permitted Lien or any document
or instrument governing any Permitted Lien, provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien, (4) customary restrictions and conditions contained in any agreement
relating to the sale of any property permitted under Section 8.10 pending the
consummation of such sale, or (5) any document or instrument governing
Indebtedness incurred pursuant to Section 8.1(k). 99



--------------------------------------------------------------------------------



 
[secondamendedandrestated106.jpg]
Section 8.6 Investments. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including any joint venture and any Foreign Subsidiary, except: (a)
Investments in cash and Cash Equivalents and deposit accounts or securities
accounts in connection therewith; (b) Investments owned as of the Effective Date
in any Subsidiary or Unconsolidated Affiliate, and Investments in any Subsidiary
formed or acquired after the Effective Date to the extent such Subsidiary is a
Guarantor, or becomes a Guarantor in accordance with Section 7.12(b); (c)
intercompany loans and Guarantees to the extent permitted under Section 8.1; (d)
Investments existing on the Effective Date and described on Schedule 8.6; (e)
Investments in Real Estate Assets that constitute Healthcare Facilities (other
than Unimproved Land or Construction-In-Process, Investments in which shall be
subject to the limitations set forth in clause (j) below); (f) Investments in
Subsidiaries formed or acquired after the Effective Date that do not own any
Unencumbered Pool Properties and that are not required to become Guarantors in
accordance with Section 7.12(b), so long as the Credit Parties shall be in
compliance, on a pro forma basis after giving effect to such Investment, with
the financial covenants set forth in Section 8.8, recomputed as of the last day
of the most recently ended Fiscal Quarter of the Borrower for which financial
statements have been delivered pursuant to Section 7.1; (g) Investments
constituting Swap Contracts permitted by Section 8.1(f); (h) Investments
constituting accounts or lease or rent receivables, prepayments and deposits, in
each case made in the ordinary course of business; (i) Investments in the nature
of capital expenditures in respect of any fixed or capital asset, to the extent
such capital expenditures constitute normal replacements and maintenance which
are properly charged to current operations or other reasonable and customary
capital expenditures made in the ordinary course of the business of the Parent
and its Subsidiaries; (j) subject to the following limitations, Investments in
the following asset classes: (i) Capital Stock, the issuer with respect to which
is an Unconsolidated Affiliate, and mezzanine loans made to, or similar
Investments in, any Person (other than an Affiliate of any Credit Party) that
owns, directly or indirectly, one or more Real Estate Assets that constitute
Healthcare Facilities (“Class I”), (ii) Construction-In-Process (“Class II”),
(iii) Unimproved Land (“Class III”), and (iv) Unencumbered Mortgage Receivables
(“Class IV;” each of Class I, Class II, Class III and Class IV may be referred
to herein individually as a “Class” and collectively as “Classes”): provided,
Investments in each of the foregoing asset Classes shall be permitted hereunder
only to the extent that the aggregate amount of all Investments in such Class
(based on the GAAP book value of each such Investment at such time of
determination) does not exceed the corresponding percentage of Total Asset Value
for such Class set forth below: Class Investment Type Maximum Percentage 100



--------------------------------------------------------------------------------



 
[secondamendedandrestated107.jpg]
I Unconsolidated Affiliates (including any Investments in 20.0% Unconsolidated
Affiliates permitted under clause (b) above) and mezzanine loans and similar
Investments II Construction-In-Process 20.0% III Unimproved Land 5.0% IV
Unencumbered Mortgage Receivables 10.0% In addition to the foregoing limitations
on permitted Investments under this clause (j), at no time shall the aggregate
GAAP book value of the Investments in Classes I, II, III and IV above exceed
twenty-five percent (25.0%) of Total Asset Value. Notwithstanding anything
contained herein to the contrary, any failure of the Borrower to meet the
foregoing Investment limitations shall not constitute an Event of Default
hereunder, but shall result in the excess value of such Investment being
excluded when calculating Gross Asset Value hereunder. Notwithstanding the
foregoing, (x) in no event shall any Credit Party make any Investment under this
Section 8.6 which results in or facilitates in any manner any Restricted Payment
not otherwise permitted under the terms of Section 8.4; and (y) in no event
shall the Parent be permitted to make any equity Investment in any Person other
than the Borrower. Section 8.7 Use of Proceeds. No Credit Party shall use the
proceeds of any Credit Extension or the Loans except pursuant to Section 7.9.
Section 8.8 Financial Covenants. No Credit Party shall at any time: (a)
Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio, tested as
of the end of any Fiscal Quarter of the Borrower, to be greater than 0.60 to
1.00; provided that, if the Borrower shall have consummated a Material
Acquisition, at the Borrower’s election, then no Credit Party shall permit the
Consolidated Leverage Ratio, tested as of the end of each Fiscal Quarter for the
four consecutive Fiscal Quarter period following such Material Acquisition, to
be greater than 0.65 to 1.00. (b) Consolidated Secured Indebtedness Leverage
Ratio. Permit the Consolidated Secured Indebtedness Leverage Ratio, tested as of
the end of any Fiscal Quarter of the Borrower, to be greater than thirty percent
(30.0%). (c) [Reserved]. (d) Consolidated Fixed Charge Coverage Ratio. Permit
the Consolidated Fixed Charge Coverage Ratio, tested as of the end of any Fiscal
Quarter of the Borrower, to be less than 1.50 to 1.00. (e) Tangible Net Worth.
Permit Tangible Net Worth, tested as of the end of any Fiscal Quarter of the
Borrower, to be less than the sum of (x) $2,128,750,000.00, plus (y) an amount
equal to, on a cumulative basis, the product of (i) the sum of all Net Cash
Proceeds from any Equity Issuance after the Effective Date, multiplied by (ii)
seventy-five percent (75.0%). 101



--------------------------------------------------------------------------------



 
[secondamendedandrestated108.jpg]
(f) Distribution Limitation. Each Credit Party and each other Subsidiary shall
be permitted to make Restricted Payments to the Borrower and the Borrower shall
be permitted to make Restricted Payments to Parent (and the Borrower may make
any corresponding Restricted Payments to the holders (other than the Parent) of
common and preferred limited partnership units in the Borrower, based on such
holders’ individual percentage ownership of Capital Stock in the Borrower or
otherwise in accordance with the Borrower’s Organizational Documents); provided
that if an Event of Default shall be in existence, such Restricted Payments
shall be limited to the amount necessary to permit the Parent to make Restricted
Payments to the holders of the Capital Stock in the Parent to the extent
necessary to maintain Parent’s status as a REIT or to enable the Parent to avoid
payment of any Tax for any calendar year that could be avoided by reason of a
Restricted Payment by Parent to the holders of its Capital Stock, with such
Restricted Payments by the Parent to be made as and when reasonably determined
by Parent, whether during or after the end of the relevant calendar year, and in
all cases as set forth in a certification to the Administrative Agent from the
chief financial officer, principal accounting officer, treasurer or controller
of the Parent; provided, further, that in no event shall the Consolidated
Parties make any Restricted Payments to the holders of their Capital Stock
(other than any Restricted Payments to such holders of Capital Stock which are
also Credit Parties) if or to the extent that an Event of Default then exists
under Sections 9.1(a), (f) or (g) or if the Obligations shall have been
accelerated under Section 9.2 as a result of the occurrence of an Event of
Default. Section 8.9 Capital Expenditures. The Credit Parties and Unencumbered
Property Owners shall not make or become legally obligated to make any capital
expenditures, except to the extent permitted under Section 8.6(i). Section 8.10
Fundamental Changes; Disposition of Assets; Acquisitions. No Credit Party shall,
nor shall it permit any of its Subsidiaries to, enter into any Acquisition or
transaction of merger or consolidation, or liquidate, wind-up or dissolve itself
(or suffer any liquidation or dissolution), or make any Asset Sale, or acquire
by purchase or otherwise (other than purchases or other acquisitions of
inventory and materials and the acquisition of equipment and capital
expenditures in the ordinary course of business, subject to Section 8.9) the
business, property or fixed assets of, or Capital Stock or other evidence of
beneficial ownership of, any Person or any division or line of business or other
business unit of any Person, except: (a) any Subsidiary of the Borrower may be
merged with or into the Borrower or any other Subsidiary, or be liquidated,
wound up or dissolved, or all or any part of its business, property or assets
may be conveyed, sold, leased, transferred or otherwise disposed of, in one
transaction or a series of transactions, to the Borrower or any other Credit
Party; provided, in the case of such a merger, (i) if the Borrower is party to
the merger, the Borrower shall be the continuing or surviving Person and (ii) if
any Guarantor or an Unencumbered Property Owner is a party to such merger, then
a Guarantor or Unencumbered Property Owner shall be the continuing or surviving
Person; (b) Asset Sales, so long as no Default or Event of Default then exists
or would result from any such Asset Sale and the consideration received for the
assets subject to such Asset Sale is in an amount at least equal to the fair
market value thereof (determined in good faith by the board of directors of the
applicable Credit Party (or similar governing body)); provided, each of the
Credit Parties acknowledges and agrees that no proceeds of any such Asset Sale
permitted hereunder shall be used to make Restricted Payments other than in
compliance with Sections 8.4 and 8.8(f); and (c) Investments made in accordance
with Section 8.6 and the subsequent sale or other disposition of such
Investments (so long the consideration received for such Investments subject to
such sale or other disposition is in an amount at least equal to the fair market
value thereof 102



--------------------------------------------------------------------------------



 
[secondamendedandrestated109.jpg]
(determined in good faith by the board of directors of the applicable Credit
Party (or similar governing body)); provided, each of the Credit Parties
acknowledges and agrees that no proceeds of any such sale or other disposition
permitted hereunder shall be used to make Restricted Payments other than in
compliance with Sections 8.4 and 8.8(f). Section 8.11 Disposal of Subsidiary
Interests. Except as otherwise permitted hereunder and except for Liens securing
the Obligations, no Credit Party shall, nor shall it permit any of its
Subsidiaries to, (a) directly or indirectly sell, assign, pledge or otherwise
encumber or dispose of any Capital Stock of any of its Subsidiaries, except to
qualify directors if required by Applicable Laws; or (b) permit any of its
Subsidiaries directly or indirectly to sell, assign, pledge or otherwise
encumber or dispose of any Capital Stock of any of its Subsidiaries, except to
another Credit Party (subject to the restrictions on such disposition otherwise
imposed hereunder), or to qualify directors if required by Applicable Laws.
Section 8.12 Transactions with Affiliates and Insiders. No Credit Party shall,
nor shall it permit any of its Subsidiaries to, directly or indirectly, enter
into or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any officer,
director or Affiliate of the Borrower or any its Subsidiaries on terms that are
less favorable to the Borrower or such Subsidiary, as the case may be, than
those that might be obtained at the time from a Person who is not an officer,
director or Affiliate of the Borrower or any of its Subsidiaries; provided, the
foregoing restriction shall not apply to (a) any transaction between or among
the Credit Parties; (b) normal and reasonable compensation and reimbursement of
expenses of directors in the ordinary course of business; (c) compensation and
reimbursement of out-of-pocket expenses, employment and severance arrangements
for officers and other employees entered into in the ordinary course of
business; (d) equity issuances by the Parent not constituting a Change of
Control; (e) payments by the Parent permitted by Section 8.4; and (e) the
payment of customary indemnities to directors, officers and employees in the
ordinary course of business. Section 8.13 Prepayment of Other Funded Debt. No
Credit Party shall, nor shall it permit any of its Subsidiaries to: (a) after
the issuance thereof, amend or modify (or permit the amendment or modification
of) the terms of any Funded Debt in a manner adverse to the interests of the
Lenders (including specifically shortening any maturity or average life to
maturity or requiring any payment sooner than previously scheduled or increasing
the interest rate or fees applicable thereto); (b) amend or modify, or permit or
acquiesce to the amendment or modification (including waivers) of, any material
provisions of any Subordinated Debt, including any notes or instruments
evidencing any Subordinated Debt and any indenture or other governing instrument
relating thereto; (c) make any payment in contravention of the terms of any
Subordinated Debt; or (d) except in connection with a refinancing or refunding
permitted hereunder, make any voluntary prepayment, redemption, defeasance or
acquisition for value of (including by way of depositing money or securities
with the trustee with respect thereto before due for the purpose of paying when
due), or refund, refinance or exchange of, any Funded Debt (other than the
Indebtedness under the Credit Documents, intercompany Indebtedness permitted
hereunder and Indebtedness permitted under Section 8.1(b), Section 8.1(d) or
Section 8.1(k)); provided, this Section 8.13(d) shall not prohibit the
prepayment or payment at maturity by any Subsidiary of any Specified CMBS
Indebtedness if, on or prior to the date of any such payment, (x) the Real
Estate Asset subject to and securing such Specified CMBS Indebtedness is, or
shall have been, proposed 103



--------------------------------------------------------------------------------



 
[secondamendedandrestated110.jpg]
for inclusion in the Borrowing Base in accordance with Section 8.17, and (y)
such Subsidiary becomes a Guarantor in accordance with Section 7.12. Without
limiting the foregoing, nothing in this Section 8.13 shall be interpreted or
deemed to permit any Credit Party or Subsidiary to incur any Funded Debt or
Subordinated Debt to the extent such Funded Debt or Subordinated Debt is not
otherwise expressly permitted under Section 8.1. Section 8.14 Conduct of
Business. From and after the Effective Date, the Parent and the Borrower shall
not, nor shall they permit any of their Subsidiaries to, engage in any business
other than the businesses engaged in by the Parent, the Borrower or such
Subsidiary, respectively, on the Effective Date and businesses that are
substantially similar, related or incidental thereto, including, but not limited
to, owning, developing, and managing real and personal property and similar
interests in leasehold properties which are net leased to healthcare operators
for use as Healthcare Facilities. Section 8.15 Fiscal Year. No Credit Party
shall, nor shall it permit any of its Subsidiaries to change its Fiscal Year-end
from December 31. Section 8.16 Amendments to Organizational Agreements/Material
Agreements. No Credit Party shall, nor shall it permit any of its Subsidiaries
to, amend or permit any amendments to its Organizational Documents if such
amendment would reasonably be expected to be materially adverse to the Lenders
or the Administrative Agent. No Credit Party shall, nor shall it permit any of
its Subsidiaries to, amend or permit any amendment to, or terminate or waive any
provision of, any Material Contract unless such amendment, termination, or
waiver would not have a material adverse effect on the Administrative Agent or
the Lenders. Section 8.17 Addition/Removal of Unencumbered Pool Properties.
Neither the Borrower nor any other Credit Party shall request the addition or a
release of any Unencumbered Pool Property or add any Real Estate Asset as an
Unencumbered Pool Property hereunder except in accordance with the following:
(a) The Borrower may from time to time amend Schedule 6.24 to add an additional
Real Estate Asset that qualifies as an Unencumbered Pool Property; provided, no
Real Estate Asset shall be included as an Unencumbered Pool Property in any
Compliance Certificate or Borrowing Base Certificate delivered to the
Administrative Agent, on Schedule 6.24 or otherwise in any calculation of the
Borrowing Base unless and until such Real Estate Asset meets all of the
requirements set forth in the definition of “Unencumbered Pool Property” for
inclusion in the Borrowing Base. (b) Notwithstanding anything contained herein
to the contrary, to the extent any Real Estate Asset previously qualifying as an
Unencumbered Pool Property ceases to meet the criteria for qualification as
such, such Real Estate Asset shall be immediately removed from all Borrowing
Base-related calculations contained herein. Any such property removed from
Borrowing Base- related calculations pursuant to this clause (b) shall
immediately cease to be a “Unencumbered Pool Property” hereunder, in which case
Schedule 6.24 attached hereto shall be deemed to have been immediately amended
to remove such Real Estate Asset from the list of Unencumbered Pool Properties.
(c) The Credit Parties may voluntarily remove any Unencumbered Pool Property
from qualification as such if, and to the extent that, the Credit Parties shall,
immediately following such removal, be in compliance with all of the covenants
contained in Sections 7 and 8 of this Agreement 104



--------------------------------------------------------------------------------



 
[secondamendedandrestated111.jpg]
and with all Borrowing Base-related limitations on Outstanding Amounts set forth
in this Agreement. (d) Upon removal of an Unencumbered Pool Property pursuant to
clauses (b) or (c) above, (i) Schedule 6.24 shall be immediately amended to
remove such Real Estate Asset from the list of Unencumbered Pool Properties; and
(ii) the Borrower shall concurrently deliver to the Administrative Agent written
notice of any such voluntary removal or other event or circumstance that results
in a Real Estate Asset previously qualifying as an Unencumbered Pool Property
ceasing to qualify as such (provided, that such notification shall be
accompanied by an updated Compliance Certificate with calculations showing the
effect of such removal on the financial covenants contained herein and on any
Borrowing Base-related restrictions on the Outstanding Amounts hereunder).
Section 8.18 Property Management Agreements Regarding Unencumbered Pool
Properties. (a) No Unencumbered Property Owner shall, following the date on
which any Real Estate Asset is first included as an Unencumbered Pool Property,
enter into any property management agreement, or agree to pay any Person any
fees or compensation in connection with the management of all or any portion of
such Unencumbered Pool Property, except with an Approved Manager pursuant to a
management agreement substantially in the form approved by the Administrative
Agent prior to the Effective Date or other form reasonably acceptable to the
Administrative Agent. With respect to each Unencumbered Pool Property subject to
a property management agreement, the Borrower (or the applicable Unencumbered
Property Owner with respect to such Unencumbered Pool Property) shall (i)
promptly perform and observe in a commercially reasonable manner all of the
covenants required to be performed and observed by it under such property
management agreement and do all things necessary (to the extent commercially
reasonable) to preserve and to keep unimpaired its material rights thereunder;
(ii) promptly deliver to the Administrative Agent a copy of any notice of
default or other material notice under such property management agreement
received by the Borrower (or the applicable Unencumbered Property Owner with
respect to such Unencumbered Pool Property) from the Approved Manager party
thereto (including any notice that the Approved Manager intends to terminate
such property management agreement or that the Approved Manager otherwise
intends to discontinue its management of such Unencumbered Pool Property); and
(iii) promptly enforce in a commercially reasonable manner the performance and
observance of all of the covenants required to be performed and observed by such
Approved Manager under such property management agreement. (b) No Unencumbered
Property Owner shall, without the prior written consent of the Administrative
Agent (which consent shall not be unreasonably withheld): (i) surrender,
terminate or cancel any property management agreement or otherwise replace any
Approved Manager or enter into any other management agreement with respect to
any Unencumbered Pool Property, except in accordance with clause (a) of this
Section 8.18; (ii) reduce or consent to the reduction of the term of any such
property management agreement; (iii) increase or consent to the increase of the
amount of any charges or management fees under any such property management
agreement; or (iv) otherwise modify, change, supplement, alter or amend, or
waive or release any of its rights and remedies under, any property management
agreement in any material respect. Section 9 EVENTS OF DEFAULT; REMEDIES;
APPLICATION OF FUNDS. Section 9.1 Events of Default. If any one or more of the
following conditions or events shall occur: 105



--------------------------------------------------------------------------------



 
[secondamendedandrestated112.jpg]
(a) Failure to Make Payments When Due. Failure by any Credit Party to pay (i)
the principal of any Loan when due, whether at stated maturity, by acceleration
or otherwise; (ii) within one (1) Business Day of when due any amount payable to
the Issuing Bank in reimbursement of any drawing under a Letter of Credit; or
(iii) within three (3) Business Days of when due any interest on any Loan or any
fee or any other amount due hereunder; or (b) Default in Other Agreements. (i)
Failure of any Credit Party or any of its Subsidiaries to pay when due any
principal of or interest on or any other amount payable in respect of one or
more items of (x) Recourse Indebtedness (other than Indebtedness referred to in
Section 8.1(a)) in an aggregate principal amount of $50,000,000 or more, in each
case beyond the grace or cure period, if any, provided therefor or (y)
Non-Recourse Indebtedness in an aggregate principal amount of $100,000,000 or
more, in each case beyond the grace or cure period, if any, provided therefor;
or (ii) breach or default by any Credit Party with respect to any other term of
(1) one or more items of Indebtedness in the aggregate principal amounts
referred to in clauses (i)(x) or (i)(y) above, or (2) any loan agreement,
mortgage, indenture or other agreement relating to such item(s) of Indebtedness,
in each case beyond the grace or cure period, if any, provided therefor, if the
effect of such breach or default is to cause, or to permit the holder or holders
of that Indebtedness (or a trustee on behalf of such holder or holders), to
cause, that Indebtedness to become or be declared due and payable (or subject to
a compulsory repurchase or redeemable) prior to its stated maturity or the
stated maturity of any underlying obligation, as the case may be; or (c) Breach
of Certain Covenants. Failure of Borrower, Parent or any Unencumbered Property
Owner, as applicable, to perform or comply with any term or condition contained
in Section 7.1, Section 7.2(a), Section 7.5, Section 7.9, Section 7.12, Section
7.13 (to the extent such failure would permit the ground lessor under the
applicable Eligible Ground Lease to terminate such Eligible Ground Lease),
Section 7.15 or Section 8; or (d) Breach of Representations, etc. Any
representation, warranty, certification or other statement made or deemed made
by any Credit Party in any Credit Document or in any statement or certificate at
any time given by any Credit Party or any of its Subsidiaries in writing
pursuant hereto or thereto or in connection herewith or therewith shall be false
in any material respect as of the date made or deemed made; or (e) Other
Defaults Under Credit Documents. Any Credit Party shall default in the
performance of or compliance with any term contained herein or any of the other
Credit Documents, other than any such term referred to in any other Section of
this Section 9.1, and such default shall not have been remedied or waived within
thirty (30) days after the earlier of (i) an Authorized Officer of such Borrower
becoming aware of such default, or (ii) receipt by the Borrower of notice from
the Administrative Agent or any Lender of such default; provided, however, if
such default is not capable of being cured within such thirty (30) day period,
such period shall be extended for a reasonable period of time (not to exceed
thirty (30) additional days), so long as such Credit Party has commenced and is
diligently pursuing such cure within such initial thirty (30) day period; or (f)
Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of competent
jurisdiction shall enter a decree or order for relief in respect of any Credit
Party or any of its Subsidiaries in an involuntary case under the Bankruptcy
Code or Debtor Relief Laws now or hereafter in effect, which decree or order is
not stayed; or any other similar relief shall be granted under any applicable
federal or state law; or (ii) an involuntary case shall be commenced against any
Credit Party or any of its Subsidiaries under the Bankruptcy Code or other
Debtor Relief Laws now or hereafter in effect; or a decree or order of a court
having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar 106



--------------------------------------------------------------------------------



 
[secondamendedandrestated113.jpg]
powers over any Credit Party or any of its Subsidiaries, or over all or a
substantial part of its property, shall have been entered; or there shall have
occurred the involuntary appointment of an interim receiver, trustee or other
custodian of any Credit Party or any of its Subsidiaries for all or a
substantial part of its property; or a warrant of attachment, execution or
similar process shall have been issued against any substantial part of the
property of any Credit Party or any of its Subsidiaries, and any such event
described in this clause (ii) shall continue for sixty (60) days without having
been dismissed, bonded or discharged; or (g) Voluntary Bankruptcy; Appointment
of Receiver, etc. (i) Any Credit Party or any of its Subsidiaries shall have an
order for relief entered with respect to it or shall commence a voluntary case
under the Bankruptcy Code or other Debtor Relief Laws now or hereafter in
effect, or shall consent to the entry of an order for relief in an involuntary
case, or to the conversion of an involuntary case to a voluntary case, under any
such law, or shall consent to the appointment of or taking possession by a
receiver, trustee or other custodian for all or a substantial part of its
property; or any Credit Party or any of its Subsidiaries shall make any
assignment for the benefit of creditors; or (ii) any Credit Party or any of its
Subsidiaries shall be unable, or shall fail generally, or shall admit in writing
its inability, to pay its debts as such debts become due; or the board of
directors (or similar governing body) of any Credit Party or any of its
Subsidiaries or any committee thereof shall adopt any resolution or otherwise
authorize any action to approve any of the actions referred to herein or in
Section 9.1(f); or (h) Judgments and Attachments. (i) Any one or more money
judgments, writs or warrants of attachment or similar process against all or any
material portion of any property of any Credit Party or an Unencumbered Property
Owner or involving an aggregate amount at any time in excess of $2,000,000 (to
the extent not adequately covered by insurance as to which a solvent and
unaffiliated insurance company has acknowledged coverage) shall be entered or
filed against any Credit Party or any of its Subsidiaries or any of their
respective assets and shall remain undischarged, unvacated, unbonded or unstayed
for a period of thirty (30) days; or (ii) any non- monetary judgment or order
shall be rendered against any Credit Party or any of its Subsidiaries that would
reasonably be expected to have a Material Adverse Effect, and shall remain
undischarged, unvacated, unbonded or unstayed for a period of thirty (30) days;
or (i) Dissolution. Any order, judgment or decree shall be entered against any
Credit Party or any of its Subsidiaries decreeing the dissolution or split up of
such Credit Party or such Subsidiary and such order shall remain undischarged or
unstayed for a period in excess of thirty (30) days; or (j) Pension Plans. There
shall occur one or more ERISA Events which individually or in the aggregate
results in liability of any Credit Party, any of its Subsidiaries or any of
their respective ERISA Affiliates in excess of $2,000,000 during the term hereof
and which is not paid by the applicable due date; or (k) Change of Control. A
Change of Control shall occur; or (l) Invalidity of Credit Documents and Other
Documents. At any time after the execution and delivery thereof, (i) this
Agreement or any other Credit Document ceases to be in full force and effect
(other than by reason of the satisfaction in full of the Obligations (other than
contingent and indemnified obligations not then due and owing) in accordance
with the terms hereof) or shall be declared null and void, or (ii) any Credit
Party shall contest the validity or enforceability of any Credit Document in
writing or deny in writing that it has any further liability, 107



--------------------------------------------------------------------------------



 
[secondamendedandrestated114.jpg]
including with respect to future advances by the Lenders, under any Credit
Document to which it is a party; or (m) Failure to Maintain REIT Status. The
Parent shall, for any reason, lose or fail to maintain its status as a REIT or
the Borrower shall, for any reason, lose or fail to maintain its status as any
of the following: a REIT, a partnership or other disregarded entity (in each
case, for federal income tax purposes); or (n) Management Agreement. There
occurs a monetary or material default under a management agreement with respect
to an Unencumbered Pool Property (which material default shall include any
default which would permit the manager under any such management agreement to
terminate such management agreement or would otherwise result in a material
increase of the obligations of the Unencumbered Property Owner that is a party
to such management agreement) and such default is not remedied prior to the date
which is the earlier of (i) thirty (30) days from the occurrence of the event or
condition which caused, led to, or resulted in such default, and (ii) the last
day of any cure period provided in such management agreement for such default.
Section 9.2 Remedies. Upon the occurrence of any Event of Default described in
Section 9.1(f) or Section 9.1(g), automatically, and (2) upon the occurrence and
during the continuance of any other Event of Default, at the request of (or with
the consent of) the Required Lenders, upon notice to the Borrower by the
Administrative Agent, (A) the Revolving Commitments, if any, of each Lender
having such Revolving Commitments and the obligation of the Issuing Bank to
issue any Letter of Credit shall immediately terminate; (B) each of the
following shall immediately become due and payable, in each case without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by each of the Credit Parties: (I) the unpaid principal
amount of and accrued interest on the Loans, (II) an amount equal to the maximum
amount that may at any time be drawn under all Letters of Credit then
outstanding (regardless of whether any beneficiary under any such Letter of
Credit shall have presented, or shall be entitled at such time to present, the
drafts or other documents or certificates required to draw under such Letters of
Credit), and (III) all other Obligations; provided, the foregoing shall not
affect in any way the obligations of the Lenders under Section 2.2(b)(iii) or
Section 2.3(e); and (C) the Administrative Agent shall direct the Borrower to
pay (and the Borrower hereby agrees upon receipt of such notice, or upon the
occurrence of any Event of Default specified in Section 9.1(f) and Section
9.1(g) to pay) to the Administrative Agent such additional amounts of cash, to
be held as security for such Borrower’s reimbursement Obligations in respect of
Letters of Credit then outstanding under arrangements acceptable to the
Administrative Agent, equal to the Outstanding Amount of the Letter of Credit
Obligations at such time. Notwithstanding anything herein or otherwise to the
contrary, any Event of Default occurring hereunder shall continue to exist (and
shall be deemed to be continuing) until such time as such Event of Default has
been cured to the satisfaction of the Required Lenders or waived in writing in
accordance with the terms of Section 11.4. Section 9.3 Application of Funds.
After the exercise of remedies provided for in Section 9.2 (or after the Loans
have automatically become immediately due and payable), any amounts received on
account of the Obligations shall be applied by the Administrative Agent in the
following order: First, to payment of that portion of the Obligations
constituting fees, indemnities, expenses and other amounts (other than
principal, interest and Letter of Credit Fees but including without limitation
all reasonable and documented out-of-pocket fees, expenses and disbursements of
any law firm or other counsel and amounts payable under Section 3.1, Section 3.2
and Section 3.3) payable to the Administrative Agent, in its capacity as such;
108



--------------------------------------------------------------------------------



 
[secondamendedandrestated115.jpg]
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders including without limitation all reasonable
and documented out-of-pocket fees, expenses and disbursements of any law firm or
other counsel and amounts payable under Section 3.1, Section 3.2 and Section
3.3), ratably among the Lenders in proportion to the respective amounts
described in this clause Second payable to them; Third, to payment of that
portion of the Obligations constituting accrued and unpaid Letter of Credit Fees
and interest on the Loans, Letter of Credit Borrowings and other Obligations
ratably among such parties in proportion to the respective amounts described in
this clause Third payable to them; and Fourth, to (a) payment of that portion of
the Obligations constituting unpaid principal of the Loans and Letter of Credit
Borrowings, (b) payment of breakage, termination or other amounts owing in
respect of any Swap Contract between the Borrower or any of its Subsidiaries and
any Swap Bank, to the extent such Swap Contract is permitted hereunder, (c)
payments of amounts due under any Treasury Management Agreement between the
Borrower or any of its Subsidiaries and any Treasury Management Bank, and (d)
the Administrative Agent for the account of the Issuing Bank, to Cash
Collateralize that portion of the Letter of Credit Obligations comprised of the
aggregate undrawn amount of Letters of Credit, ratably among such parties in
proportion to the respective amounts described in this clause Fourth payable to
them; and Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Laws. Subject to Section 2.3, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above. Notwithstanding
the foregoing, Obligations arising under Treasury Management Agreements and Swap
Contracts shall be excluded from the application described above if the
Administrative Agent has not received written notice, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Treasury Management Bank or Swap Bank, as the case may be. Each
Treasury Management Bank or Swap Bank not a party to this Agreement that has
given the notice contemplated by the preceding sentence shall, by such notice,
be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article X for itself and its
Affiliates as if a “Lender” party hereto. Section 10 AGENCY Section 10.1
Appointment and Authority. (a) Each of the Lenders and the Issuing Bank hereby
irrevocably appoints KeyBank to act on its behalf as the Administrative Agent
hereunder and under the other Credit Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Section are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Bank, and no Credit Party nor any of its
Subsidiaries shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Credit 109



--------------------------------------------------------------------------------



 
[secondamendedandrestated116.jpg]
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any Applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties. (b) Each of the
Lenders hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each Credit Document and to exercise such powers and perform
such duties as are expressly delegated to it by the terms of this Agreement or
any Credit Document, together with such powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary contained elsewhere
herein or in any applicable Credit Document, the Administrative Agent shall not
have any duties or responsibilities, except those expressly set forth herein or
therein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any applicable Credit Document or otherwise exist against
the Administrative Agent. Without limiting the generality of the foregoing
sentence, the use of the term “agent” herein and in any Credit Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. Section 10.2 Rights as a Lender. The Person
serving as the Administrative Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not the Administrative Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of business
with the Borrower or any Subsidiary of the Borrower or other Affiliate thereof
as if such Person were not the Administrative Agent hereunder and without any
duty to account therefor to the Lenders. Section 10.3 Exculpatory Provisions.
(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Credit Documents, and its
duties hereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent: (i) shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing; (ii) shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Credit Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Credit Documents), provided
that the Administrative Agent shall not be required to take any action that, in
its opinion or the opinion of its counsel, may expose the Administrative Agent
to liability or that is contrary to any Credit Document or Applicable Law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief 110



--------------------------------------------------------------------------------



 
[secondamendedandrestated117.jpg]
Law or that may effect a forfeiture, modification or termination of property of
a Defaulting Lender in violation of any Debtor Relief Law; and (iii) shall not,
except as expressly set forth herein and in the other Credit Documents, have any
duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity. (b) The Administrative Agent shall not be
liable for any action taken or not taken by it (i) with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith shall be necessary, under the circumstances as provided in Sections
11.4 and 9.2) or (ii) in the absence of its own gross negligence or willful
misconduct, as determined by a court of competent jurisdiction by final and
nonappealable judgment. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent in writing by the Borrower, a Lender or an
Issuing Bank. (c) The Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Credit
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein or the occurrence of any Default, (iv)
the validity, enforceability, effectiveness or genuineness of this Agreement,
any other Credit Document or any other agreement, instrument or document or (v)
the satisfaction of any condition set forth in Section 5 or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent. Section 10.4 Reliance by Administrative Agent. The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Bank prior to the making
of such Loan or the issuance of such Letter of Credit. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower and its
Subsidiaries), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts. Section 10.5 Delegation
of Duties. The Administrative Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Credit Document by
or through any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Section shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their 111



--------------------------------------------------------------------------------



 
[secondamendedandrestated118.jpg]
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents. Section 10.6 Resignation of Administrative Agent.
(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Bank and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, with the consent of
the Borrower, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the Issuing Bank, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed such resignation shall become effective in
accordance with such notice on the Resignation Effective Date. (b) If the Person
servicing as Administrative Agent is a Defaulting Lender pursuant to clause (d)
of the definition thereof, the Required Lenders may, to the extent permitted by
Applicable Law by notice in writing to the Borrower and such Person, remove such
Person as the Administrative Agent and, with the consent of the Borrower,
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty (30)
days after such notice (or such earlier day as shall be agreed by the Required
Lenders) (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.
(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Bank under any of
the Credit Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the Issuing Bank directly, until
such time as the Required Lenders shall appoint a successor Administrative Agent
as provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring or removed Administrative Agent, and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Credit Documents (if not already discharged
therefrom as provided above in this Section). The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation hereunder and
under the other Credit Documents, the provisions of this Section 10 and Section
11.2 shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent. 112



--------------------------------------------------------------------------------



 
[secondamendedandrestated119.jpg]
Section 10.7 Non-Reliance on Administrative Agent and Other Lenders. Each of the
Lenders and the Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each of the Lenders and the Issuing Bank also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder. Section 10.8 No Other Duties, etc. Anything herein to
the contrary notwithstanding, none of the Book Runners, Lead Arrangers,
Documentation Agents, Co-Syndication Agents or similarly titled Persons listed
on the cover page hereof (if any) shall have any powers, duties or
responsibilities under this Agreement or any of the other Credit Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
an Issuing Bank hereunder. Section 10.9 Administrative Agent May File Proofs of
Claim. In case of the pendency of any proceeding under any Debtor Relief Law or
any other judicial proceeding relative to any Credit Party, the Administrative
Agent (irrespective of whether the principal of any Loan or Letter of Credit
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered (but not
obligated) by intervention in such proceeding or otherwise: (a) to file and
prove a claim for the whole amount of the principal and interest owing and
unpaid in respect of the Loans, Letter of Credit Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Bank and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Bank and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Bank and the Administrative Agent
under Section 2.10 and Section 11.2) allowed in such judicial proceeding; and
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender and the Issuing
Bank to make such payments to the Administrative Agent and, in the event that
the Administrative Agent shall consent to the making of such payments directly
to the Lenders and the Issuing Bank, to pay to the Administrative Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of the Administrative Agent and its agents and counsel, and any other amounts
due the Administrative Agent under Section 2.10 and Section 11.2). Section 10.10
Security Matters. (a) As may be applicable at any time, the Lenders (including
the Issuing Bank and the Swingline Lender) irrevocably authorize the
Administrative Agent, at its option and in its discretion to release any
Guarantor from its obligations under this Agreement and the other Credit
Documents if such Person ceases to be a Guarantor as a result of a transaction
permitted under the Credit Documents. Upon request by the Administrative Agent
at any time, the Required Lenders will 113



--------------------------------------------------------------------------------



 
[secondamendedandrestated120.jpg]
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under this Agreement pursuant to this Section. (b) As may
be applicable at any time, anything contained in any of the Credit Documents to
the contrary notwithstanding, each of the Credit Parties, the Administrative
Agent and each holder of the Obligations hereby agrees that no holder of the
Obligations shall have any right individually to enforce this Agreement, the
Notes or any other Credit Document, it being understood and agreed that all
powers, rights and remedies hereunder may be exercised solely by the
Administrative Agent, on behalf of the holders of the Obligations in accordance
with the terms hereof and, as may be applicable at any time, all powers, rights
and remedies under any Credit Documents may be exercised solely by the
Administrative Agent. (c) As may be applicable at any time, no Swap Contract or
Treasury Management Agreement will create (or be deemed to create) in favor of
any Swap Bank or any Treasury Management Banks, respectively that is a party
thereto any rights in connection with the obligations of the Borrower or any
other Credit Party under the Credit Documents except as expressly provided
herein or in the other Credit Documents. Section 11 MISCELLANEOUS Section 11.1
Notices; Effectiveness; Electronic Communications. (a) Notices Generally. Except
in the case of notices and other communications expressly permitted to be given
by telephone (and except as provided in subsection (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier or electronic mail as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows: (i) if
to the Administrative Agent, the Borrower or any other Credit Party, to the
address, telecopier number, electronic mail address or telephone number
specified in Appendix B: (ii) if to any Lender, the Issuing Bank or Swingline
Lender, to the address, telecopier number, electronic mail address or telephone
number in its Administrative Questionnaire on file with the Administrative
Agent. Notices and other communications sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received; notices and other communications sent by telecopier shall
be deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next business day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b). (b) Electronic Communications. Notices and other communications
to the Lenders and the Issuing Bank hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures reasonably approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or the Issuing Bank
pursuant to Section 2 if such Lender or the Issuing Bank, as applicable, has
notified the Administrative Agent and the Borrower that it is incapable of
receiving notices under such Section by electronic communication. The
Administrative Agent or any Credit Party may, in 114



--------------------------------------------------------------------------------



 
[secondamendedandrestated121.jpg]
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it, provided
that approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes, (i)
notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor. (c)
Change of Address, Etc. Any party hereto may change its address, telecopier
number or electronic mail address for notices and other communications hereunder
by notice to the other parties hereto. (d) Platform. (i) Each Credit Party
agrees that the Administrative Agent may, but shall not be obligated to, make
the Communications (as defined below) available to the Issuing Bank and the
other Lenders by posting the Communications on Debtdomain, Intralinks, Syndtrak
or a substantially similar electronic transmission system (the “Platform”). (ii)
The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower or the
other Credit Parties, any Lender or any other Person or entity for damages of
any kind, including, without limitation, direct or indirect, special, incidental
or consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s, any other Credit Party’s or the
Administrative Agent’s transmission of communications through the Platform.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Credit
Party pursuant to any Credit Document or the transactions contemplated therein
which is distributed to the Administrative Agent, any Lender or the Issuing Bank
by means of electronic communications pursuant to this Section, including
through the Platform. Section 11.2 Expenses; Indemnity; Damage Waiver. (a) Costs
and Expenses. The Credit Parties shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable and documented out-of-pocket fees, charges and
disbursements of counsel for the Administrative Agent (which counsel may include
their respective employees)) in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Credit 115



--------------------------------------------------------------------------------



 
[secondamendedandrestated122.jpg]
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable and documented out-of-pocket expenses
incurred by the Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the Issuing Bank (including the reasonable
and documented out-of-pocket fees, charges and disbursements of any counsel for
the Administrative Agent, any Lender or the Issuing Bank (which counsel may
include their respective employees)) in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Credit Documents, including its rights under this Section, or (B) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit. (b) Indemnification
by the Credit Parties. The Credit Parties shall indemnify the Administrative
Agent (and any sub-agent thereof), each Lender and the Issuing Bank, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
documented and reasonable out-of-pocket fees, charges and disbursements of any
counsel for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any of its Subsidiaries
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby or thereby or otherwise in connection herewith or
therewith, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, (ii) any Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by the Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, (iv) the execution or delivery of any
commitment or fee letters in contemplation of this Agreement, the other Credit
Documents and the transactions hereunder, the performance by the parties thereto
of their respective obligations thereunder or the consummation of the
transactions contemplated thereby, or (v) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any of its Subsidiaries, and regardless of whether
any Indemnitee is a party thereto, provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any of its Subsidiaries against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Credit Document, if the Borrower or such Subsidiary has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction. This Section 11.2(b) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non- Tax claim. (c) Reimbursement by Lenders. To the extent that the
Credit Parties for any reason fail to pay any amount required under subsection
(a) or (b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), the Issuing Bank or any Related Party of any of 116



--------------------------------------------------------------------------------



 
[secondamendedandrestated123.jpg]
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub- agent), the Issuing Bank or such Related Party, as the case
may be, such Lender’s pro rata share (in each case, determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) or the
Issuing Bank in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or the
Issuing Bank in connection with such capacity. The obligations of the Lenders
under this subsection (c) are subject to the provisions of this Agreement that
provide that their obligations are several in nature, and not joint and several.
(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, none of the Credit Parties shall assert, and each hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Credit Document or any agreement or instrument contemplated hereby,
the transactions contemplated hereby or thereby, any Loan or Letter of Credit or
the use of the proceeds thereof. No Indemnitee referred to in subsection (b)
above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby. (e) Payments. All amounts due under
this Section shall be payable promptly, but in any event within ten (10)
Business Days after written demand therefor (including delivery of copies of
applicable invoices). (f) Survival. The provisions of this Section shall survive
resignation or replacement of the Administrative Agent, the Issuing Bank, the
Swingline Lender or any Lender, termination of the commitments hereunder and
repayment, satisfaction and discharge of the loans and obligations hereunder.
Section 11.3 Set-Off. Subject in all respects to Section 2.14, if an Event of
Default shall have occurred and be continuing, each Lender, the Issuing Bank,
and each of their respective Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by Applicable Law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) at any time held and other obligations (in
whatever currency) at any time owing by such Lender, the Issuing Bank or any
such Affiliate to or for the credit or the account of the Borrower or any other
Credit Party against any and all of the obligations of the Borrower or such
Credit Party now or hereafter existing under this Agreement or any other Credit
Document to such Lender or the Issuing Bank, irrespective of whether or not such
Lender or the Issuing Bank shall have made any demand under this Agreement or
any other Credit Document and although such obligations of the Borrower or such
Credit Party may be contingent or unmatured or are owed to a branch or office of
such Lender or the Issuing Bank different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of each Lender, the
Issuing Bank and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such
Lender, the Issuing Bank or their respective Affiliates may have. Each of the
Lenders and the Issuing Bank agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application. Section 11.4 Amendments and Waivers. 117



--------------------------------------------------------------------------------



 
[secondamendedandrestated124.jpg]
(a) Required Lenders Consent. Subject to Section 3.1(a), Section 11.4(b) and
Section 11.4(c), no amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall in any event be effective without the written concurrence
of the Administrative Agent and the Required Lenders; provided that (i) the
Administrative Agent may, with the consent of the Borrower only, amend, modify
or supplement this Agreement to cure any ambiguity, omission, defect or
inconsistency, so long as such amendment, modification or supplement does not
adversely affect the rights of any Lender or the Issuing Bank, (ii) the Fee
Letter may be amended, or rights or privileges thereunder waived, in a writing
executed only by the parties thereto, (iii) no Defaulting Lender shall have any
right to approve or disapprove any amendment, waiver or consent hereunder,
except that (A) the Commitments, Loans and/or Letter of Credit Obligations of
such Lender may not be increased or extended without the consent of such Lender,
and (B) any waiver, amendment or modification requiring the consent of all
Lenders or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender, (iv) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code of the United States supersedes the unanimous consent
provisions set forth herein, and (v) the Required Lenders shall determine
whether or not to allow any Credit Party to use cash collateral in the context
of a bankruptcy or insolvency proceeding and such determination shall be binding
on all of the Lenders; provided further that, subject further to clauses (b) and
(c) below, (A) any term of this Agreement or of any other Credit Document
relating solely to the rights or obligations of any Term Lenders in respect of
any Term Loan, and not any other Lenders, may be amended, and the performance or
observance by the Borrower or any other Credit Party of any such terms may be
waived (either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Required Term
Lenders (and, in the case of an amendment to any Credit Document, the written
consent of each Loan Party a party thereto), and (B) any term of this Agreement
or of any other Credit Document relating solely to the rights or obligations of
the Revolving Lenders, and not any other Lenders, may be amended, and the
performance or observance by the Borrower or any other Credit Party of any such
terms may be waived (either generally or in a particular instance and either
retroactively or prospectively) with, and only with, the written consent of the
Required Revolving Lenders (and, in the case of an amendment to any Credit
Document, the written consent of each Loan Party a party thereto). (b) Affected
Lenders’ Consent. Without the written consent of each Lender (other than a
Defaulting Lender except as provided in clause (a)(iii) above) that would be
affected thereby, no amendment, modification, termination, or consent shall be
effective if the effect thereof would: (i) extend the Revolving Commitment
Termination Date, except pursuant to an extension thereof effected in accordance
with Section 2.18, or extend the Term Maturity Date; (ii) waive, reduce or
postpone any scheduled repayment (but not prepayment) or alter the required
application of any prepayment pursuant to Section 2.12 or the application of
funds pursuant to Section 9.3, as applicable; (iii) extend the stated expiration
date of any Letter of Credit, beyond the Revolving Commitment Termination Date;
(iv) reduce the principal of or the rate of interest on any Loan (other than
under Section 3.1(a) or any waiver of the imposition of the Default Rate
pursuant to Section 2.9) 118



--------------------------------------------------------------------------------



 
[secondamendedandrestated125.jpg]
or any fee or premium payable hereunder, or change the manner of computation of
any financial or other ratio (including any change in any applicable defined
term) used in determining the Applicable Margin or Facility Fee Rate that would
result in a reduction of any interest rate on any Loan or any fee payable
hereunder; provided, however, that only the consent of the Required Lenders
shall be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate; (v) extend the
time for payment of any such interest or fees; (vi) reduce the principal amount
of any Loan or any reimbursement obligation in respect of any Letter of Credit;
(vii) amend, modify, terminate or waive any provision of this Section 11.4(b) or
Section 11.4(c) or any other provision of this Agreement that expressly provides
that the consent of all Lenders is required; (viii) change the percentage of the
outstanding principal amount of Loans that is required for the Lenders or any of
them to take any action hereunder or amend the definition of “Required Lenders”,
“Required Revolving Lenders”, “Required Term Lenders” or “Revolving Commitment
Percentage” or modify the amount of the Commitment of any Lender; (ix) as may be
applicable at any time, release the Parent (as Guarantor) or all or
substantially all of the other Guarantors from their respective obligations
hereunder, in each case, except as expressly provided in the Credit Documents;
or (x) consent to the assignment or transfer by the Borrower of any of its
rights and obligations under any Credit Document (except pursuant to a
transaction permitted hereunder). (c) Other Consents. No amendment,
modification, termination or waiver of any provision of the Credit Documents, or
consent to any departure by the Borrower or any other Credit Party therefrom,
shall: (i) increase any Revolving Commitment of any Lender over the amount
thereof then in effect without the consent of such Lender; provided, no
amendment, modification or waiver of any condition precedent, covenant, Default
or Event of Default shall constitute an increase in any Revolving Commitment of
any Lender; (ii) amend, modify, terminate or waive any provision hereof relating
to the Swingline Sublimit or the Swingline Loans without the consent of the
Swingline Lender; (iii) amend, modify, terminate or waive any obligation of
Lenders relating to the purchase of participations in Letters of Credit as
provided in Section 2.3(c) without the written consent of the Administrative
Agent and of the Issuing Bank; (iv) amend, modify, terminate or waive any
provision of this Section 11 as the same applies to the Administrative Agent, or
any other provision hereof as the same applies to the rights or obligations of
the Administrative Agent, in each case without the consent of such
Administrative Agent; 119



--------------------------------------------------------------------------------



 
[secondamendedandrestated126.jpg]
(v) amend the provisions of Section 2.13(d) or Section 9.3 without the consent
of all Lenders; (vi) amend, modify, terminate or waive any of the provisions of
any Credit Document related to advance rates related to the Unencumbered Pool
Properties or the definitions of (or provisions relating to) the terms
“Aggregate Unencumbered Pool Property Value Amount,” “Unencumbered Pool Property
Value,” “Borrowing Base,” “Unencumbered Pool Property,” or the components of any
of the foregoing (to the extent related to the calculation of the Borrowing Base
or the approval and/or qualifications respecting Unencumbered Pool Properties)
without the written consent of each of the Lenders (other than any Defaulting
Lender); (vii) unless signed by the Credit Parties and the Required Revolving
Lenders: (1) amend or waive compliance with the conditions precedent to the
obligations of the Revolving Lenders to make any Credit Extension; (2) amend or
waive non-compliance with any provision of Section 2.11(c); (3) waive any
Default or Event of Default for the purpose of satisfying the conditions
precedent to the obligations of the Revolving Lenders to make any Credit
Extension; or (4) change any of the provisions of this clause (c)(vii); and (d)
Execution of Amendments, etc. The Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 11.4 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party. Section 11.5 Successors and Assigns. (a)
Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (e) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement. 120



--------------------------------------------------------------------------------



 
[secondamendedandrestated127.jpg]
(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments, Loans and obligations hereunder
at the time owing to it); provided that any such assignment shall be subject to
the following conditions: (i) Minimum Amounts. (A) in the case of an assignment
of the entire remaining amount of the assigning Lender’s Commitments and the
Loans at the time owing to it or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and (B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitments (which for this purpose includes loans and
obligations in respect thereof outstanding thereunder) or, if the Commitments
are not then in effect, the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment Agreement with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment
Agreement, as of the Trade Date) shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Event of Default shall then
exist, the Borrower otherwise consents (each such consent not to be unreasonably
withheld or delayed). (ii) Proportionate Amounts. Each partial assignment shall
be made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement with respect to the Commitments and
Loans assigned. (iii) Required Consents. No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition: (A) the consent of the Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (x) an Event of
Default shall have occurred and is continuing at the time of such assignment or
(y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof; (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of Revolving Commitments or any portion of the Term Loan if such assignment is
to a Person that is not a Lender, an Affiliate of such Lender or an Approved
Fund with respect to such Lender; (C) the consent of the Issuing Bank (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of any Revolving Commitment; and 121



--------------------------------------------------------------------------------



 
[secondamendedandrestated128.jpg]
(D) the consent of the Swingline Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of any
Revolving Commitment. (iv) Assignment Agreement. The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment Agreement,
together with a processing and recordation fee in the amount of $3,500, unless
waived, in whole or in part by the Administrative Agent in its discretion. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire. (v) No Assignment to Borrower, Affiliates or
Subsidiaries. No such assignment shall be made to the Borrower, any of the
Borrower’s Affiliates or Subsidiaries, or any Defaulting Lender. (vi) No
Assignment to Natural Persons. No such assignment shall be made to a natural
person. (vii) Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Bank, the Swingline Lender and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Revolving Commitment
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under Applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs. Subject to
acceptance and recording thereof by the Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment Agreement, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment
Agreement, have the rights and obligations of a Lender under this Agreement, and
the assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment Agreement, be released from its obligations under this Agreement
(and, in the case of an Assignment Agreement covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
3.1, 3.2 and 3.3 (subject to the requirements and limitations therein) and 11.2
with respect to facts and circumstances occurring prior to the effective date of
such assignment. If requested by the assignee, the Borrower will execute and
deliver, at their own expense, Notes to the assignee evidencing the interests
taken by way of assignment hereunder. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section. 122



--------------------------------------------------------------------------------



 
[secondamendedandrestated129.jpg]
(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in the United
States, a copy of each Assignment Agreement delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Commitments
of, and principal amounts (and stated interest) of the Loans and Obligations
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice. (d) Any Lender may at any time, without the consent of, or notice
to, the Borrower or the Administrative Agent, the Issuing Bank or the Swingline
Lender, sell participations to any Person (other than a natural Person or the
Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (iii) the Borrower, the Administrative Agent, the Issuing Bank and Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 11.2(c)
with respect to any payments made by such Lender to its Participant(s). Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in clauses (b) or (c) of Section
11.4 that affects such Participant. The Borrower agrees that each Participant
shall be entitled to the benefits of Sections 3.1, 3.2 and 3.3 (subject to the
requirements and limitations therein, including the requirements under Section
3.3(f) (it being understood that the documentation required under Section 3.3(f)
shall be delivered to the participating Lender)) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to clause (b)
of this Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 2.17 and 3.4 as if it were an assignee under clause (b)
of this Section; and (B) shall not be entitled to receive any greater payment
under Sections 3.2 or 3.3, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.17 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 11.3 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.14 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Credit Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Credit
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, Letter of Credit or other obligation is
in 123



--------------------------------------------------------------------------------



 
[secondamendedandrestated130.jpg]
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register. (e) Certain
Pledges. Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement, or any promissory notes
evidencing its interests hereunder, to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto. Section 11.6 Independence of Covenants. All
covenants hereunder shall be given independent effect so that if a particular
action or condition is not permitted by any of such covenants, the fact that it
would be permitted by an exception to, or would otherwise be within the
limitations of, another covenant shall not avoid the occurrence of a Default or
an Event of Default if such action is taken or condition exists. Section 11.7
Survival of Representations, Warranties and Agreements. All representations,
warranties and agreements made herein shall survive the execution and delivery
hereof and the making of any Credit Extension and the Term Loan. Notwithstanding
anything herein or implied by law to the contrary, the agreements of each Credit
Party set forth in Section 3.1(c), Section 3.2, Section 3.3, Section 11.2,
Section 11.3, and Section 11.10 and the agreements of the Lenders and the
Administrative Agent set forth in Section 2.14, Section 10.3 and Section 11.2(c)
shall survive the payment of the Loans, the cancellation, expiration or cash
collateralization of the Letters of Credit, and the termination hereof. Section
11.8 No Waiver; Remedies Cumulative. No failure or delay on the part of the
Administrative Agent or any Lender in the exercise of any power, right or
privilege hereunder or under any other Credit Document shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other power,
right or privilege. The rights, powers and remedies given to each Agent and each
Lender hereby are cumulative and shall be in addition to and independent of all
rights, powers and remedies existing by virtue of any statute or rule of law or
in any of the other Credit Documents, any Swap Contracts or any Treasury
Management Agreements. Any forbearance or failure to exercise, and any delay in
exercising, any right, power or remedy hereunder shall not impair any such
right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy. Section 11.9
Marshalling; Payments Set Aside. Neither the Administrative Agent nor any Lender
shall be under any obligation to marshal any assets in favor of any Credit Party
or any other Person or against or in payment of any or all of the Obligations.
To the extent that any Credit Party makes a payment or payments to the
Administrative Agent, the Issuing Bank, the Swingline Lender or the Lenders (or
to the Administrative Agent, on behalf of Lenders), or the Administrative Agent,
the Issuing Bank or the Lenders enforce any security interests or exercise their
rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any Debtor Relief Law, any other
state or federal law, common law or any equitable cause, then, to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied, and all Liens, rights and remedies therefor or related thereto, shall
be revived and continued in full force and effect as if such payment or payments
had not been made or such enforcement or setoff had not occurred. 124



--------------------------------------------------------------------------------



 
[secondamendedandrestated131.jpg]
Section 11.10 Severability. In case any provision in or obligation hereunder or
any Note or other Credit Document shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby. Section
11.11 Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of the Lenders hereunder are several and no Lender shall be
responsible for the obligations or Revolving Commitment of any other Lender
hereunder. Nothing contained herein or in any other Credit Document, and no
action taken by the Lenders pursuant hereto or thereto, shall be deemed to
constitute the Lenders as a partnership, an association, a joint venture or any
other kind of entity. The amounts payable at any time hereunder to each Lender
shall be a separate and independent debt, and, subject to Section 10.10(b), each
Lender shall be entitled to protect and enforce its rights arising under this
Agreement and the other Credit Documents and it shall not be necessary for any
other Lender to be joined as an additional party in any proceeding for such
purpose. Section 11.12 Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect. Section 11.13 Applicable Laws.
(a) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York. (b) Submission to
Jurisdiction. Each party hereto irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the courts of the
State of New York sitting in the Borough of Manhattan and of the United States
District Court of the Southern District, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Credit Document, or for recognition or enforcement of any
judgment, and each of the parties hereto irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
Applicable Law, in such Federal court. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or in any other Credit Document shall
affect any right that any party may otherwise have to bring any action or
proceeding relating to this Agreement or any other Credit Document against any
Credit Party or its properties in the courts of any jurisdiction. (c) Waiver of
Venue. Each party hereto irrevocably and unconditionally waives, to the fullest
extent permitted by Applicable Law, any objection that it may now or hereafter
have to the laying of venue of any action or proceeding arising out of or
relating to this Agreement or any other Credit Document in any court referred to
in subsection (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by Applicable Law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court. (d) Service of Process. Each party hereto irrevocably consents to service
of process in the manner provided for notices in Section 11.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law. Section 11.14 WAIVER OF JURY TRIAL.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR 125



--------------------------------------------------------------------------------



 
[secondamendedandrestated132.jpg]
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER
CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
IN THIS SECTION. Section 11.15 Confidentiality. Each of the Administrative
Agent, the Issuing Bank and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and other representatives (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by Applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Credit Document or any
action or proceeding relating to this Agreement or any other Credit Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower or any Subsidiary and its obligations, (g) with the
consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or (y)
becomes available to the Administrative Agent, any Lender, the Issuing Bank or
any of their respective Affiliates on a non-confidential basis from a source
other than the Borrower. In addition, the Administrative Agent and the Lenders
may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Administrative Agent and the Lenders in
connection with the administration of this Agreement, the other Credit
Documents, and the Commitments. For purposes of this Section, “Information”
means all information received from the Borrower or any of its Subsidiaries
relating to the Borrower or any of its Subsidiaries or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or the Issuing Bank on a non-confidential basis
prior to disclosure by the Borrower or any of its Subsidiaries, unless, in the
case of information received from the Borrower or any of its Subsidiaries after
the date hereof, such information is clearly identified at the time of delivery
as non-confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information. Each of the Administrative Agent,
the Issuing Bank and the Lenders acknowledges that (i) the Information may
include material non-public information concerning the Borrower or any
Subsidiary, as the case may be, (ii) it has developed compliance procedures
regarding the use of material non-pubic information and (iii) it will handle
such material non-public information in accordance with Applicable Law,
including United States federal and state securities laws. Section 11.16 Usury
Savings Clause. Notwithstanding any other provision herein, the aggregate
interest rate charged or agreed to be paid with respect to any of the
Obligations, including all charges or 126



--------------------------------------------------------------------------------



 
[secondamendedandrestated133.jpg]
fees in connection therewith deemed in the nature of interest under Applicable
Laws shall not exceed the Highest Lawful Rate. If the rate of interest
(determined without regard to the preceding sentence) under this Agreement at
any time exceeds the Highest Lawful Rate, the aggregate outstanding amount of
the Loans made hereunder shall bear interest at the Highest Lawful Rate until
the total amount of interest due hereunder equals the amount of interest which
would have been due hereunder if the stated rates of interest set forth in this
Agreement had at all times been in effect. In addition, if when the Loans made
hereunder are repaid in full the total interest due hereunder (taking into
account the increase provided for above) is less than the total amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect, then to the extent
permitted by law, the Borrower shall pay to the Administrative Agent an amount
equal to the difference between the amount of interest paid and the amount of
interest which would have been paid if the Highest Lawful Rate had at all times
been in effect. Notwithstanding the foregoing, it is the intention of the
Lenders and each of the Credit Parties to conform strictly to any applicable
usury laws. Accordingly, if any Lender contracts for, charges, or receives any
consideration which constitutes interest in excess of the Highest Lawful Rate,
then any such excess shall be cancelled automatically and, if previously paid,
shall at such Lender’s option be applied to the aggregate outstanding amount of
the Loans made hereunder or be refunded to each of the applicable Credit
Parties. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Highest Lawful
Rate, such Person may, to the extent permitted by Applicable Laws, (a)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest, throughout the contemplated term of the Obligations
hereunder. Section 11.17 Counterparts; Integration; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement and
the other Credit Documents, and any separate letter agreements with respect to
fees payable to the Administrative Agent, constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Except as provided in Section 5, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or .pdf file shall be effective as delivery of a manually executed
counterpart of this Agreement. Section 11.18 No Advisory of Fiduciary
Relationship. In connection with all aspects of each transaction contemplated
hereby (including in connection with any amendment, waiver or other modification
hereof or of any other Credit Document), each of the Credit Parties acknowledges
and agrees, and acknowledges its Affiliates’ understanding, that: (a)(i) the
arranging and other services regarding this Agreement provided by the
Administrative Agent and the Lenders, are arm’s-length commercial transactions
between the Credit Parties, on the one hand, and the Administrative Agent and
the Lenders, on the other hand, (ii) the Credit Parties have consulted their own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (iii) each of the Credit Parties is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Credit Documents; (b)(i) the Administrative
Agent and each Lender is and has been acting solely as a principal and, except
as expressly agreed in writing by the relevant parties, has not been, is not and
will not be acting as an advisor, agent or fiduciary, for any Credit Party or
any of their Affiliates or any other Person and (ii) neither the Administrative
Agent nor any Lender has any obligation to any Credit Party or any of their
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Credit Documents; and
(c) the Administrative Agent, each Lender and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that 127



--------------------------------------------------------------------------------



 
[secondamendedandrestated134.jpg]
differ from those of the Credit Parties and their Affiliates, and neither the
Administrative Agent nor any Lender has any obligation to disclose any of such
interests to any Credit Party or its Affiliates. To the fullest extent permitted
by law, each of the Credit Parties hereby waives and releases, any claims that
it may have against the Administrative Agent and each Lender with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby. Section 11.19 Electronic
Execution of Assignments and Other Documents. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment Agreement or in any
amendment, waiver, modification or consent relating hereto shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any Applicable Laws,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act. Section 11.20 USA
PATRIOT Act. Each Lender subject to the Patriot Act hereby notifies each of the
Credit Parties that pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies each of the
Credit Parties, which information includes the name and address of each of the
Credit Parties and other information that will allow such Lender to identify
each of the Credit Parties in accordance with the Patriot Act and the Beneficial
Ownership Regulation. Section 11.21 Acknowledgement and Consent to Bail-In of
EEA Financial Institutions. Notwithstanding anything to the contrary in any
Credit Document or in any other agreement, arrangement or understanding among
any such parties, each party hereto acknowledges that any liability of any
Lender that is an EEA Financial Institution arising under any Credit Document,
to the extent such liability is unsecured, may be subject to the writedown and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by: (a) the application of any Write-Down
and Conversion Powers by an EEA Resolution Authority to any such liabilities
arising hereunder which may be payable to it by any Lender that is an EEA
Financial Institution; and (b) the effects of any Bail-In Action on any such
liability, including, if applicable: (i) a reduction in full or in part or
cancellation of any such liability; (ii) a conversion of all, or a portion of,
such liability into shares or other instruments of ownership in such EEA
Financial Institution, its parent undertaking, or a bridge institution that may
be issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Credit Document;
or (iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority. Section 11.22 Existing Agreement. Simultaneous with the initial Loans
advanced hereunder, all amounts due under the Existing Agreement shall be repaid
in full; provided that the parties hereby agree that there is no novation of the
128



--------------------------------------------------------------------------------



 
[secondamendedandrestated135.jpg]
Existing Agreement. On the Effective Date, the rights and obligations of the
parties under the Existing Agreement shall be subsumed within and be governed by
this Agreement. [Signatures on Following Page(s)] 129



--------------------------------------------------------------------------------



 
[secondamendedandrestated136.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above. BORROWER: PHYSICIANS REALTY L.P., a Delaware
limited partnership By: Physicians Realty Trust, as General Partner By: /s/ John
T. Thomas John T. Thomas, President and Chief Executive Officer



--------------------------------------------------------------------------------



 
[secondamendedandrestated137.jpg]
GUARANTOR: PHYSICIANS REALTY TRUST, a Maryland real estate investment trust By:
/s/ John T. Thomas John T. Thomas, President and Chief Executive Officer



--------------------------------------------------------------------------------



 
[secondamendedandrestated138.jpg]
ADMINISTRATIVE AGENT, ISSUING BANK, SWINGLINE LENDER, and LENDER: KEYBANK
NATIONAL ASSOCIATION By: /s/ Laura Conway Name: Laura Conway Title: Senior
Banker



--------------------------------------------------------------------------------



 
[secondamendedandrestated139.jpg]
LENDER: BMO HARRIS BANK N.A. By: /s/ Kevin Fennell Name: Kevin Fennell Title:
Director



--------------------------------------------------------------------------------



 
[secondamendedandrestated140.jpg]
LENDER: CITIZENS BANK, N.A. By: /s/ Donald W. Woods Name: Donald W. Woods Title:
Senior Vice President



--------------------------------------------------------------------------------



 
[secondamendedandrestated141.jpg]
LENDER: BANK OF AMERICA, N.A. By: /s/ Darren Merten Name: Darren Merten Title:
Vice President



--------------------------------------------------------------------------------



 
[secondamendedandrestated142.jpg]
LENDER: RAYMOND JAMES BANK, N.A. By: /s/ James Armstrong Name: James Armstrong
Title: SVP



--------------------------------------------------------------------------------



 
[secondamendedandrestated143.jpg]
ROYAL BANK OF CANADA By: /s/ Brian Gross Name: Brian Gross Title: Authorized
Signatory



--------------------------------------------------------------------------------



 
[secondamendedandrestated144.jpg]
LENDER: REGIONS BANK By: /s/ E. Mark Hardison Name: E. Mark Hardison Title:
Managing Director



--------------------------------------------------------------------------------



 
[secondamendedandrestated145.jpg]
LENDER: BRANCH BANKING & TRUST COMPANY By: /s/ Kenneth Blackwell Name: Kenneth
Blackwell Title: Senior Vice President



--------------------------------------------------------------------------------



 
[secondamendedandrestated146.jpg]
LENDER: CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK By: /s/ Gordon Yip Name:
Gordon Yip Title: Director By: /s/ Karen L. Ramos Name: Karen L. Ramos Title:
Managing Director



--------------------------------------------------------------------------------



 
[secondamendedandrestated147.jpg]
LENDER: JPMORGAN CHASE BANK, N.A. By: /s/ Ryan M. Dempsey Name: Ryan M. Dempsey
Title: Authorized Officer



--------------------------------------------------------------------------------



 
[secondamendedandrestated148.jpg]
LENDER: MORGAN STANLEY BANK, N.A. By: /s/ Michael King Name: Michael King Title:
Authorized Signatory



--------------------------------------------------------------------------------



 
[secondamendedandrestated149.jpg]
LENDER: MORGAN STANLEY SENIOR FUNDING, INC. By: /s/ Michael King Name: Michael
King Title: Authorized Signatory



--------------------------------------------------------------------------------



 
[secondamendedandrestated150.jpg]
LENDER: PNC BANK, NATIONAL ASSOCIATION By: /s/ Susan Lunt Name: Susan Lunt
Title: Vice President



--------------------------------------------------------------------------------



 
[secondamendedandrestated151.jpg]
LENDER: COMERICA BANK, a Texas Banking Association By: /s/ Charles Weddell Name:
Charles Weddell Title: Vice President



--------------------------------------------------------------------------------



 
[secondamendedandrestated152.jpg]
LENDER: THE HUNTINGTON NATIONAL BANK By: /s/ David Tholt Name: David Tholt
Title: Senior Vice President



--------------------------------------------------------------------------------



 
[secondamendedandrestated153.jpg]
LENDER: ASSOCIATED BANK, NATIONAL ASSOCIATION By: /s/ Mitchell Vega Name:
Mitchell Vega Title: Vice President



--------------------------------------------------------------------------------



 
[secondamendedandrestated154.jpg]
LENDER: SYNOVUS BANK By: /s/ David Bowman Name: David Bowman Title: Senior
Corporate Banker



--------------------------------------------------------------------------------



 